--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION COPY




 



NATIONAL TECHNICAL SYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT


DATED AS OF NOVEMBER 10, 2010




COMERICA BANK
AS ADMINISTRATIVE AGENT, JOINT LEAD ARRANGER AND BOOKRUNNER


U.S. BANK N.A.
AS JOINT LEAD ARRANGER AND SYNDICATION AGENT




 


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



     
Page
       
1.
DEFINITIONS.
1
 
1.1
Certain Defined Terms
1
       
2.
REVOLVING CREDIT.
32
 
2.1
Commitment
32
 
2.2
Accrual of Interest and Maturity; Evidence of Indebtedness.
32
 
2.3
Requests for and Refundings and Conversions of Advances
33
 
2.4
Disbursement of Advances.
35
 
2.5
Swing Line.
37
 
2.6
Interest Payments; Default Interest
41
 
2.7
Optional Prepayments.
42
 
2.8
Base Rate Advance in Absence of Election or Upon Default
43
 
2.9
Revolving Credit Facility Fee
43
 
2.10
Mandatory Repayment of Revolving Credit Advances.
44
 
2.11
Optional Reduction or Termination of Revolving Credit Aggregate Commitment
45
 
2.12
Use of Proceeds of Advances
46
 
2.13
Existing Advances
46
       
3.
LETTERS OF CREDIT.
46
 
3.1
Letters of Credit
46
 
3.2
Conditions to Issuance
46
 
3.3
Notice
48
 
3.4
Letter of Credit Fees; Increased Costs.
48
 
3.5
Other Fees
49
 
3.6
Participation Interests in and Drawings and Demands for Payment Under Letters of
Credit.
49
 
3.7
Obligations Irrevocable
52
 
3.8
Risk Under Letters of Credit.
53
 
3.9
Indemnification
54
 
3.10
Right of Reimbursement
55
 
3.11
Existing Letters of Credit
55
       
4.
TERM LOAN.
56
 
4.1
Term Loan
56
 
4.2
Accrual of Interest and Maturity; Evidence of Indebtedness.
56
 
4.3
Repayment of Principal.
57
 
4.4
Term Loan Rate Requests; Refundings and Conversions of Advances of Term Loan
57
 
4.5
Base Rate Advance in Absence of Election or Upon Default.
58
 
4.6
Interest Payments; Default Interest.
58
 
4.7
Optional Prepayment of Term Loan.
59
 
4.8
Mandatory Prepayment of Term Loan
60


 
i

--------------------------------------------------------------------------------

 
 

 
4.9
Use of Proceeds
60
       
5.
ACQUISITION CREDIT.
60
 
5.1
Commitment
60
 
5.2
Accrual of Interest and Maturity; Evidence of Indebtedness
60
 
5.3
Requests for and Refundings and Conversions of Advances
62
 
5.4
Disbursement of Advances.
64
 
5.5
Interest Payments; Default Interest.
66
 
5.6
Optional Prepayments
67
 
5.7
Base Rate Advance in Absence of Election or Upon Default
67
 
5.8
Acquisition Credit Optional Increase
67
 
5.9
Mandatory Prepayments
69
 
5.10
Use of Proceeds of Advances
69
 
5.11
Acquisition Credit Commitment Fee
69
       
6.
CONDITIONS.
69
 
6.1
Conditions of Initial Advances
70
 
6.2
Continuing Conditions
73
       
7.
REPRESENTATIONS AND WARRANTIES.
73
 
7.1
Corporate Authority
73
 
7.2
Due Authorization
73
 
7.3
Good Title; Leases; Assets; No Liens.
74
 
7.4
Taxes
74
 
7.5
No Defaults
74
 
7.6
Enforceability of Agreement and Loan Documents
74
 
7.7
Compliance with Laws
75
 
7.8
Non-contravention
75
 
7.9
Litigation
75
 
7.10
Consents, Approvals and Filings, Etc
75
 
7.11
No Investment Company or Margin Stock
76
 
7.12
ERISA
76
 
7.13
Environmental and Safety Matters
76
 
7.14
Subsidiaries
77
 
7.15
Material Contracts
77
 
7.16
Franchises, Patents, Copyrights, Tradenames, etc
77
 
7.17
Capital Structure
77
 
7.18
Accuracy of Information.
77
 
7.19
Solvency
78
 
7.20
Employee Matters
78
 
7.21
Corporate Documents and Corporate Existence
78
       
8.
AFFIRMATIVE COVENANTS.
78
 
8.1
Financial Statements
79
 
8.2
Certificates; Other Information
80
 
8.3
Payment of Obligations
81
 
8.4
Conduct of Business and Maintenance of Existence; Compliance with Laws.
81


 
ii

--------------------------------------------------------------------------------

 
 

 
8.5
Maintenance of Property; Insurance
82
 
8.6
Inspection of Property; Books and Records, Discussions
82
 
8.7
Notices
82
 
8.8
Hazardous Material Laws.
83
 
8.9
Financial Covenants.
84
 
8.10
Governmental and Other Approvals
84
 
8.11
Compliance with ERISA; ERISA Notices.
85
 
8.12
Defense of Collateral
85
 
8.13
Future Subsidiaries; Additional Collateral.
85
 
8.14
Accounts
87
 
8.15
Use of Proceeds
87
 
8.16
Further Assurances and Information.
87
 
8.17
Mandatory Prepayment of Advances.
88
 
8.18
Post-Closing Requirements
90
       
9.
NEGATIVE COVENANTS.
90
 
9.1
Limitation on Debt
91
 
9.2
Limitation on Liens
91
 
9.3
Acquisitions
92
 
9.4
Limitation on Mergers, Dissolution or Sale of Assets
92
 
9.5
Restricted Payments
93
 
9.6
[Reserved]. Error! Bookmark not defined.  
9.7
Limitation on Investments, Loans and Advances
94
 
9.8
Transactions with Affiliates
95
 
9.9
Sale-Leaseback Transactions
95
 
9.10
Limitations on Other Restrictions
95
 
9.11
Prepayment of Subordinated Debt
95
 
9.12
Amendment of Subordinated Debt Documents
96
 
9.13
Modification of Certain Agreements
96
 
9.14
Management Fees
96
 
9.15
Fiscal Year
96
       
10.
DEFAULTS.
96
 
10.1
Events of Default
96
 
10.2
Exercise of Remedies
99
 
10.3
Rights Cumulative
99
 
10.4
Waiver by Borrowers of Certain Laws
99
 
10.5
Waiver of Defaults
100
 
10.6
Set Off
100
       
11.
PAYMENTS, RECOVERIES AND COLLECTIONS.
100
 
11.1
Payment Procedure.
100
 
11.2
Application of Proceeds of Collateral
102
 
11.3
Pro-rata Recovery
102
 
11.4
Treatment of a Defaulting Lender.
103
       
12.
CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS.
104


 
iii

--------------------------------------------------------------------------------

 
 

 
12.1
Reimbursement of Prepayment Costs
104
 
12.2
Eurodollar Lending Office
105
 
12.3
Circumstances Affecting LIBOR Rate Availability
105
 
12.4
Laws Affecting LIBOR Rate Availability
105
 
12.5
Increased Cost of Advances Carried at the LIBOR Rate
106
 
12.6
Capital Adequacy and Other Increased Costs.
107
 
12.7
Right of Lenders to Fund through Branches and Affiliates
108
 
12.8
Margin Adjustment
108
       
13.
AGENT.
109
 
13.1
Appointment of Agent
109
 
13.2
Deposit Account with Agent
109
 
13.3
Scope of Agent’s Duties
109
 
13.4
Successor Agent
109
 
13.5
Credit Decisions
110
 
13.6
Authority of Agent to Enforce This Agreement
110
 
13.7
Indemnification of Agent
110
 
13.8
Knowledge of Default
111
 
13.9
Agent’s Authorization; Action by Lenders
111
 
13.10
Enforcement Actions by the Agent
112
 
13.11
Collateral Matters.
112
 
13.12
Agents in their Individual Capacities
113
 
13.13
Agent’s Fees
113
 
13.14
Documentation Agent or other Titles
113
 
13.15
No Reliance on Agent’s Customer Identification Program.
113
       
14.
MISCELLANEOUS.
114
 
14.1
Accounting Principles
114
 
14.2
Choice of Law and Venue
114
 
14.3
Reserved
114
 
14.4
Interest
114
 
14.5
Closing Costs and Other Costs; Indemnification.
115
 
14.6
Notices.
116
 
14.7
Further Action
117
 
14.8
Successors and Assigns; Participations; Assignments.
117
 
14.9
Counterparts
120
 
14.10
Amendment and Waiver
120
 
14.11
Confidentiality
122
 
14.12
Substitution or Removal of  Lenders
122
 
14.13
Withholding Taxes
125
 
14.14
Taxes and Fees
125
 
14.15
WAIVER OF JURY TRIAL
126
 
14.16
Judicial Reference.
126
 
14.17
USA Patriot Act Notice
128
 
14.18
Complete Agreement; Conflicts
128
 
14.19
Severability
128
 
14.20
Table of Contents and Headings; Section References
129


 
iv

--------------------------------------------------------------------------------

 
 

 
14.21
Construction of Certain Provisions
129
 
14.22
Independence of Covenants
129
 
14.23
Electronic Transmissions.
129
 
14.24
Advertisements
130
 
14.25
Reliance on and Survival of Provisions
130
 
14.26
Joint and Several Liability.
130
 
14.27
Amendment and Restatement.
132
 
14.28
Knowledge
134


 
v

--------------------------------------------------------------------------------

 

EXHIBITS
A FORM OF REQUEST FOR REVOLVING CREDIT ADVANCE
B FORM OF REVOLVING CREDIT NOTE
C FORM OF SWING LINE NOTE
D FORM OF REQUEST FOR SWING LINE ADVANCE
E FORM OF NOTICE OF LETTERS OF CREDIT
F FORM OF SECURITY AGREEMENT
G FORM OF BORROWING BASE CERTIFICATE
H FORM OF ASSIGNMENT AGREEMENT
I FORM OF GUARANTY
J FORM OF COVENANT COMPLIANCE REPORT
K  FORM OF TERM LOAN A NOTE
L FORM OF TERM LOAN RATE REQUEST
M FORM OF SWING LINE PARTICIPATION CERTIFICATE
N FORM OF ACQUISITION CREDIT NOTE
O FORM OF REQUEST FOR ACQUISITION CREDIT ADVANCE


SCHEDULES
1.1
Pricing Matrix

1.2
Percentages and Allocations

1.3
Compliance Information

1.4
Borrowers

1.5
Certain Account Debtors

1.6
Existing Letters of Credit

6.1(b)
Jurisdictions in Which Credit Parties Are Qualified to Do Business

6.1(c)
List of Jurisdictions in Which to File Financing Statements

6.2
Real Estate Documentation

7.3(b)
Owned and Leased Real Property

7.4
Taxes

7.7
Compliance with Laws

7.9
Litigation

7.10
Consents, Approvals, Filings

7.12
ERISA

7.13
Environmental Matters

7.14
Subsidiaries

7.15
Material Contracts

7.16
Tradenames

7.17
Capital Structure

7.20
Union Contracts or Agreements

8.18
Post-Closing Requirements

9.1
Existing Debt

9.2
Existing Liens

9.7
Existing Investments

9.8
Transactions with Affiliates

14.6
Notices


 
1

--------------------------------------------------------------------------------

 

NATIONAL TECHNICAL SYSTEMS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT




This Amended and Restated Credit Agreement (“Agreement”) is made as of the 10th
day of November, 2010, by and among the financial institutions from time to time
signatory hereto (individually a “Lender,” and any and all such financial
institutions collectively the “Lenders”), Comerica Bank, as Administrative Agent
for the Lenders (in such capacity, the “Agent”), Joint Lead Arranger and
Bookrunner, National Technical Systems, Inc. (“Company”), each of the other
entities listed on Schedule 1.4 hereof (each, with Company and any Subsidiary
that becomes a Borrower pursuant to Section 8.13 hereof or otherwise from time
to time, individually a “Borrower,” and collectively the “Borrowers”).


RECITALS


A.           Borrowers, the Agent and certain financial institutions are parties
to that certain Revolving Credit Agreement dated as of November 21, 2001 (as
amended, restated or otherwise modified through the date hereof, the “Prior
Credit Agreement”).


B.            Borrowers have requested that the Lenders hereunder continue to
extend credit and letters of credit to it, and the Lenders are prepared to
extend such credit as aforesaid, but only on the terms and conditions set forth
in this Agreement.


NOW THEREFORE, in consideration of the covenants contained herein, Borrowers,
the Lenders, and the Agent agree as follows:


1.
DEFINITIONS.



1.1           Certain Defined Terms.  For the purposes of this Agreement the
following terms will have the following meanings:


“Account(s)” shall mean any account or account receivable as defined under the
UCC, including without limitation, with respect to any Person, any right of such
Person to payment for goods sold or leased or for services rendered.


“Account Control Agreement(s)” shall mean those certain account control
agreements, or similar agreements that are delivered pursuant to Section 8.14 of
this Agreement or otherwise, as the same may be amended, restated or otherwise
modified from time to time.


“Account Debtor” shall mean the party who is obligated on or under any Account.


“Acquisition Credit” shall mean the Acquisition Credit loans to be advanced to
the Borrowers by the Acquisition Credit Lenders pursuant to Article 5 hereof, in
an aggregate amount (subject to the terms hereof), not to exceed, at any one
time outstanding, the Acquisition Credit Aggregate Commitment.


“Acquisition Credit Advance” shall mean a borrowing requested by Borrowers and
made by the Acquisition Credit Lenders under Section 5.1 of this Agreement,
including without limitation any readvance, refunding or conversion of such
borrowing pursuant to Section 5.3 hereof, and shall include, as applicable, a
Eurodollar-based Advance and/or a Base Rate Advance.

 
1

--------------------------------------------------------------------------------

 

“Acquisition Credit Aggregate Commitment” shall mean Twenty Million Dollars
($20,000,000), minus the amount of any Acquisition Credit Advances made from
time to time under this Agreement, subject to (i) any increases from time to
time pursuant to Section 5.8 and (ii) termination under Section 10.2 hereof.


“Acquisition Credit Commitment Amount” shall mean with respect to any
Acquisition Credit Lender, (i) if the Acquisition Credit Aggregate Commitment
has not been terminated, the amount specified opposite such Acquisition Credit
Lender’s name in the column entitled “Acquisition Credit Commitment Amount” on
Schedule 1.2, as adjusted from time to time in accordance with the terms hereof;
and (ii) if the Acquisition Credit Aggregate Commitment has been terminated
(whether by maturity, acceleration or otherwise), the amount equal to its
Percentage of the aggregate principal amount outstanding under the Acquisition
Credit.


“Acquisition Credit Commitment Fee” shall mean the fees payable to Agent for
distribution to the Acquisition Credit Lenders pursuant to and as described in
Section 5.11.


“Acquisition Credit Lenders” shall mean the financial institutions from time to
time parties to this Agreement as lenders of the Acquisition Credit.


“Acquisition Credit Maturity Date” shall mean November 10, 2015.


“Acquisition Credit Notes” shall mean the notes described in Section 5.2 hereof,
made by the Borrowers to each of the Acquisition Credit Lenders in the form
annexed to this agreement as Exhibit N, as such notes may be amended or
supplemented from time to time, and any other notes issued in substitution,
replacement or renewal thereof from time to time.


“Acquisition Credit Optional Increase” shall mean an amount up to Twenty Million
Dollars ($20,000,000), minus the portions thereof applied from time to time
under Section 5.8 hereof to increase the Acquisition Credit Aggregate
Commitment.


“Acquisition Credit Percentage” shall mean with respect to each Acquisition
Credit Lender, its percentage share, as set forth on Schedule 1.2, of the
Acquisition Credit, as such Schedule may be revised from time to time by Agent
in accordance with Section 14.8.


“Acquisition Credit Sublimit” shall mean Five Million Dollars ($5,000,000), less
any amounts funded from time to time under the Acquisition Credit for the
acquisition of new or used equipment, subject to any restoration of such amounts
pursuant to Section 5.8 hereof.


“Advance(s)” shall mean, as the context may indicate, a borrowing requested by a
Borrower, and made by the Revolving Credit Lenders under Section 2.1 hereof, the
Term Loan Lenders under Section 4.1 hereof, the Acquisition Credit Lenders under
Section 5.1 hereof or the Swing Line Lender under Section 2.5 hereof, including
without limitation any readvance, refunding or conversion of such borrowing
pursuant to Section 2.3, 2.5, 4.4 or 5.3 hereof, and any advance deemed to have
been made in respect of a Letter of Credit under Section 3.6(b) hereof, and
shall include, as applicable, a Eurodollar-based Advance, a Base Rate Advance
and a Quoted Rate Advance.

 
2

--------------------------------------------------------------------------------

 

“Affected Lender” shall have the meaning set forth in Section 14.12 hereof.


“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another Person for the purposes
of this definition if such Person possesses, directly or indirectly, the power
(i) to vote 10% or more of the Equity Interests having ordinary voting power for
the election of directors or managers of such other Person or (ii) to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.


“Agent” shall have the meaning set forth in the preamble, and include any
successor agents appointed in accordance with Section 13.4 hereof.


“Agent’s Correspondent” shall mean for Eurodollar-based Advances, Agent’s Grand
Cayman Branch (or for the account of said branch office, at Agent’s main office
in Detroit, Michigan, United States).


“Applicable Fee Percentage” shall mean, as of any date of determination thereof,
the applicable percentage used to calculate certain of the fees due and payable
hereunder, determined by reference to the appropriate columns in the Pricing
Matrix attached to this Agreement as Schedule 1.1.


“Applicable Interest Rate” shall mean, (i) with respect to each Revolving Credit
Advance, Term Loan Advance and Acquisition Credit Advance, the Eurodollar-based
Rate or the Base Rate, and (ii) with respect to each Swing Line Advance, the
Base Rate or, if made available to the Borrowers by the Swing Line Lender at its
option, the Quoted Rate, in each case as selected by the Borrowers from time to
time subject to the terms and conditions of this Agreement.


“Applicable Margin” shall mean, as of any date of determination thereof, the
applicable interest rate margin, determined by reference to the appropriate
columns in the Pricing Matrix attached to this Agreement as Schedule 1.1, such
Applicable Margin to be adjusted solely as specified in Section 12.8 hereof.


“Applicable Measuring Period” shall mean the period of four consecutive fiscal
quarters ending on the applicable date of determination.


“Applicable Recapture Percentage” shall mean fifty (50%) percent.


“Asset Sale” shall mean the sale, transfer or other disposition by any Credit
Party of any asset (other than the sale or transfer of less than one hundred
percent (100%) of the stock or other ownership interests of any Subsidiary) to
any Person (other than to a Borrower or a Guarantor).

 
3

--------------------------------------------------------------------------------

 

“Assignment Agreement” shall mean an Assignment Agreement substantially in the
form of Exhibit H hereto, as determined by Agent.


“Authorized Signer” shall mean each person who has been authorized by a Borrower
to execute and deliver any requests for Advances hereunder pursuant to a written
authorization delivered to the Agent and whose signature card or incumbency
certificate has been received by the Agent.


“Bankruptcy Code” shall mean Title 11 of the United States Code and the rules
promulgated thereunder.


“Base Effective Tangible Net Worth” shall initially mean $18,000,000.  On
January 31 of each year (commencing January 31, 2011), Base Effective Tangible
Net Worth shall increase by the sum of (i) an amount equal to fifty percent
(50%) of Consolidated Net Income for the fiscal year then ending (if for any
fiscal year or other applicable period Consolidated Net Income is less than $0,
it shall be deemed to be $0 for purposes of this clause (i)), plus (ii) an
amount equal to seventy five percent (75%) of gains on the permitted sale of any
Collateral consisting of real estate, as determined according to GAAP.


“Base Rate” shall mean for any day, that rate of interest which is equal to the
sum of the Applicable Margin plus the greatest of (a) the Prime Rate for such
day, (b) the Federal Funds Effective Rate in effect on such day, plus one
percent (1.0%), and (c) the Daily Adjusting LIBOR Rate plus one percent (1.0%);
provided, however, for purposes of determining the Base Rate during any period
that LIBOR Rate is unavailable as determined under Sections 12.3 or 12.4 hereof,
the Base Rate shall be determined using, for clause (c) hereof, the Daily
Adjusting LIBOR Rate in effect immediately prior to the LIBOR Rate becoming
unavailable pursuant to Sections 12.3 or 12.4.


“Base Rate Advance” shall mean an Advance which bears interest at the Base Rate.


“Borrower” and “Borrowers” shall have the meaning set forth in the preamble to
this Agreement.


“Borrower Representative” shall mean, initially, National Technical Systems,
Inc., or any other Borrower identified as the Borrower Representative in a
written notice delivered to Agent and signed by all Borrowers.


“Borrowing Base” shall mean, as of any date of determination thereof, an amount
equal to eighty five percent (85%) of Eligible Accounts; provided that (x) the
Borrowing Base shall be determined on the basis of the most current Borrowing
Base Certificate required or permitted to be submitted hereunder, and (y) the
amount determined as the Borrowing Base shall be subject to, without
duplication, any reserves for contras/offsets, drop ship receivables, potential
offsets due to customer deposits, discount arrangements, chargebacks, disputed
accounts (or potential chargebacks or disputed accounts), and, to the extent
inventory is subsequently included in the Borrowing Base, inventory-in-transit
(other than such inventory which is located in the United States of America and
in the possession of a common carrier which, if required by Agent, has executed
a satisfactory lien waiver and acknowledgment), and such other reserves as
reasonably established by the Agent, at the direction or with the concurrence of
the Majority Revolving Credit Lenders from time to time, including, without
limitation any reserves or other adjustments established by Agent or the
Majority Revolving Credit Lenders on the basis of any subsequent collateral
audits conducted hereunder, all in accordance with ordinary and customary
asset-based lending standards, as reasonably determined by Agent and the
Majority Revolving Credit Lenders.

 
4

--------------------------------------------------------------------------------

 

“Borrowing Base Certificate” shall mean a borrowing base certificate, in
substantially the form of Exhibit G attached hereto, executed by a Responsible
Officer of the Borrower.


“Borrowing Base Obligors” shall mean the Borrowers and the Guarantors, and
“Borrowing Base Obligor” shall mean any of them, as the context shall indicate.


“Business Day” shall mean any day other than a Saturday or a Sunday on which
commercial banks are open for domestic and international business (including
dealings in foreign exchange) in Detroit, Michigan and New York, New York, and
in the case of a Business Day which relates to a Eurodollar-based Advance, on
which dealings are carried on in the London interbank eurodollar market.


“Capital Expenditures” shall mean, for any period, with respect to any Person
(without duplication), the aggregate of all expenditures incurred by such Person
and its Subsidiaries during such period for the acquisition or leasing (pursuant
to a Capitalized Lease) of fixed or capital assets or additions to equipment,
plant and property that should be capitalized under GAAP on a consolidated
balance sheet of such Person and its Subsidiaries, but excluding expenditures
made in connection with the Reinvestment of Insurance Proceeds, Condemnation
Proceeds or the Net Cash Proceeds of Asset Sales.


“Capitalized Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) with respect to which the discounted
present value of the rental obligations of such Person as lessee thereunder, in
conformity with GAAP, is required to be capitalized on the balance sheet of that
Person.


“Change of Control” shall mean the time at which (i) any person (including a
person, Affiliates and associates) or group (within the meaning of Section 13(d)
and 14(d)(2) of the Securities Exchange Act of 1934) (other than the
shareholders of any Borrower on the closing date) becomes the beneficial owner
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934) of a
percentage (based on voting power, in the event different classes of stock shall
have different voting powers) of the voting stock of the Company equal to at
least 50%, or such person or group shall otherwise obtain the power to control
the election of the Board of Directors of the Company, or (ii) except as
otherwise permitted herein, there shall be consummated any consolidation or
merger of the Company pursuant to which the Company’s equity interest would be
converted into cash, security or other property, other than a merger or
consolidation of the Company in which the holders of such equity interest
immediately prior to the merger have the same proportionate ownership, directly
or indirectly, of equity interest of the surviving corporation immediately after
the merger as they had of the Company’s equity interest immediately prior to
such merger.

 
5

--------------------------------------------------------------------------------

 

“Collateral” shall mean all property or rights in which a security interest,
mortgage, lien or other encumbrance for the benefit of the Lenders is or has
been granted or arises or has arisen, under or in connection with this
Agreement, the other Loan Documents, or otherwise to secure the Indebtedness.


“Collateral Access Agreement” shall mean an agreement in form and substance
reasonably satisfactory to the Agent, pursuant to which a mortgagee or lessor of
real property on which Collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of inventory or other property owned by
any Credit Party, that acknowledges the Liens under the Collateral Documents and
subordinates or waives any Liens held by such Person on such property and,
includes such other agreements with respect to the Collateral as Agent may
require in its sole discretion, as the same may be amended, restated or
otherwise modified from time to time.


“Collateral Documents” shall mean the Security Agreement, the Pledge Agreements,
the Mortgages, the Account Control Agreements, the Collateral Access Agreements,
and all other security documents (and any joinders thereto) executed by any
Credit Party in favor of the Agent on or after the Effective Date, in connection
with any of the foregoing collateral documents, in each case, as such collateral
documents may be amended or otherwise modified from time to time.


“Comerica Bank” shall mean Comerica Bank, its successors or assigns.


“Commitments” shall mean, collectively, the Revolving Credit Aggregate
Commitment and the Acquisition Credit Aggregate Commitment, and “Commitment”
shall mean any one of them, as the context may indicate or require.


“Company” shall have the meaning set forth in the Preamble.


“Condemnation Proceeds” shall mean the cash proceeds received by any Credit
Party in respect of any condemnation proceeding net of reasonable fees and
expenses (including without limitation attorneys’ fees and expenses) incurred in
connection with the collection thereof.


“Consolidated” (or “consolidated”) or “Consolidating” (or “consolidating”) shall
mean, when used with reference to any financial term in this Agreement, the
aggregate for two or more Persons of the amounts signified by such term for all
such Persons determined on a consolidated (or consolidating) basis in accordance
with GAAP, applied on a consistent basis. Unless otherwise specified herein,
“Consolidated” and “Consolidating” shall refer to Borrowers and their respective
Subsidiaries, determined on a Consolidated or Consolidating basis.


“Consolidated EBITDA” shall mean for any Applicable Measuring Period,
Consolidated Net Income for such period (i) plus, without duplication and only
to the extent reflected as a charge or reduction in the statement of such
Consolidated Net Income for such period and not excluded from Consolidated Net
Income pursuant to the definition thereof, the sum of (a) Income Tax expense,
(b) Consolidated Interest Expense, (c) depreciation, depletion and amortization
expense, (d) any non-cash stock option expenses (including non-cash expenses
incurred with respect to Company’s phantom stock incentive plan), (e)
non-recurring losses, charges or expenses approved by the Agent in its sole
discretion, and (f) reasonable costs and expenses incurred by the Borrowers in
connection with any Permitted Acquisition, supported by documentation reasonably
satisfactory to the Agent, and (ii) minus (a) all non-cash gains and (b)
extraordinary or non-recurring gains, as determined by Agent and (c) any cash
amounts funded in the current fiscal period in respect of non-cash expenses
added back to Consolidated EBITDA in prior fiscal periods under clause (i)(d) of
this definition; provided, however, that notwithstanding the foregoing,
“Consolidated EBITDA” shall be determined on a pro forma basis for each period
during which a Permitted Acquisition shall have occurred, giving effect to such
Permitted Acquisition as if it had occurred on the first day of the relevant
testing period.

 
6

--------------------------------------------------------------------------------

 

“Consolidated Effective Tangible Net Worth” shall mean as of any date of
determination, the result of the Company’s Consolidated total stockholders
equity minus the sum of all intangible assets of the Company and its
Consolidated Subsidiaries and all amounts due to Borrowers from Affiliates,
determined on a Consolidated basis in accordance with GAAP.


“Consolidated Fixed Charge Coverage Ratio” shall mean as of any date of
determination, the ratio of (a) Consolidated EBITDA for the Applicable Measuring
Period minus Capital Expenditures made by the Company or any of its Subsidiaries
during the Applicable Measuring Period, excluding any Capital Expenditure
financed with borrowed money (other than Revolving Credit Advances or Swing Line
Advances) or the principal part of Capitalized Leases in each case incurred
during the Applicable Measuring Period minus the aggregate amount of all
Distributions paid or otherwise funded in cash on or in respect of the Equity
Interests of the Company and its Subsidiaries during the Applicable Measuring
Period and minus all federal, state and local taxes paid by the Company or any
of its Subsidiaries during the Applicable Measuring Period to (b) Consolidated
Fixed Charges for the Applicable Measuring Period.


“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of (i) all cash Consolidated Interest Expense paid or payable by
the Company or any of its Subsidiaries in respect of the Applicable Measuring
Period on the Consolidated Funded Debt plus (ii) the current portion of the
Company’s long term Funded Debt (on a Consolidated basis) as of the relevant
date of determination.


“Consolidated Funded Debt” shall mean at any date the aggregate amount of all
Funded Debt of Company and its Subsidiaries at such date, determined on a
Consolidated basis.


“Consolidated Interest Expense” shall mean for any period total cash interest
expense (including that attributable to Capitalized Leases) of the Company and
its Subsidiaries paid or required to be paid during such period, determined on a
Consolidated basis in accordance with GAAP.


“Consolidated Net Income” shall mean for any period, the net income (or loss) of
a Person and its Consolidated Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it is merged into or
consolidated with such Person or its Subsidiaries, (b) the income (or deficit)
of any Person that is not a Consolidated Subsidiary in which such Person or its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by such Person or its Subsidiaries in the form of
dividends or similar distributions and (c) the undistributed earnings of such
Person and its Subsidiaries to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.

 
7

--------------------------------------------------------------------------------

 

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean as of any date
of determination the ratio of the Company’s Consolidated Funded Debt to the
Company’s Consolidated EBITDA.


“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.


“Covenant Compliance Report” shall mean the report to be furnished by Borrowers
to the Agent pursuant to Section 8.2(a) hereof, substantially in the form
attached hereto as Exhibit J and certified by a Responsible Officer of the
Borrower Representative, in which report Borrowers shall set forth the
information specified therein and which shall include a statement of then
applicable level for the Applicable Margin and Applicable Fee Percentages as
specified in Schedule 1.1 attached to this Agreement.


“Credit Parties” shall mean the Borrowers and the Guarantors, and “Credit Party”
shall mean any one of them, as the context indicates or otherwise requires.


"Daily Adjusting LIBOR Rate" shall mean for any day a per annum interest rate
which is equal to the quotient of the following:


 
(a)
the LIBOR Rate;



divided by


 
(b)
a percentage (expressed as a decimal) equal to 1.00 minus the maximum rate on
such date at which Agent is required to maintain reserves on "Euro-currency
Liabilities" as defined in and pursuant to Regulation D of the Board of
Governors of the Federal Reserve System or, if such regulation or definition is
modified, and as long as Agent is required to maintain reserves against a
category of liabilities which includes eurodollar deposits or includes a
category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category.



such sum to be rounded upward, if necessary, in the discretion of the Agent, to
the seventh decimal place.


“Debt” shall mean as to any Person, without duplication (a) all Funded Debt of a
Person, (b) all Guarantee Obligations of such Person, (c) all obligations of
such Person under conditional sale or other title retention agreements relating
to property or assets purchased by such Person, (d) all indebtedness of such
Person arising in connection with any Hedging Transaction entered into by such
Person, (e) all recourse Debt of any partnership of which such Person is the
general partner, and (f) any Off Balance Sheet Liabilities.

 
8

--------------------------------------------------------------------------------

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.


“Default” shall mean any event that with the giving of notice or the passage of
time, or both, would constitute an Event of Default under this Agreement.


“Defaulting Lender” shall mean a Lender that, as determined by the Agent (with
notice to the Borrowers of such determination), (a) has failed to perform any of
its funding obligations hereunder, including, without limitation, in respect of
its Percentage of any Advances or participations in Letters of Credit or Swing
Line Advances, within one Business Day of the date required to be funded by it
hereunder, (b) has notified the Borrowers, the Agent or any Lender that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within one
Business Day after request by the Agent, to confirm in a manner satisfactory to
the Agent that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority.


“Defaulting Lender’s Unfunded Portion” shall mean a Defaulting Lender’s
Revolving Credit Percentage of the Revolving Credit Aggregate Commitment minus
the sum of (a) the aggregate principal amount of all Revolving Credit Advances
funded by the Defaulting Lender under the Revolving Credit, plus (b) such
Defaulting Lender’s Revolving Credit Percentage of the aggregate outstanding
principal amount of all Swing Line Advances and Letter of Credit Obligations.


“Distribution” is defined in Section 9.5 hereof.


“Dollars” and the sign “$” shall mean lawful money of the United States of
America.


“Domestic Subsidiary” shall mean any Subsidiary of a Borrower incorporated or
organized under the laws of the United States of America, or any state or other
political subdivision thereof, provided that such Subsidiary is owned by such
Borrower or a Domestic Subsidiary of such Borrower, and “Domestic Subsidiaries”
shall mean any or all of them.


“Effective Date” shall mean the date on which all the conditions precedent set
forth in Sections 6.1 and 6.2 have been satisfied.


“Electronic Transmission” shall mean each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail or E-Fax, or otherwise to or from an E-System or
other equivalent service.

 
9

--------------------------------------------------------------------------------

 

“Eligible Accounts” shall mean an Account as to which the following is true and
accurate as of the date that such Account is included in the applicable
Borrowing Base Certificate:


 
(a)
such Account arose in the ordinary course of the business of a Borrowing Base
Obligor out of either (i) a bona fide sale of Inventory by such Borrowing Base
Obligor, and in such case such Inventory has in fact been shipped to the
applicable Account Debtor or the Inventory has otherwise been accepted by the
applicable Account Debtor, or (ii) services performed by such Borrowing Base
Obligor under an enforceable contract (written or oral), and in such case such
services have in fact been performed for the applicable Account Debtor and
accepted by such Account Debtor;



 
(b)
such Account represents a legally valid and enforceable claim which is due and
owing to a Borrowing Base Obligor by the applicable Account Debtor and for such
amount as is represented by the Borrowers to Agent in the applicable Borrowing
Base Certificate;



 
(c)
it is evidenced by an invoice dated not later than three (3) Business Days after
the date of the delivery or shipment of the related Inventory giving rise to
such Account (if applicable) or issued in the ordinary course and in accordance
with such Borrowing Base Obligor’s customary billing practices and not more than
ninety (90) days have passed since the invoice date corresponding to such
Account, provided, however, that for Accounts owing from Account Debtors listed
on Schedule 1.5 hereto (as such schedule may be amended or supplemented from
time to time with the approval of the Lenders), such 90 day period shall be
extended to 120 days (such period, as applicable, being referred to in this
definition as the “Applicable Aging Period”);



 
(d)
the unpaid balance of such Account (or portion thereof) that is included in the
applicable Borrowing Base Certificate is not subject to any defense or
counterclaim that has been asserted by the applicable Account Debtor, or any
setoff, contra account, credit, allowance or adjustment by the Account Debtor
because of returned, inferior or damaged Inventory or services, or for any other
reason, except for customary discounts allowed by the applicable Borrowing Base
Obligor in the ordinary course of business for prompt payment, and, to the
extent there is any agreement between the applicable Borrowing Base Obligor, the
related Account Debtor and any other Person, for any rebate, discount,
concession or release of liability in respect of such Account, in whole or in
part, the amount of such rebate, discount, concession or release of liability
shall be excluded from the Borrowing Base;



 
(e)
the applicable Borrowing Base Obligor has granted to the Agent pursuant to or in
accordance with the Collateral Documents (except to the extent not required to
do so thereunder) a first priority perfected security interest in such Account
prior in right to all other Persons and such Account has not been sold,
transferred or otherwise assigned or encumbered by such Borrowing Base Obligor,
as applicable, to or in favor of any Person other than pursuant to or in
accordance with the Collateral Documents or this Agreement;


 
10

--------------------------------------------------------------------------------

 

 
(f)
it is not owing by any Account Debtor who, as of the date of determination, has
failed to pay twenty-five percent (25%) or more of the aggregate amount of its
Accounts owing to any Borrowing Base Obligor within the Applicable Aging Period
(referred to in clause (c) of this definition) since the original invoice date
corresponding to such Accounts;



 
(g)
it is not an Account owing by any Account Debtor which when aggregated with all
other Accounts owing by such Account Debtor would cause the Borrowing Base
Obligors’ Accounts owing from such Account Debtor to exceed an amount equal to
twenty percent (20%) of the Borrowing Base Obligors’ aggregate Eligible Accounts
owing from all Account Debtors;



 
(h)
such Account is not represented by any note, trade acceptance, draft or other
negotiable instrument or by any chattel paper, except to the extent any such
note, trade acceptance, draft, other negotiable instrument or chattel paper has
been endorsed and delivered by any Borrowing Base Obligor pursuant to or in
accordance with the Collateral Documents or this Agreement and/or otherwise in a
manner reasonably satisfactory to the Agent on or prior to such Account’s
inclusion in any applicable Borrowing Base Certificate;



 
(i)
the Borrowing Base Obligors have not received, with respect to such Account, any
notice of the dissolution, liquidation, termination of existence, insolvency,
business failure, appointment of a receiver for any part of the property of,
assignment for the benefit of creditors by, or the filing of a petition in
bankruptcy or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against, such Account Debtor; provided, however, that the
portion, if any, of the amount owed to a Borrowing Base Obligor by an Account
Debtor entitled to administrative expense status under Section 503 of Title 11,
United States Code, shall not be deemed ineligible pursuant to this clause (i);



 
(j)
it is not an account billed in advance, payable on delivery, for consigned
goods, for guaranteed sales, for unbilled sales, payable at a future date or
bonded or insured by a surety company;



 
(k)
the Account Debtor on such Account is not:



(i)             an Affiliate of any the Company or any of its Subsidiaries;


(ii)            the United States of America or any department, agency, or
instrumentality thereof (Accounts owing from such Account Debtors being referred
to herein as “Government Accounts”), (unless the applicable Borrowing Base
Obligor has assigned its right to payment of such Account to Agent in a manner
reasonably satisfactory to Agent so as to comply with the provisions of the
Federal Assignment of Claims Act), provided that, so long as such Accounts meet
the other eligibility standards contained in this definition, the Borrowing Base
Obligors may include up to $2,500,000 of such Government Accounts as Eligible
Accounts without complying with such provisions;

 
11

--------------------------------------------------------------------------------

 

(iii)           a citizen or resident of any jurisdiction other than one of the
United States or one of the provinces of Canada where the Canadian PPSA is then
in effect, unless such Account is secured by a letter of credit issued by a bank
acceptable to the Agent which letter of credit shall be in form and substance
reasonably acceptable to the Agent or is covered by credit insurance reasonably
acceptable to Agent; or


(iv)           an Account Debtor whose Accounts the Agent, acting in its
reasonable credit judgment, has deemed not to constitute Eligible Accounts
because the collectibility of such Accounts is or is reasonably expected to be
impaired; and


 
(l)
such Account satisfies any other eligibility criteria established from time to
time by Agent in its reasonable credit judgment.



Any Account, which is at any time an Eligible Account but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account.


“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender; (c)
any Person (other than a natural person) that is or will be engaged in the
business of making, purchasing, holding or otherwise investing in commercial
loans or similar extensions of credit in the ordinary course of its business,
provided that such Person is administered or managed by a Lender, an Affiliate
of a Lender or an entity or Affiliate of an entity that administers or manages a
Lender; or (d) any other Person (other than a natural person) approved by the
(i) Agent (and in the case of an assignment of a commitment under the Revolving
Credit, the Issuing Lender and Swing Line Lender), and (ii) unless a Event of
Default has occurred and is continuing, the Company (each such approval not to
be unreasonably withheld or delayed); provided that (x) notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrowers, or any of the
Borrowers’ Affiliates or Subsidiaries; and (y) no assignment shall be made to a
Defaulting Lender without the consent of the Agent and (provided no Default of
Event of Default has occurred and is continuing) the Company, and in the case of
an assignment of a commitment under the Revolving Credit, the Issuing Lender and
the Swing Line Lender.


“Eligible Equipment” shall mean new or used machinery and equipment purchased by
a Borrower or a Guarantor to be used in the operation of such Person’s business,
in each case in the ordinary course of business and over which a first priority
Lien has been granted to the Agent for the benefit of the Lenders, provided that
such equipment is acquired concurrently with an applicable Advance of the
Acquisition Credit or has been acquired for cash (and not financed) within 180
days prior to the date of the applicable Advance of the Acquisition Credit.


“Equity Interest” shall mean (i) in the case of any corporation, all capital
stock and any securities exchangeable for or convertible into capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents of corporate stock
(however designated) in or to such association or entity, (iii) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general or limited) and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing Person, and including, in all of the
foregoing cases described in clauses (i), (ii), (iii) or (iv), any warrants,
rights or other options to purchase or otherwise acquire any of the interests
described in any of the foregoing cases.

 
12

--------------------------------------------------------------------------------

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code and the regulations in effect from time to
time thereunder.


“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which is under common control with Company within the meaning of Section 4001 of
ERISA or is part of a group which includes Company and would be treated as a
single employer under Section 414 of the Internal Revenue Code.


“E-System” shall mean any electronic system and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Agent, any of its Affiliates or any other Person, providing for access to
data protected by passcodes or other security system.


“Eurodollar-based Advance” shall mean any Advance which bears interest at the
Eurodollar-based Rate.


“Eurodollar-based Rate” shall mean a per annum interest rate which is equal to
the sum of the Applicable Margin, plus the quotient of:


 
(a)
the LIBOR Rate, divided by



 
(b)
a percentage equal to 100% minus the maximum rate on such date at which Agent is
required to maintain reserves on ‘Eurocurrency Liabilities’ as defined in and
pursuant to Regulation D of the Board of Governors of the Federal Reserve System
or, if such regulation or definition is modified, and as long as Agent is
required to maintain reserves against a category of liabilities which includes
eurocurrency deposits or includes a category of assets which includes
eurocurrency loans, the rate at which such reserves are required to be
maintained on such category,



such sum to be rounded upward, if necessary, in the discretion of the Agent to
the seventh decimal place.


“Eurodollar-Interest Period” shall mean, for any Eurodollar-based Advance, an
Interest Period of one, two, three or six months (or any shorter or longer
periods agreed to in advance by the Borrowers, Agent and the Lenders) as
selected by Borrowers, for such Eurodollar-based Advance pursuant to Section
2.3, 4.4 or 5.3 hereof, as the case may be.

 
13

--------------------------------------------------------------------------------

 

“Eurodollar Lending Office” shall mean, (a) with respect to the Agent, Agent’s
office located at its Grand Caymans Branch or such other branch of Agent,
domestic or foreign, as it may hereafter designate as its Eurodollar Lending
Office by written notice to Borrowers and the Lenders and (b) as to each of the
Lenders, its office, branch or affiliate located at its address set forth on the
signature pages hereof (or identified thereon as its Eurodollar Lending Office),
or at such other office, branch or affiliate of such Lender as it may hereafter
designate as its Eurodollar Lending Office by written notice to Borrowers and
Agent.


“Event of Default” shall mean each of the Events of Default specified in Section
10.1 hereof.


“Excess Cash Flow” shall mean for any fiscal year, Consolidated EBITDA for such
year, minus Capital Expenditures that were not financed with borrowed money
during such year, minus interest expense paid during such year, minus dividends
or other Distributions to shareholders during such year to the extent permitted
under the terms of this Agreement, minus all scheduled payments of principal
with respect to long-term Funded Debt of the Borrower during such year (in each
case determined on a Consolidated Basis), and minus all voluntary prepayments
made with respect to the Term Loan and the Acquisition Credit during such year
and any mandatory prepayments thereof based on Excess Cash Flow (but not
otherwise).


“Excluded Accounts” shall mean any deposit account that is (i) used solely for
payroll and other related expenses so long as amounts on deposit in any such
account do not exceed at any one time the amount necessary to fund payroll and
related expenses, (ii) a withholding tax and fiduciary account, (iii) a petty
cash account so long as the aggregate amount of cash and other amounts
maintained in all such petty cash accounts shall at no time exceed $50,000 in
the aggregate, (iv) an investment account maintained for the Company’s SERP
under clause (ii) of Section 9.7(f) hereof, and (v) accounts which at all times
have a balance of less than $1,000,000.


“Excluded Subsidiaries” shall mean National Quality Assurance Inc., and/or any
of its Subsidiaries.


“Existing Letter(s) of Credit” shall mean those letters of credit issued by
Issuing Lender prior to the Effective Date which are listed on Schedule 1.6
hereto.


“Federal Funds Effective Rate” shall mean, for any day, a fluctuating interest
rate per annum equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by Agent, all as conclusively determined by the Agent, such sum to be
rounded upward, if necessary, in the discretion of the Agent, to the nearest
whole multiple of 1/100th of 1%.


“Fee Letter” shall mean the fee letter by and between the Borrowers and Comerica
Bank dated as of June 16, 2010 relating to the Indebtedness hereunder, as
amended, restated, replaced or otherwise modified from time to time.

 
14

--------------------------------------------------------------------------------

 

“Fees” shall mean the Revolving Credit Facility Fee, the Acquisition Credit
Commitment Fee, the Letter of Credit Fees and the other fees and charges
(including any agency fees) payable by Borrowers to the Lenders, the Issuing
Lender or Agent hereunder or under the Fee Letter.


“Fiscal Year” shall mean the twelve-month period ending on each January 31.


“Foreign Subsidiary” shall mean any Subsidiary, other than a Domestic
Subsidiary, and “Foreign Subsidiaries” shall mean any or all of them.


“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to the Issuing Lender, such Defaulting Lender’s Percentage of the
outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Lender, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Percentage of outstanding Swing Line Advances made by
the Swing Line Lender.


“Funded Debt” of any Person shall mean, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services as of such date (other than operating leases and
trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practices) or which is evidenced by a note, bond,
debenture or similar instrument, (b) the principal component of all obligations
of such Person under Capitalized Leases, (c) all reimbursement obligations
(actual, contingent or otherwise) of such Person in respect of letters of
credit, bankers acceptances or similar obligations issued or created for the
account of such Person, (d) all liabilities of the type described in (a), (b)
and (c) above that are secured by any Liens on any property owned by such Person
as of such date even though such Person has not assumed or otherwise become
liable for the payment thereof, the amount of which is determined in accordance
with GAAP; provided however that so long as such Person is not personally liable
for any such liability, the amount of such liability shall be deemed to be the
lesser of the fair market value at such date of the property subject to the Lien
securing such liability and the amount of the liability secured, and (e) all
Guarantee Obligations in respect of any liability which constitutes Funded Debt;
provided, however that Funded Debt shall not include any indebtedness under any
Hedging Transaction prior to the occurrence of a termination event with respect
thereto.


“GAAP” shall mean, as of any applicable date of determination, generally
accepted accounting principles in the United States of America, as applicable on
such date, consistently applied, as in effect on the Effective Date.  If any
changes in accounting principles from those in effect on the Effective Date are
hereafter occasioned by the promulgation of rules, regulations, pronouncements
or opinions by or are otherwise required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or successors
thereto or agencies with similar functions), and any of such changes result in a
change in the method of calculation of, or effects or results of said
calculation of, any of the financial covenant standards or terms found herein,
then the parties hereto agree to enter into and diligently pursue negotiations
in order to amend such financial covenant, standards or term so as to equitably
reflect such changes, with the desired result that the criteria for evaluating
financial condition and results of operations of each Borrower and the
Subsidiaries shall be the same after said changes as if such changes had not
been made.

 
15

--------------------------------------------------------------------------------

 

“Governmental Obligations” means noncallable direct general obligations of the
United States of America or obligations the payment of principal of and interest
on which is unconditionally guaranteed by the United States of America.


“Guarantee Obligation” shall mean as to any Person (the “guaranteeing person”)
any obligation of the guaranteeing person in respect of any obligation of
another Person (the “primary obligor”) (including, without limitation, any bank
under any letter of credit), the creation of which was induced by a
reimbursement agreement, guaranty agreement, keepwell agreement, purchase
agreement, counterindemnity or similar obligation issued by the guaranteeing
person, in either case guaranteeing or in effect guaranteeing any Debt, leases,
dividends or other obligations (the “primary obligations”) of the primary
obligor in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
applicable Person in good faith.


“Guarantor(s)” shall mean each Subsidiary of a Borrower which has executed and
delivered to the Agent a Guaranty (or a joinder to a Guaranty), and a Security
Agreement (or a joinder to the Security Agreement).


“Guaranty” shall mean, collectively, the guaranty agreements executed and
delivered by the applicable Guarantors on the Effective Date pursuant to Section
6.1 hereof and those guaranty agreements executed and delivered from time to
time after the Effective Date (whether by execution of joinder agreements or
otherwise) pursuant to Section 8.13 hereof or otherwise, in each case in the
form attached hereto as Exhibit I, as amended, restated or otherwise modified
from time to time.


“Hazardous Material” shall mean any hazardous or toxic waste, substance or
material defined or regulated as such in or for purposes of the Hazardous
Material Laws.


“Hazardous Material Law(s)” shall mean all laws, codes, ordinances, rules,
regulations and other governmental restrictions and requirements issued by any
federal, state, local or other governmental or quasi-governmental authority or
body (or any agency, instrumentality or political subdivision thereof)
pertaining to any substance or material which is regulated for reasons of
health, safety or the environment and which is present or alleged to be present
on or about or used in any facilities owned, leased or operated by any Credit
Party, or any portion thereof including, without limitation, those relating to
soil, surface, subsurface ground water conditions and the condition of the
indoor and outdoor ambient air; any so-called “superfund” or “superlien” law;
and any other United States federal, state or local statute, law, ordinance,
code, rule, regulation, order or decree regulating, relating to, or imposing
liability or standards of conduct concerning, any Hazardous Material, as now or
at any time during the term of the Agreement in effect.

 
16

--------------------------------------------------------------------------------

 

“Hedging Agreement” shall mean any agreement relating to a Hedging Transaction
entered into between any Borrower and any Lender or an Affiliate of a Lender.


“Hedging Transaction” means each interest rate swap transaction, basis swap
transaction, forward rate transaction, equity transaction, equity index
transaction, foreign exchange transaction, cap transaction, floor transaction
(including any option with respect to any of these transactions and any
combination of any of the foregoing).


“Hereof”, “hereto”, “hereunder” and similar terms shall refer to this Agreement
and not to any particular paragraph or provision of this Agreement.


“Income Taxes” shall mean for any period the aggregate amount of taxes based on
income or profits for such period with respect to the operations of Borrowers
and their respective Subsidiaries (including, without limitation, all corporate
franchise, capital stock, net worth and value-added taxes assessed by state and
local governments) determined in accordance with GAAP on a Consolidated basis
(to the extent such income and profits were included in computing Consolidated
Net Income).


“Indebtedness” shall mean all indebtedness and liabilities (including without
limitation principal, interest (including without limitation interest accruing
at the then applicable rate provided in this Agreement or any other applicable
Loan Document after an applicable maturity date and interest accruing at the
then applicable rate provided in this Agreement or any other applicable Loan
Document after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Credit
Parties whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), fees, expenses and other charges) arising under
this Agreement or any of the other Loan Documents, whether direct or indirect,
absolute or contingent, of any Credit Party to any of the Lenders or Affiliates
thereof or to the Agent, in any manner and at any time, whether arising under
this Agreement, the Guaranty or any of the other Loan Documents (including
without limitation, payment obligations under Hedging Transactions evidenced by
Hedging Agreements) due or hereafter to become due, now owing or that may
hereafter be incurred by any Credit Party to any of the Lenders or Affiliates
thereof or to the Agent, and which shall be deemed to include protective
advances made by Agent with respect to the Collateral under or pursuant to the
terms of any Loan Document and any liabilities of any Credit Party to Agent or
any Lender arising in connection with any Lender Products, in each case whether
or not reduced to judgment, with interest according to the rates and terms
specified, and any and all consolidations, amendments, renewals, replacements,
substitutions or extensions of any of the foregoing; provided, however that for
purposes of calculating the Indebtedness outstanding under this Agreement or any
of the other Loan Documents, the direct and indirect and absolute and contingent
obligations of the Credit Parties (whether direct or contingent) shall be
determined without duplication.

 
17

--------------------------------------------------------------------------------

 

“Insurance Proceeds” shall mean the cash proceeds received by any Credit Party
from any insurer in respect of any damage or destruction of any property or
asset net of reasonable fees and expenses (including without limitation
attorneys fees and expenses) incurred solely in connection with the recovery
thereof.


“Intercompany Note” shall mean a master revolving promissory note issued by the
Credit Parties to evidence all intercompany loans borrowed by the Credit Parties
in form and substance reasonably satisfactory to Agent.


“Interest Period” shall mean (a) with respect to a Eurodollar-based Advance, a
Eurodollar-Interest Period, commencing on the day a Eurodollar-based Advance is
made, or on the effective date of an election of the Eurodollar-based Rate made
under Section 2.3, 4.4 or 5.3 hereof, and (b) with respect to a Swing Line
Advance carried at the Quoted Rate, an interest period of 30 days (or any lesser
number of days agreed to in advance by the Borrowers, Agent and the Swing Line
Lender); provided, however that (i) any Interest Period which would otherwise
end on a day which is not a Business Day shall end on the next succeeding
Business Day, except that as to an Interest Period in respect of a
Eurodollar-based Advance, if the next succeeding Business Day falls in another
calendar month, such Interest Period shall end on the next preceding Business
Day, (ii) when an Interest Period in respect of a Eurodollar-based Advance
begins on a day which has no numerically corresponding day in the calendar month
during which such Interest Period is to end, it shall end on the last Business
Day of such calendar month, and (iii) no Interest Period in respect of any
Advance shall extend beyond the Revolving Credit Maturity Date, the Term Loan
Maturity Date or Acquisition Credit Maturity Date, as applicable.


“Internal Revenue Code” shall mean the Internal Revenue Code of 1986 of the
United States of America, as amended from time to time, and the regulations
promulgated thereunder.


“Inventory” shall mean any inventory as defined under the UCC.


“Investment” shall mean, when used with respect to any Person, (a) any loan,
investment or advance made by such Person to any other Person (including,
without limitation, any Guarantee Obligation) in respect of any Equity Interest,
Debt, obligation or liability of such other Person and (b) any other investment
made by such Person (however acquired) in Equity Interests in any other Person,
including, without limitation, any investment made in exchange for the issuance
of Equity Interest of such Person and any investment made as a capital
contribution to such other Person.


“Issuing Lender” shall mean Comerica Bank in its capacity as issuer of one or
more Letters of Credit hereunder, or its successor designated by Borrowers and
the Revolving Credit Lenders.

 
18

--------------------------------------------------------------------------------

 

“Issuing Office” shall mean such office as Issuing Lender shall designate as its
Issuing Office.


“Lender Products” shall mean any one or more of the following types of services
or facilities extended to the Credit Parties by any Lender in the ordinary
course of Credit Parties’ business: (i) credit cards, (ii) credit card
processing services, (iii) debit cards, (iv) purchase cards, (v) Automated
Clearing House (ACH) transactions, (vi) cash management, including controlled
disbursement services, and (vii) establishing and maintaining deposit accounts.


“Lenders” shall have the meaning set forth in the preamble, and shall include
the Revolving Credit Lenders, the Term Loan Lenders, the Acquisition Credit
Lenders, the Swing Line Lender, the Issuing Lender and any assignee which
becomes a Lender pursuant to Section 14.8 hereof.


“Letter of Credit Agreement” shall mean, collectively, the letter of credit
application and related documentation executed and/or delivered by the Borrowers
in respect of each Letter of Credit, in each case reasonably satisfactory to the
Issuing Lender, as amended, restated or otherwise modified from time to time.


“Letter of Credit Documents” shall have the meaning ascribed to such term in
Section 3.7(a) hereof.


“Letter of Credit Fees” shall mean the fees payable in connection with Letters
of Credit pursuant to Section 3.4(a) and (b) hereof.


“Letter of Credit Maximum Amount” shall mean One Million Dollars ($1,000,000).


“Letter of Credit Obligations” shall mean at any date of determination, the sum
of (a) the aggregate undrawn amount of all Letters of Credit then outstanding,
and (b) the aggregate amount of Reimbursement Obligations which remain unpaid as
of such date.


“Letter of Credit Payment” shall mean any amount paid or required to be paid by
the Issuing Lender in its capacity hereunder as issuer of a Letter of Credit as
a result of a draft or other demand for payment under any Letter of Credit.


“Letter(s) of Credit” shall mean any standby letters of credit issued by Issuing
Lender at the request of or for the account of Borrowers pursuant to Article 3
hereof.


“LIBOR Rate” shall mean,


 
(a)
with respect to the principal amount of any Eurodollar-based Advance outstanding
hereunder, the per annum rate of interest determined on the basis of the rate
for deposits in United States Dollars for a period equal to the relevant
Eurodollar-Interest Period, commencing on the first day of such
Eurodollar-Interest Period, appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 11:00 a.m. (Detroit, Michigan time) (or soon
thereafter as practical), two (2) Business Days prior to the first day of such
Eurodollar-Interest Period.  In the event that such rate does not appear on Page
BBAM of the Bloomberg Financial Markets Information Service (or otherwise on
such Service), the “LIBOR Rate” shall be determined by reference to such other
publicly available service for displaying LIBOR rates as may be agreed upon by
Agent and Borrower, or, in the absence of such agreement, the “LIBOR Rate”
shall, instead, be the per annum rate equal to the average (rounded upward, if
necessary, to the nearest one-sixteenth of one percent (1/16%)) of the rate at
which Agent is offered dollar deposits at or about 11:00 a.m. (Detroit, Michigan
time) (or soon thereafter as practical), two (2) Business Days prior to the
first day of such Eurodollar-Interest Period in the interbank LIBOR market in an
amount comparable to the principal amount of the relevant Eurodollar-based
Advance which is to bear interest at such Eurodollar-based Rate and for a period
equal to the relevant Eurodollar-Interest Period; and


 
19

--------------------------------------------------------------------------------

 

 
(b)
with respect to the principal amount of any Advance carried at the Daily
Adjusting LIBOR Rate outstanding hereunder, the per annum rate of interest
determined on the basis of the rate for deposits in United States Dollars for a
period equal to one (1) month appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 11:00 a.m. (Detroit, Michigan time) (or soon
thereafter as practical) on such day, or if such day is not a Business Day, on
the immediately preceding Business Day.  In the event that such rate does not
appear on Page BBAM of the Bloomberg Financial Markets Information Service (or
otherwise on such Service), the “LIBOR Rate” shall be determined by reference to
such other publicly available service for displaying eurodollar rates as may be
agreed upon by Agent and Borrower, or, in the absence of such agreement, the
“LIBOR Rate” shall, instead, be the per annum rate equal to the average of the
rate at which Agent is offered dollar deposits at or about 11:00 a.m. (Detroit,
Michigan time) (or soon thereafter as practical) on such day in the interbank
eurodollar market in an amount comparable to the principal amount of the
Indebtedness hereunder which is to bear interest at such “LIBOR Rate” and for a
period equal to one (1) month.



“Lien” shall mean any security interest in or lien on or against any property
arising from any pledge, assignment, hypothecation, mortgage, security interest,
deposit arrangement, trust receipt, conditional sale or title retaining
contract, sale and leaseback transaction, Capitalized Lease, consignment or
bailment for security, or any other type of lien, charge, encumbrance, title
exception, preferential or priority arrangement affecting property (including
with respect to stock, any stockholder agreements, voting rights agreements,
buy-back agreements and all similar arrangements), whether based on common law
or statute.


“Loan Documents” shall mean, collectively, this Agreement, the Notes (if
issued), the Letter of Credit Agreements, the Letters of Credit, the Guaranty,
the Subordination Agreements, the Collateral Documents, each Hedging Agreement,
and any other documents, certificates or agreements that are executed and
required to be delivered pursuant to any of the foregoing documents, as such
documents may be amended, restated or otherwise modified from time to time.

 
20

--------------------------------------------------------------------------------

 

“Majority Acquisition Credit Lenders” shall mean at any time Acquisition Credit
Lenders holding more than 50.0% of the Acquisition Credit Aggregate Commitment
(or, if the Acquisition Credit Aggregate Commitment has been terminated, the
aggregate principal amount then outstanding under the Acquisition Credit);
provided, however, that at any time there are fewer than three Acquisition
Credit Lenders, considering any such Lender and its Affiliates as a single
lender, “Majority Acquisition Credit Lenders” shall mean all such Lenders.


“Majority Lenders” shall mean at any time Lenders holding more than 50.0% of the
sum of (i) the Revolving Credit Aggregate Commitment (or, if the Revolving
Credit Aggregate Commitment has been terminated, the aggregate principal amount
then outstanding under the Revolving Credit), plus (ii) the aggregate principal
amount then outstanding under the Term Loan, plus (iii) the Acquisition Credit
Aggregate Commitment (or, if the Acquisition Credit Aggregate Commitment has
been terminated, the aggregate principal amount then outstanding under the
Acquisition Credit); provided that, for purposes of determining Majority Lenders
hereunder, the Letter of Credit Obligations and principal amount outstanding
under the Swing Line shall be allocated among the Revolving Credit Lenders based
on their respective Revolving Credit Percentages; provided further that at any
time there are fewer than three Lenders, considering any Lender and its
Affiliates as a single Lender, “Majority Lenders” shall mean all Lenders.


“Majority Revolving Credit Lenders” shall mean at any time Revolving Credit
Lenders holding more than 50.0% of the Revolving Credit Aggregate Commitment
(or, if the Revolving Credit Aggregate Commitment has been terminated, the
aggregate principal amount then outstanding under the Revolving Credit);
provided that, for purposes of determining Majority Revolving Credit Lenders
hereunder, the Letter of Credit Obligations and principal amount outstanding
under the Swing Line shall be allocated among the Revolving Credit Lenders based
on their respective Revolving Credit Percentages; provided further that at any
time there are fewer than three Revolving Credit Lenders, considering any Lender
and its Affiliates as a single lender, “Majority Revolving Credit Lenders” shall
mean all such Lenders.


“Majority Term Loan Lenders” shall mean at any time Term Loan Lenders holding
more than 50.0% of the aggregate principal amount then outstanding under the
Term Loan; provided, however, that at any time there are fewer than three Term
Loan Lenders, considering any Lender and its Affiliates as a single lender,
“Majority Term Loan Lenders” shall mean all such Lenders.


“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), business, results of operations, properties
or prospects of the Credit Parties taken as a whole, (b) the ability of any
Credit Party to perform its obligations under this Agreement, the Notes (if
issued) or any other Loan Document to which it is a party, or (c) the validity
or enforceability of this Agreement, any of the Notes (if issued) or any of the
other Loan Documents or the rights or remedies of the Agent or the Lenders
hereunder or thereunder.


“Material Contract” shall mean (i) each agreement or contract to which Company
or any of its Subsidiaries is a party or in respect of which Company or any of
its Subsidiaries has any liability, that by its terms (without reference to any
indemnity or reimbursement provision therein) provides for aggregate annual
guaranteed payments in respect of any such individual agreement or contract of
at least $2,000,000 and (ii) any other agreement or contract the loss of which
would be reasonably likely to result in a Material Adverse Effect; provided that
Material Contracts shall not be deemed to include any Pension Plans, collective
bargaining agreements, or casualty or liability or other insurance policies
maintained in the ordinary course of business.

 
21

--------------------------------------------------------------------------------

 

“Mortgages” shall mean the mortgages, deeds of trust and any other similar
documents related thereto or required thereby executed and delivered by a Credit
Party on the Effective Date pursuant to Section 6.1 hereof, if any, and executed
and delivered after the Effective Date by a Credit Party pursuant to Section
8.13 hereof or otherwise, and “Mortgage” shall mean any such document, as such
documents may be amended, restated or otherwise modified from time to time.


“Multiemployer Plan” shall mean a Pension Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.


“Net Cash Proceeds” shall mean the aggregate cash payments received by any
Credit Party from any Asset Sale, the issuance of Equity Interests or the
issuance of Subordinated Debt, as the case may be, net of the ordinary and
customary direct costs incurred in connection with such sale or issuance, as the
case may be, such as legal, accounting and investment banking fees, sales
commissions, and other third party charges, and net of property taxes, transfer
taxes and any other taxes paid or payable by such Credit Party in respect of any
sale or issuance.


“Non-Defaulting Lender” shall mean any Lender that is not, as of the date of
determination, a Defaulting Lender.


“Notes” shall mean the Revolving Credit Notes, the Swing Line Note, the Term
Loan Notes and the Acquisition Credit Notes.


“Off Balance Sheet Liability(ies)” of a Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivables sold by such Person, (ii) any liability under any sale and leaseback
transaction which is not a Capitalized Lease, (iii) any liability under any
so-called “synthetic lease” transaction entered into by such Person, or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of Debt or any of the liabilities set forth in subsections (i)-(iii)
of this definition, but which does not constitute a liability on the balance
sheets of such Person.


“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.


“Pension Plan” shall mean any plan established and maintained by the Company or
any of its ERISA Affiliates, or contributed to by the Company or any of its
ERISA Affiliates, which is qualified under Section 401(a) of the Internal
Revenue Code and subject to the minimum funding standards of Section 412 of the
Internal Revenue Code.


“Percentage” shall mean, as applicable, the Revolving Credit Percentage, the
Term Loan Percentage, the Acquisition Credit Percentage or the Weighted
Percentage.


“Permitted Acquisition” shall mean any acquisition by any Borrower or any
Guarantor of all or substantially all of the assets of another Person, or of a
division or line of business of another Person, or any Equity Interests of
another Person which satisfies and/or is conducted in accordance with the
following requirements:

 
22

--------------------------------------------------------------------------------

 

 
(a)
Such acquisition is of a business or Person engaged in a line of business which
is compatible with, or complementary to, the business of such Borrower or such
Guarantor;



 
(b)
If such acquisition is structured as an acquisition of the Equity Interests of
any Person, then the Person so acquired shall (X) become a wholly-owned direct
Subsidiary of a Credit Party, and the applicable Credit Party shall cause such
acquired Person to comply with Section 8.13 hereof or (Y) provided that the
Credit Parties continue to comply with Section 8.4(a) hereof, be merged with and
into such Credit Party (and, if the Credit Party is a Borrower, such Borrower
being the surviving entity);



 
(c)
If such acquisition is structured as the acquisition of assets, such assets
shall be acquired directly by a Borrower or a Guarantor (subject to compliance
with Section 8.4(a) hereof);



 
(d)
If the total acquisition consideration for such acquisition (computed in the
manner set forth in clause (i) of this definition, exceeds $3,000,000, the
Company shall have delivered to Agent not less than ten (10) (or such shorter
period of time agreed to by the Agent) nor more than ninety (90) days prior to
the date of such acquisition, notice of such acquisition together with Pro Forma
Projected Financial Information, copies of all material documents relating to
such acquisition (including the acquisition agreement and any related document),
and historical financial information (including income statements, balance
sheets and cash flows) covering at least three (3) complete Fiscal Years of the
acquisition target, if available, prior to the effective date of the acquisition
or the entire credit history of the acquisition target, whichever period is
shorter, in each case in form and substance reasonably satisfactory to the
Agent;



 
(e)
Both immediately before and after the consummation of such acquisition and after
giving effect to the Pro Forma Projected Financial Information (if applicable),
no Default or Event of Default shall have occurred and be continuing;



 
(f)
The board of directors (or other Person(s) exercising similar functions) of the
seller of the assets or issuer of the Equity Interests being acquired shall not
have disapproved such transaction or recommended that such transaction be
disapproved;



 
(g)
All governmental, quasi-governmental, agency, regulatory or similar licenses,
authorizations, exemptions, qualifications, consents and approvals necessary
under any laws applicable to such Borrower or such Guarantor making the
acquisition, or the acquisition target (if applicable) for or in connection with
the proposed acquisition and all necessary non-governmental and other
third-party approvals which, in each case, are material to such acquisition
shall have been obtained, and all necessary or appropriate declarations,
registrations or other filings with any court, governmental or regulatory
authority, securities exchange or any other Person, which in each case, are
material to the consummation of such acquisition or to the acquisition target,
if applicable, have been made, and evidence thereof reasonably satisfactory in
form and substance to Agent shall have been delivered, or caused to have been
delivered, by such Borrower to Agent;


 
23

--------------------------------------------------------------------------------

 

 
(h)
There shall be no actions, suits or proceedings pending or, to the knowledge of
any Credit Party threatened against or affecting the acquisition target in any
court or before or by any governmental department, agency or instrumentality,
which could reasonably be expected to be decided adversely to the acquisition
target and which, if decided adversely, could reasonably be expected to have a
Material Adverse Effect or would materially adversely affect the ability of the
acquisition target to enter into or perform its obligations in connection with
the proposed acquisition, nor shall there be any actions, suits, or proceedings
pending, or to the knowledge of any Credit Party threatened against the Credit
Party that is making the acquisition which would materially adversely affect the
ability of such Credit Party to enter into or perform its obligations in
connection with the proposed acquisition; and



 
(i)
Unless otherwise approved by each Lender, the purchase price of such proposed
new acquisition, computed on the basis of total acquisition consideration paid
or incurred, or required to be paid or incurred, with respect thereto, including
the amount of Debt (such Debt being otherwise permitted under this Agreement)
assumed or to which such assets, businesses or business or Equity Interests, or
any Person so acquired is subject and including any portion of the purchase
price allocated to any non-compete agreements, (X) is less than or equal to
Seven Million Five Hundred Thousand Dollars ($7,500,000) and (Y) when added to
the purchase price for each other acquisition consummated hereunder as a
Permitted Acquisition during the term of this Agreement (not including
acquisitions specifically consented to which fall outside the terms of this
definition), does not exceed Twenty Five Million Dollars ($25,000,000).



“Permitted Investments” shall mean with respect to any Person:


 
(a)
Governmental Obligations;



 
(b)
Obligations of a state or commonwealth of the United States or the obligations
of the District of Columbia or any possession of the United States, or any
political subdivision of any of the foregoing, which are described in Section
103(a) of the Internal Revenue Code and are graded in any of the highest three
(3) major grades as determined by at least one Rating Agency; or secured, as to
payments of principal and interest, by a letter of credit provided by a
financial institution or insurance provided by a bond insurance company which in
each case is itself or its debt is rated in one of the highest three (3) major
grades as determined by at least one Rating Agency;


 
24

--------------------------------------------------------------------------------

 

 
(c)
Banker’s acceptances, commercial accounts, demand deposit accounts, certificates
of deposit, other time deposits or depository receipts issued by or maintained
with any Lender or any Affiliate thereof, or any bank, trust company, savings
and loan association, savings bank or other financial institution whose deposits
are insured by the Federal Deposit Insurance Corporation and whose reported
capital and surplus equal at least $250,000,000, provided that such minimum
capital and surplus requirement shall not apply to demand deposit accounts
maintained by Company or any of its Subsidiaries in the ordinary course of
business;



 
(d)
Commercial paper rated at the time of purchase within the two highest
classifications established by not less than two Rating Agencies, and which
matures within 270 days after the date of issue;



 
(e)
Secured repurchase agreements against obligations itemized in paragraph (a)
above, and executed by a bank or trust company or by members of the association
of primary dealers or other recognized dealers in United States government
securities, the market value of which must be maintained at levels at least
equal to the amounts advanced; and



 
(f)
Any fund or other pooling arrangement which exclusively purchases and holds the
investments itemized in (a) through (e) above.



“Permitted Liens” shall mean with respect to any Person:


 
(a)
Liens for (i) taxes or governmental assessments or charges or (ii) customs
duties in connection with the importation of goods to the extent such Liens
attach to the imported goods that are the subject of the duties, in each case
(x) to the extent not yet due, (y) as to which the period of grace, if any,
related thereto has not expired or (z) which are being contested in good faith
by appropriate proceedings, provided that in the case of any such contest, any
proceedings for the enforcement of such liens have been suspended and adequate
reserves with respect thereto are maintained on the books of such Person in
conformity with GAAP;



 
(b)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, processor’s,
landlord’s liens or other like liens arising in the ordinary course of business
which secure obligations that are not overdue for a period of more than 30 days
or which are being contested in good faith by appropriate proceedings, provided
that in the case of any such contest, (x) any proceedings commenced for the
enforcement of such Liens have been suspended and (y) appropriate reserves with
respect thereto are maintained on the books of such Person in conformity with
GAAP;



 
(c)
(i) Liens incurred in the ordinary course of business to secure the performance
of statutory obligations arising in connection with progress payments or advance
payments due under contracts with the United States government or any agency
thereof entered into in the ordinary course of business and (ii) Liens incurred
or deposits made in the ordinary course of business to secure the performance of
statutory obligations (not otherwise permitted under subsection (g) of this
definition), bids, leases, fee and expense arrangements with trustees and fiscal
agents, trade contracts, surety and appeal bonds, performance bonds and other
similar obligations (exclusive of obligations incurred in connection with the
borrowing of money, any lease-purchase arrangements or the payment of the
deferred purchase price of property), provided, that in each case full provision
for the payment of all such obligations has been made on the books of such
Person as may be required by GAAP;


 
25

--------------------------------------------------------------------------------

 

 
(d)
any attachment or judgment lien that remains unpaid, unvacated, unbonded or
unstayed by appeal or otherwise for a period ending on the earlier of (i) thirty
(30) consecutive days from the date of its attachment or entry (as applicable)
or (ii) the commencement of enforcement steps with respect thereto, other than
the filing of notice thereof in the public record;



 
(e)
minor survey exceptions or minor encumbrances, easements or reservations, or
rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, or any interest
of any lessor or sublessor under any lease permitted hereunder which, in each
case, does not materially interfere with the business of such Person;



 
(f)
Liens arising in connection with worker’s compensation, unemployment insurance,
old age pensions and social security benefits and similar statutory obligations
(excluding Liens arising under ERISA), provided that no enforcement proceedings
in respect of such Liens are pending and provisions have been made for the
payment of such liens on the books of such Person as may be required by GAAP;
and



 
(g)
continuations of Liens that are permitted under subsections (a)-(f) hereof,
provided such continuations do not violate the specific time periods set forth
in subsections (b) and (d) and provided further that such Liens do not extend to
any additional property or assets of Company or any of its Subsidiaries or
secure any additional obligations of Company or any of its Subsidiaries.



Regardless of the language set forth in this definition, no Lien over the Equity
Interests of any Credit Party granted to any Person other than to Agent for the
benefit of the Lenders shall be deemed a “Permitted Lien” under the terms of
this Agreement.


“Person” shall mean a natural person, corporation, limited liability company,
partnership, limited liability partnership, trust, incorporated or
unincorporated organization, joint venture, joint stock company, firm or
association or a government or any agency or political subdivision thereof or
other entity of any kind.


“Pledge Agreement(s)” shall mean any pledge agreement executed and delivered by
a Credit Party on the Effective Date pursuant to Section 6.1 hereof, if any, and
executed and delivered from time to time after the Effective Date by any Credit
Party pursuant to Section 8.13 hereof or otherwise, and any agreements,
instruments or documents related thereto, in each case in form and substance
reasonably satisfactory to Agent amended, restated or otherwise modified from
time to time.

 
26

--------------------------------------------------------------------------------

 

“Prime Rate” shall mean the per annum rate of interest announced by the Agent,
at its main office from time to time as its “prime rate” (it being acknowledged
that such announced rate may not necessarily be the lowest rate charged by the
Agent to any of its customers), which Prime Rate shall change simultaneously
with any change in such announced rate.


“Pro Forma Projected Financial Information” shall mean, as to any proposed
acquisition, a statement executed by the Company (supported by reasonable
detail) setting forth the total consideration to be paid or incurred in
connection with the proposed acquisition, and pro forma combined projected
financial information for Company and its Subsidiaries and the acquisition
target (if applicable), consisting of projected balance sheets as of the
proposed effective date of the acquisition and as of the end of at least the
next succeeding three (3) Fiscal Years following the acquisition and projected
statements of income and cash flows for each of those years, including
sufficient detail to permit calculation of the ratios described in Section 8.9
hereof, as projected as of the effective date of the acquisition and as of the
ends of those Fiscal Years and accompanied by (i) a statement setting forth a
calculation of the ratio so described, (ii) a statement in reasonable detail
specifying all material assumptions underlying the projections and (iii) such
other information as the Agent shall reasonably request.


“Purchasing Lender” shall have the meaning set forth in Section 14.12.


“Quoted Rate” shall mean the rate of interest per annum offered by the Swing
Line Lender in its sole discretion with respect to a Swing Line Advance and
accepted by the Borrowers.


“Quoted Rate Advance” means any Swing Line Advance which bears interest at the
Quoted Rate.


“Rating Agency” shall mean Moody’s Investor Services, Inc., Standard and Poor’s
Ratings Services, their respective successors or any other nationally recognized
statistical rating organization which is reasonably acceptable to the Agent.


“Register” is defined in Section 14.8(g) hereof.


“Reimbursement Obligation(s)” shall mean the aggregate amount of all
unreimbursed drawings under all Letters of Credit (excluding for the avoidance
of doubt, reimbursement obligations that are deemed satisfied pursuant to a
deemed disbursement under Section 3.6(b)).


“Reinvest” or “Reinvestment” shall mean, (x) with respect to any Net Cash
Proceeds from Asset Sales, Insurance Proceeds or Condemnation Proceeds received
by any Person, the application of such monies to (i) repair, improve or replace
any tangible personal (excluding Inventory) or real property of the Credit
Parties or any intellectual property reasonably necessary in order to use or
benefit from any property or (ii) acquire any such property (excluding
Inventory) to be used in the business of such Person, and (y) with respect to
any Net Cash Proceeds from the issuance of Equity Interests received by any
Person, the application of such monies to the funding of a Permitted
Acquisition.

 
27

--------------------------------------------------------------------------------

 

“Reinvestment Certificate” is defined in Section 8.17(b) hereof.


“Reinvestment Period” shall mean a period of 180 days during which Reinvestment
must be completed under Section 8.17(b) and (d) of this Agreement or 360 days
during which Reinvestment not be completed under 8.17(c) of this Agreement.


“Request for Acquisition Credit Advance” shall mean a request for a Acquisition
Credit Advance issued by a Borrower under Section 5.3 of this Agreement in the
form attached hereto as Exhibit O.


“Request for Advance” shall mean a Request for Revolving Credit Advance, Request
for Acquisition Credit Advance or a Request for Swing Line Advance, as the
context may indicate or otherwise require.


“Request for Revolving Credit Advance” shall mean a request for a Revolving
Credit Advance issued by a Borrower under Section 2.3 of this Agreement in the
form attached hereto as Exhibit A.


“Request for Swing Line Advance” shall mean a request for a Swing Line Advance
issued by a Borrower under Section 2.5(b) of this Agreement in the form attached
hereto as Exhibit D.


“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and bylaws, the partnership agreement or other organizational or
governing documents of such Person and any law, treaty, rule or regulation or
determination of an arbitration or a court or other governmental authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.


“Responsible Officer” shall mean, with respect to any Person, the chief
executive officer, chief financial officer, treasurer, president or controller
of such Person, or with respect to compliance with financial covenants, the
chief financial officer or the treasurer of such Person, or any other officer of
such Person having substantially the same authority and responsibility.


“Revolving Credit” shall mean the revolving credit loans to be advanced to
Borrowers by the applicable Revolving Credit Lenders pursuant to Article 2
hereof, in an aggregate amount (subject to the terms hereof), not to exceed, at
any one time outstanding, the Revolving Credit Aggregate Commitment.


“Revolving Credit Advance” shall mean a borrowing requested by a Borrower and
made by the Revolving Credit Lenders under Section 2.1 of this Agreement,
including without limitation any readvance, refunding or conversion of such
borrowing pursuant to Section 2.3 hereof and any deemed disbursement of an
Advance in respect of a Letter of Credit under Section 3.6(b) hereof, and may
include, subject to the terms hereof, Eurodollar-based Advances and Base Rate
Advances.

 
28

--------------------------------------------------------------------------------

 

“Revolving Credit Aggregate Commitment” shall mean Twenty Five Million Dollars
($25,000,000), subject to reduction or termination under Section 2.11 or 10.2
hereof.


“Revolving Credit Commitment Amount” shall mean with respect to any Revolving
Credit Lender, (i) if the Revolving Credit Aggregate Commitment has not been
terminated, the amount specified opposite such Revolving Credit Lender’s name in
the column entitled “Revolving Credit Commitment Amount” on Schedule 1.2, as
adjusted from time to time in accordance with the terms hereof; and (ii) if the
Revolving Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), the amount equal to its Percentage of the aggregate
principal amount outstanding under the Revolving Credit (including the
outstanding Letter of Credit Obligations and any outstanding Swing Line
Advances).


“Revolving Credit Facility Fee” shall mean the fee payable to Agent for
distribution to the Revolving Credit Lenders in accordance with Section 2.9
hereof.


“Revolving Credit Lenders” shall mean the financial institutions from time to
time parties hereto as lenders of the Revolving Credit.


“Revolving Credit Maturity Date” shall mean the earlier to occur of (i) November
10, 2015, and (ii) the date on which the Revolving Credit Aggregate Commitment
shall terminate in accordance with the provisions of this Agreement.


“Revolving Credit Notes” shall mean the revolving credit notes described in
Section 2.2 hereof, made by Borrowers to each of the Revolving Credit Lenders in
the form attached hereto as Exhibit B, as such notes may be amended or
supplemented from time to time, and any other notes issued in substitution,
replacement or renewal thereof from time to time.


“Revolving Credit Percentage” means, with respect to any Revolving Credit
Lender, the percentage specified opposite such Revolving Credit Lender’s name in
the column entitled “Revolving Credit Percentage” on Schedule 1.2, as adjusted
from time to time in accordance with the terms hereof.


“Security Agreement” shall mean, collectively, the security agreement(s)
executed and delivered by the Borrowers and the Guarantors on the Effective Date
pursuant to Section 6.1 hereof, and any such agreements executed and delivered
after the Effective Date (whether by execution of a joinder agreement to any
existing security agreement or otherwise) pursuant to Section 8.13 hereof or
otherwise, in the form of the Security Agreement attached hereto as Exhibit F,
as amended, restated or otherwise modified from time to time.


“Subordinated Debt” shall mean any unsecured Funded Debt of any Credit Party and
other obligations under the Subordinated Debt Documents and any other Funded
Debt of any Credit Party which has been subordinated in right of payment and
priority to the Indebtedness, all on terms and conditions reasonably
satisfactory to the Agent.


“Subordinated Debt Documents” shall mean and include any documents evidencing
any Subordinated Debt, in each case, as the same may be amended, modified,
supplemented or otherwise modified from time to time in compliance with the
terms of this Agreement.

 
29

--------------------------------------------------------------------------------

 

“Subordination Agreements” shall mean, collectively, any subordination
agreements entered into by any Person from time to time in favor of Agent in
connection with any Subordinated Debt, the terms of which are reasonably
acceptable to the Agent, in each case as the same may be amended, restated or
otherwise modified from time to time, and “Subordination Agreement” shall mean
any one of them.


“Subsidiary(ies)” shall mean any other corporation, association, joint stock
company, business trust, limited liability company, partnership or any other
business entity of which more than fifty percent (50%) of the outstanding voting
stock, share capital, membership, partnership or other interests, as the case
may be, is owned either directly or indirectly by any Person or one or more of
its Subsidiaries, or the management of which is otherwise controlled, directly,
or indirectly through one or more intermediaries, or both, by any Person and/or
its Subsidiaries. Unless otherwise specified to the contrary herein or the
context otherwise requires, Subsidiary(ies) shall refer to the Subsidiary(ies)
of Borrowers.


“Sweep Agreement” means any agreement relating to the “Sweep to Loan” automated
system of the Agent or any other cash management arrangement which the Borrowers
and the Agent have executed for the purposes of effecting the borrowing and
repayment of Swing Line Advances.


“Swing Line” shall mean the revolving credit loans to be advanced to Borrowers
by the Swing Line Lender pursuant to Section 2.5 hereof, in an aggregate amount
(subject to the terms hereof), not to exceed, at any one time outstanding, the
Swing Line Maximum Amount.


“Swing Line Advance” shall mean a borrowing requested by Borrowers and made by
Swing Line Lender pursuant to Section 2.5 hereof and may include, subject to the
terms hereof, Quoted Rate-Advances and Base Rate Advances.


“Swing Line Lender” shall mean Comerica Bank in its capacity as lender of the
Swing Line under Section 2.5 of this Agreement, or its successor as subsequently
designated hereunder.


“Swing Line Maximum Amount” shall mean Three Million Dollars ($3,000,000), or
such other amount as may be approved by Agent, Swing Line Lender and the
Majority Revolving Credit Lenders.


“Swing Line Note” shall mean the swing line note which may be issued by
Borrowers to Swing Line Lender pursuant to Section 2.5(b)(ii) hereof in the form
attached hereto as Exhibit C, as such note may be amended or supplemented from
time to time, and any note or notes issued in substitution, replacement or
renewal thereof from time to time.


“Swing Line Participation Certificate” shall mean the Swing Line Participation
Certificate delivered by Agent to each Revolving Credit Lender pursuant to
Section 2.5(e)(ii) hereof in the form attached hereto as Exhibit M.


“Term Loan” shall mean the term loan to be made to Borrowers by the Term Loan
Lenders pursuant to Section 4.1 hereof, in the aggregate principal amount of
Twenty Million Dollars ($20,000,000).

 
30

--------------------------------------------------------------------------------

 

“Term Loan Advance” shall mean a borrowing requested by Borrowers and made by
the Term Loan Lenders pursuant to Section 4.1 hereof, including without
limitation any refunding or conversion of such borrowing pursuant to Section 4.4
hereof, and may include, subject to the terms hereof, Eurodollar-based Advances
and Base Rate Advances.


“Term Loan Amount” shall mean with respect to any Term Loan Lender, the amount
equal to its Term Loan Percentage of the aggregate principal amount outstanding
under the Term Loan.


“Term Loan Lenders” shall mean the financial institutions from time to time
parties hereto as lenders of the Term Loan.


“Term Loan Maturity Date” shall mean November 10, 2015.


“Term Loan Notes” shall mean the term notes described in Section 4.2(e) hereof,
made by Borrowers to each of the Term Loan Lenders in the form attached hereto
as Exhibit K-1, as such notes may be amended or supplemented from time to time,
and any other notes issued in substitution, replacement or renewal thereof from
time to time.


“Term Loan Percentage” shall mean with respect to any Term Loan Lender, the
percentage specified opposite such Term Loan Lender’s name in the column
entitled “Term Loan Percentage” on Schedule 1.2, as adjusted from time to time
in accordance with the terms hereof.


“Term Loan Rate Request” shall mean a request for the refunding or conversion of
any Advance of a Term Loan submitted by Borrowers under Section 4.4 of this
Agreement in the form attached hereto as Exhibit L.


“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in any applicable state; provided that, unless specified otherwise or the
context otherwise requires, such terms shall refer to the Uniform Commercial
Code as in effect in the State of California.


“Unused Revolving Credit Availability” shall mean, on any date of determination,
the amount equal to the lesser of (i) the Revolving Credit Aggregate Commitment
or (ii) the then applicable Borrowing Base, minus (x) the aggregate outstanding
principal amount of all Advances (including Swing Line Advances) and (y) the
Letter of Credit Obligations.


“USA Patriot Act” is defined in Section 7.7.


“Weighted Percentage” shall mean with respect to any Lender, its percentage
share as set forth in Schedule 1.2, as such Schedule may be revised by the Agent
from time to time, which, as to such Lender, shall be calculated by dividing (i)
the sum of its Revolving Credit Commitment Amount plus (y) its Term Loan Amount
plus (z) its Acquisition Credit Commitment Amount, by (ii) the sum of (x) the
Revolving Credit Aggregate Commitment (or if the Revolving Credit Aggregate
Commitment has been terminated (whether by maturity, acceleration or otherwise),
the aggregate principal amount outstanding under the Revolving Credit), plus (y)
the aggregate principal amount outstanding under the Term Loan plus (z) the
Acquisition Credit Aggregate Commitment (or, if the Acquisition Credit Aggregate
Commitment has been terminated (whether by maturity, acceleration or otherwise),
the aggregate principal amount outstanding under the Acquisition Credit).

 
31

--------------------------------------------------------------------------------

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.


2.
REVOLVING CREDIT.



2.1           Commitment.  Subject to the terms and conditions of this Agreement
(including without limitation Section 2.3 hereof), each Revolving Credit Lender
severally and for itself alone agrees to make Advances of the Revolving Credit
in Dollars to Borrowers from time to time on any Business Day during the period
from the Effective Date hereof until (but excluding) the Revolving Credit
Maturity Date in an aggregate amount, not to exceed at any one time outstanding
such Lender’s Revolving Credit Percentage of the Revolving Credit Aggregate
Commitment. Subject to the terms and conditions set forth herein, advances,
repayments and readvances may be made under the Revolving Credit.


2.2           Accrual of Interest and Maturity; Evidence of Indebtedness.


 
(a)
Borrowers hereby jointly and severally and unconditionally promise to pay to the
Agent for the account of each Revolving Credit Lender the then unpaid principal
amount of each Revolving Credit Advance (plus all accrued and unpaid interest)
of such Revolving Credit Lender to Borrowers on the Revolving Credit Maturity
Date and on such other dates and in such other amounts as may be required from
time to time pursuant to this Agreement. Subject to the terms and conditions
hereof, each Revolving Credit Advance shall, from time to time from and after
the date of such Advance (until paid), bear interest at its Applicable Interest
Rate.



 
(b)
Each Revolving Credit Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of Borrowers to the
appropriate lending office of such Revolving Credit Lender resulting from each
Revolving Credit Advance made by such lending office of such Revolving Credit
Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Revolving Credit Lender from time to time under
this Agreement.



 
(c)
The Agent shall maintain the Register pursuant to Section 14.8(g), and a
subaccount therein for each Revolving Credit Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Revolving
Credit Advance made hereunder, the type thereof and each Eurodollar-Interest
Period applicable to any Eurodollar-based Advance, (ii) the amount of any
principal or interest due and payable or to become due and payable from
Borrowers to each Revolving Credit Lender hereunder in respect of the Revolving
Credit Advances and (iii) both the amount of any sum received by the Agent
hereunder from Borrowers in respect of the Revolving Credit Advances and each
Revolving Credit Lender’s share thereof.


 
32

--------------------------------------------------------------------------------

 

 
(d)
The entries made in the Register maintained pursuant to paragraph (c) of this
Section 2.2 shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations of Borrowers therein
recorded; provided, however, that the failure of any Revolving Credit Lender or
the Agent to maintain the Register or any account, as applicable, or any error
therein, shall not in any manner affect the obligation of Borrowers to repay the
Revolving Credit Advances (and all other amounts owing with respect thereto)
made to Borrowers by the Revolving Credit Lenders in accordance with the terms
of this Agreement.



 
(e)
Borrowers agree that, upon written request to the Agent by any Revolving Credit
Lender, Borrowers will execute and deliver, to such Revolving Credit Lender, at
Borrowers’ own expense, a Revolving Credit Note evidencing the outstanding
Revolving Credit Advances owing to such Revolving Credit Lender.



2.3           Requests for and Refundings and Conversions of
Advances.  Borrowers may request an Advance of the Revolving Credit, a refund of
any Revolving Credit Advance in the same type of Advance or to convert any
Revolving Credit Advance to any other type of Revolving Credit Advance only by
delivery to Agent of a Request for Revolving Credit Advance executed by an
Authorized Signer for the Borrower Representative, subject to the following:


 
(a)
each such Request for Revolving Credit Advance shall set forth the information
required on the Request for Revolving Credit Advance, including without
limitation:



(i)             the proposed date of such Revolving Credit Advance (or the
refunding or conversion of an outstanding Revolving Credit Advance), which must
be a Business Day;


(ii)            whether such Advance is a new Revolving Credit Advance or a
refunding or conversion of an outstanding Revolving Credit Advance; and


(iii)           whether such Revolving Credit Advance is to be a Base Rate
Advance or a Eurodollar-based Advance, and, except in the case of a Base Rate
Advance, the first Eurodollar-Interest Period applicable thereto, provided,
however, that the initial Revolving Credit Advance made under this Agreement
shall be a Base Rate Advance, which may then be converted into a
Eurodollar-based Advance in compliance with this Agreement.


 
(b)
each such Request for Revolving Credit Advance shall be delivered to Agent by
10:00 a.m. (Pacific) three (3) Business Days prior to the proposed date of the
Revolving Credit Advance, except in the case of a Base Rate Advance, for which
the Request for Revolving Credit Advance must be delivered by 10:00 a.m.
(Pacific) on the proposed date for such Revolving Credit Advance;


 
33

--------------------------------------------------------------------------------

 

 
(c)
on the proposed date of such Revolving Credit Advance, the sum of (x) the
aggregate principal amount of all Revolving Credit Advances and Swing Line
Advances outstanding on such date (including, without duplication) the Advances
that are deemed to be disbursed by Agent under Section 3.6(b) hereof in respect
of Borrowers’ Reimbursement Obligations hereunder), plus (y) the Letter of
Credit Obligations as of such date, in each case after giving effect to all
outstanding requests for Revolving Credit Advances and Swing Line Advances and
for the issuance of any Letters of Credit, shall not exceed the lesser of (i)
the Revolving Credit Aggregate Commitment and (ii) the then applicable Borrowing
Base;



 
(d)
in the case of a Base Rate Advance, the principal amount of the initial funding
of such Advance, as opposed to any refunding or conversion thereof, shall be at
least $250,000 or the remainder available under the Revolving Credit Aggregate
Commitment if less than $250,000;



 
(e)
in the case of a Eurodollar-based Advance, the principal amount of such Advance,
plus the amount of any other outstanding Revolving Credit Advance to be then
combined therewith having the same Eurodollar-Interest Period, if any, shall be
at least $1,000,000 (or a larger integral multiple of $100,000) or the remainder
available under the Revolving Credit Aggregate Commitment if less than
$1,000,000 and at any one time there shall not be in effect more than three (3)
different Eurodollar-Interest Periods;



 
(f)
a Request for Revolving Credit Advance, once delivered to Agent, shall not be
revocable by Borrowers and shall constitute a certification by Borrowers as of
the date thereof that:



(i)             all conditions to the making of Revolving Credit Advances set
forth in this Agreement have been satisfied (including, without limitation, the
delivery of the Borrowing Base Certificate as required in accordance with
Section 8.2(b) hereof), and shall remain satisfied to the date of such Revolving
Credit Advance (both before and immediately after giving effect to such
Revolving Credit Advance);


(ii)            there is no Default or Event of Default in existence, and none
will exist upon the making of such Revolving Credit Advance (both before and
immediately after giving effect to such Revolving Credit Advance); and


(iii)           the representations and warranties of the Credit Parties
contained in this Agreement and the other Loan Documents are true and correct in
all material respects and shall be true and correct in all material respects as
of the date of the making of such Revolving Credit Advance (both before and
immediately after giving effect to such Revolving Credit Advance), other than
any representation or warranty that expressly speaks only as of a different
date;

 
34

--------------------------------------------------------------------------------

 

Agent, acting on behalf of the Revolving Credit Lenders, may also, at its
option, lend under this Section 2.3 upon the telephone or email request of an
Authorized Signer of the Borrowers to make such requests and, in the event
Agent, acting on behalf of the Revolving Credit Lenders, makes any such Advance
upon a telephone or email request, an Authorized Signer shall fax or deliver by
electronic file to Agent, on the same day as such telephone or email request, an
executed Request for Revolving Credit Advance. Borrowers hereby authorize Agent
to disburse Advances under this Section 2.3 pursuant to the telephone or email
instructions of any person purporting to be an Authorized Signer.
Notwithstanding the foregoing, Borrowers acknowledge that Borrowers shall bear
all risk of loss resulting from disbursements made upon any telephone or email
request. Each telephone or email request for an Advance from an Authorized
Signer for the Borrowers shall constitute a certification of the matters set
forth in the Request for Revolving Credit Advance form as of the date of such
requested Advance.


2.4           Disbursement of Advances.


 
(a)
Upon receiving any Request for Revolving Credit Advance from the Borrower
Representative under Section 2.3 hereof, Agent shall promptly notify each
Revolving Credit Lender by wire, telex or telephone (confirmed by wire, telecopy
or telex) of the amount of such Advance being requested and the date such
Revolving Credit Advance is to be made by each Revolving Credit Lender in an
amount equal to its Revolving Credit Percentage of such Advance. Unless such
Revolving Credit Lender’s commitment to make Revolving Credit Advances hereunder
shall have been suspended or terminated in accordance with this Agreement, each
such Revolving Credit Lender shall make available the amount of its Revolving
Credit Percentage of each Revolving Credit Advance in immediately available
funds to Agent, as follows:



(i)             for Base Rate Advances, at the office of Agent located at One
Detroit Center, Detroit, Michigan 48226, not later than 11:00 a.m. (Pacific) on
the date of such Advance; and


(ii)            for Eurodollar-based Advances, at the Agent’s Correspondent for
the account of the Eurodollar Lending Office of the Agent, not later than 12:00
p.m. (the time of the Agent’s Correspondent) on the date of such Advance.


 
(b)
Subject to submission of an executed Request for Revolving Credit Advance by the
Borrower Representative without exceptions noted in the compliance certification
therein, Agent shall make available to Borrowers the aggregate of the amounts so
received by it from the Revolving Credit Lenders in like funds and currencies:



(i)             for Base Rate Advances, not later than 3:00 p.m. (Pacific) on
the date of such Revolving Credit Advance, by credit to an account of Borrowers
maintained with Agent or to such other account or third party as Borrowers may
reasonably direct in writing, provided such direction is timely given; and

 
35

--------------------------------------------------------------------------------

 

(ii)            for Eurodollar-based Advances, not later than 3:00 p.m.
(Pacific) on the date of such Revolving Credit Advance, by credit to an account
of Borrowers maintained with Agent or to such other account or third party as
Borrowers may direct, provided such direction is timely given.


 
(c)
Agent shall deliver the documents and papers received by it for the account of
each Revolving Credit Lender to such Revolving Credit Lender. Unless Agent shall
have been notified by any Revolving Credit Lender prior to the date of any
proposed Revolving Credit Advance that such Revolving Credit Lender does not
intend to make available to Agent such Revolving Credit Lender’s Percentage of
such Advance, Agent may assume that such Revolving Credit Lender has made such
amount available to Agent on such date, as aforesaid.  Agent may, but shall not
be obligated to, make available to Borrowers the amount of such payment in
reliance on such assumption. If such amount is not in fact made available to
Agent by such Revolving Credit Lender, as aforesaid, Agent shall be entitled to
recover such amount on demand from such Revolving Credit Lender. If such
Revolving Credit Lender does not pay such amount forthwith upon Agent’s demand
therefor and the Agent has in fact made a corresponding amount available to
Borrowers, the Agent shall promptly notify Borrowers and Borrowers shall pay
such amount to Agent, if such notice is delivered to Borrowers prior to 12:00
p.m. (Pacific) on a Business Day, on the day such notice is received, and
otherwise on the next Business Day, and such amount paid by Borrowers shall be
applied as a prepayment of the Revolving Credit (without any corresponding
reduction in the Revolving Credit Aggregate Commitment), reimbursing Agent for
having funded said amounts on behalf of such Revolving Credit Lender.  The
Borrowers shall retain their claim against such Revolving Credit Lender with
respect to the amounts repaid by them to Agent and, if such Revolving Credit
Lender subsequently makes such amounts available to Agent, Agent shall promptly
make such amounts available to the Borrowers as a Revolving Credit Advance.
Agent shall also be entitled to recover from such Revolving Credit Lender or
Borrowers, as the case may be, but without duplication, interest on such amount
in respect of each day from the date such amount was made available by Agent to
Borrowers, to the date such amount is recovered by Agent, at a rate per annum
equal to:



(i)             in the case of such Revolving Credit Lender, for the first two
(2) Business Days such amount remains unpaid, the Federal Funds Effective Rate,
and thereafter, at the rate of interest then applicable to such Revolving Credit
Advances; and


(ii)            in the case of Borrowers, the rate of interest then applicable
to such Advance of the Revolving Credit.


Until such Revolving Credit Lender has paid Agent such amount, such Revolving
Credit Lender shall have no interest in or rights with respect to such Advance
for any purpose whatsoever.  The obligation of any Revolving Credit Lender to
make any Revolving Credit Advance hereunder shall not be affected by the failure
of any other Revolving Credit Lender to make any Advance hereunder, and no
Revolving Credit Lender shall have any liability to Borrowers or any of their
Subsidiaries, the Agent, any other Revolving Credit Lender, or any other party
for another Revolving Credit Lender’s failure to make any Advance hereunder.

 
36

--------------------------------------------------------------------------------

 

2.5           Swing Line.


 
(a)
Swing Line Advances. The Swing Line Lender may, on the terms and subject to the
conditions hereinafter set forth (including without limitation Section 2.5(c)
hereof), but shall not be required to, make one or more Advances (each such
advance being a “Swing Line Advance”) to the Borrowers from time to time on any
Business Day during the period from the Effective Date hereof until (but
excluding) the Revolving Credit Maturity Date in an aggregate amount not to
exceed at any one time outstanding the Swing Line Maximum Amount. Subject to the
terms set forth herein, advances, repayments and readvances may be made under
the Swing Line.



 
(b)
Accrual of Interest and Maturity; Evidence of Indebtedness.



(i)             Swing Line Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of the Borrowers to
Swing Line Lender resulting from each Swing Line Advance from time to time,
including the amount and date of each Swing Line Advance, its Applicable
Interest Rate, its Interest Period, if any, and the amount and date of any
repayment made on any Swing Line Advance from time to time. The entries made in
such account or accounts of Swing Line Lender shall be prima facie evidence of
the existence and amounts of the obligations of the Borrowers therein recorded;
provided, however, that the failure of Swing Line Lender to maintain such
account, as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrowers to repay the Swing Line Advances (and all other
amounts owing with respect thereto) in accordance with the terms of this
Agreement.


(ii)            The Borrowers agree that, upon the written request of Swing Line
Lender, the Borrowers will execute and deliver to Swing Line Lender a Swing Line
Note.


(iii)           Borrowers jointly and severally and unconditionally promise to
pay to the Swing Line Lender the then unpaid principal amount of such Swing Line
Advance (plus all accrued and unpaid interest) on the Revolving Credit Maturity
Date and on such other dates and in such other amounts as may be required from
time to time pursuant to this Agreement.  Subject to the terms and conditions
hereof, each Swing Line Advance shall, from time to time after the date of such
Advance (until paid), bear interest at its Applicable Interest Rate.


 
(c)
Requests for Swing Line Advances.  Borrowers may request a Swing Line Advance by
the delivery to Swing Line Lender of a Request for Swing Line Advance executed
by an Authorized Signer for the Borrower Representative, subject to the
following:


 
37

--------------------------------------------------------------------------------

 

(i)             each such Request for Swing Line Advance shall set forth the
information required on the Request for Advance, including without limitation,
(A) the proposed date of such Swing Line Advance, which must be a Business Day,
(B) whether such Swing Line Advance is to be a Base Rate Advance or a Quoted
Rate Advance, and (C) in the case of a Quoted Rate Advance, the duration of the
Interest Period applicable thereto;


(ii)            on the proposed date of such Swing Line Advance, after giving
effect to all outstanding requests for Swing Line Advances made by Borrowers as
of the date of determination, the aggregate principal amount of all Swing Line
Advances outstanding on such date shall not exceed the Swing Line Maximum
Amount;


(iii)           on the proposed date of such Swing Line Advance, after giving
effect to all outstanding requests for Revolving Credit Advances and Swing Line
Advances and Letters of Credit requested by the Borrowers on such date of
determination (including, without duplication, Advances that are deemed
disbursed pursuant to Section 3.6(b) hereof in respect of the Borrowers’
Reimbursement Obligations hereunder), the sum of (x) the aggregate principal
amount of all Revolving Credit Advances and the Swing Line Advances outstanding
on such date plus (y) the Letter of Credit Obligations on such date shall not
exceed the lesser of (A) the Revolving Credit Aggregate Commitment and (B) the
then applicable Borrowing Base;


(iv)           in the case of a Swing Line Advance that is a Quoted Rate
Advance, the principal amount of such Advance, plus any other outstanding Swing
Line Advances to be then combined therewith having the same Interest Period, if
any, shall be at least One Hundred Thousand Dollars ($100,000) or such lesser
amount as may be agreed to by the Swing Line Lender, and at any time there shall
not be in effect more than three (3) applicable Interest Rates and Interest
Periods;


(v)            each such Request for Swing Line Advance shall be delivered to
the Swing Line Lender by 12:00 p.m. (Pacific) on the proposed date of the Swing
Line Advance;


(vi)           each Request for Swing Line Advance, once delivered to Swing Line
Lender, shall not be revocable by Borrowers, and shall constitute and include a
certification by Borrowers as of the date thereof that:


(A)           all conditions to the making of Swing Line Advances set forth in
this Agreement shall have been satisfied (including, without limitation, the
delivery of the Borrowing Base Certificate as required in accordance with
Section 8.2(b) hereof) and shall remain satisfied to the date of such Swing Line
Advance (both before and immediately after giving effect to such Swing Line
Advance);

 
38

--------------------------------------------------------------------------------

 

(B)            there is no Default or Event of Default in existence, and none
will exist upon the making of such Swing Line Advance (both before and
immediately after giving effect to such Swing Line Advance); and


(C)            the representations and warranties of the Credit Parties
contained in this Agreement and the other Loan Documents are true and correct in
all material respects and shall be true and correct in all material respects as
of the date of the making of such Swing Line Advance (both before and
immediately after giving effect to such Swing Line Advance), other than any
representation or warranty that expressly speaks only as of a different date;


(vii)          At the option of the Agent, subject to revocation by Agent at any
time and from time to time and so long as the Agent is the Swing Line Lender,
Borrowers may utilize the Agent’s “Sweep to Loan” automated system for obtaining
Swing Line Advances and making periodic repayments. At any time during which the
“Sweep to Loan” system is in effect, Swing Line Advances shall be advanced to
fund borrowing needs pursuant to the terms of the Sweep Agreement. Each time a
Swing Line Advance is made using the “Sweep to Loan” system, Borrowers shall be
deemed to have certified to the Agent and the Lenders each of the matters set
forth in clause (vi) of this Section 2.5(c).  Principal and interest on Swing
Line Advances requested, or deemed requested, pursuant to this Section shall be
paid pursuant to the terms and conditions of the Sweep Agreement without any
deduction, setoff or counterclaim whatsoever.  Unless sooner paid pursuant to
the provisions hereof or the provisions of the Sweep Agreement, the principal
amount of the Swing Loans shall be paid in full, together with accrued interest
thereon, on the Revolving Credit Maturity Date.  Agent may suspend or revoke
Borrowers’ privilege to use the “Sweep to Loan” system at any time and from time
to time for any reason and, immediately upon any such revocation, the “Sweep to
Loan” system shall no longer be available to Borrowers for the funding of Swing
Line Advances hereunder (or otherwise), and the regular procedures set forth in
this Section 2.5 for the making of Swing Line Advances shall be deemed
immediately to apply. Agent may, at its option, also elect to make Swing Line
Advances upon Borrowers’ telephone requests on the basis set forth in the last
paragraph of Section 2.3, provided that the Borrowers comply with the provisions
set forth in this Section 2.5.


 
(d)
Disbursement of Swing Line Advances.  Upon receiving any executed Request for
Swing Line Advance from the Borrowers and the satisfaction of the conditions set
forth in Section 2.5(c) hereof, Swing Line Lender shall, at its option, make
available to Borrowers the amount so requested in Dollars not later than 4:00
p.m. (Detroit time) on the date of such Advance, by credit to an account of
Borrowers maintained with Agent or to such other account or third party as the
Borrowers may reasonably direct in writing, subject to applicable law, provided
such direction is timely given. Swing Line Lender shall promptly notify Agent of
any Swing Line Advance by telephone, telex or telecopier.


 
39

--------------------------------------------------------------------------------

 

 
(e)
Refunding of or Participation Interest in Swing Line Advances.



(i)             The Agent, at any time in its sole and absolute discretion, may,
in each case on behalf of the Borrowers (which hereby irrevocably direct the
Agent to act on their behalf) request each of the Revolving Credit Lenders
(including the Swing Line Lender in its capacity as a Revolving Credit Lender)
to make an Advance of the Revolving Credit to Borrowers, in an amount equal to
such Revolving Credit Lender’s Revolving Credit Percentage of the aggregate
principal amount of the Swing Line Advances outstanding on the date such notice
is given (the “Refunded Swing Line Advances”); provided however that the Swing
Line Advances carried at the Quoted Rate which are refunded with Revolving
Credit Advances at the request of the Swing Line Lender at a time when no
Default or Event of Default has occurred and is continuing shall not be subject
to Section 12.1 and no losses, costs or expenses may be assessed by the Swing
Line Lender against the Borrowers or the Revolving Credit Lenders as a
consequence of such refunding. The applicable Revolving Credit Advances used to
refund any Swing Line Advances shall be Base Rate Advances. In connection with
the making of any such Refunded Swing Line Advances or the purchase of a
participation interest in Swing Line Advances under Section 2.5(e)(ii) hereof,
the Swing Line Lender shall retain its claim against Borrowers for any unpaid
interest or fees in respect thereof accrued to the date of such refunding.
Unless any of the events described in Section 10.1(i) hereof shall have occurred
(in which event the procedures of Section 2.5(e)(ii) shall apply) and regardless
of whether the conditions precedent set forth in this Agreement to the making of
a Revolving Credit Advance are then satisfied (but subject to Section
2.5(e)(iii)), each Revolving Credit Lender shall make the proceeds of its
Revolving Credit Advance available to the Agent for the benefit of the Swing
Line Lender at the office of the Agent specified in Section 2.4(a) hereof prior
to 10:00 a.m. (Pacific) on the Business Day next succeeding the date such notice
is given, in immediately available funds. The proceeds of such Revolving Credit
Advances shall be immediately applied to repay the Refunded Swing Line Advances,
subject to Section 12.1 hereof.


(ii)            If, prior to the making of an Advance of the Revolving Credit
pursuant to Section 2.5(e)(i) hereof, one of the events described in Section
10.1(i) hereof shall have occurred, each Revolving Credit Lender will, on the
date such Advance of the Revolving Credit was to have been made, purchase from
the Swing Line Lender an undivided participating interest in each Swing Line
Advance that was to have been refunded in an amount equal to its Revolving
Credit Percentage of such Swing Line Advance. Each Revolving Credit Lender
within the time periods specified in Section 2.5(e)(i) hereof, as applicable,
shall immediately transfer to the Agent, for the benefit of the Swing Line
Lender, in immediately available funds, an amount equal to its Revolving Credit
Percentage of the aggregate principal amount of all Swing Line Advances
outstanding as of such date.  Upon receipt thereof, the Agent will deliver to
such Revolving Credit Lender a Swing Line Participation Certificate evidencing
such participation.

 
40

--------------------------------------------------------------------------------

 

(iii)           Each Revolving Credit Lender’s obligation to make Revolving
Credit Advances to refund Swing Line Advances, and to purchase participation
interests, in accordance with Section 2.5(e)(i) and (ii), respectively, shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (A) any set-off, counterclaim, recoupment,
defense or other right which such Revolving Credit Lender may have against Swing
Line Lender, Borrowers or any other Person for any reason whatsoever; (B) the
occurrence or continuance of any Default or Event of Default; (C) any adverse
change in the condition (financial or otherwise) of any Borrower or any other
Person; (D) any breach of this Agreement or any other Loan Document by any
Borrower or any other Person; (E) any inability of any Borrower to satisfy the
conditions precedent to borrowing set forth in this Agreement on the date upon
which such Revolving Credit Advance is to be made or such participating interest
is to be purchased; (F) the termination of the Revolving Credit Aggregate
Commitment hereunder; or (G) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If any Revolving
Credit Lender does not make available to the Agent the amount required pursuant
to Section 2.5(e)(i) or (ii) hereof, as the case may be, the Agent on behalf of
the Swing Line Lender, shall be entitled to recover such amount on demand from
such Revolving Credit Lender, together with interest thereon for each day from
the date of non-payment until such amount is paid in full (x) for the first two
(2) Business Days such amount remains unpaid, at the Federal Funds Effective
Rate and (y) thereafter, at the rate of interest then applicable to such Swing
Line Advances. The obligation of any Revolving Credit Lender to make available
its pro rata portion of the amounts required pursuant to Section 2.5(e)(i) or
(ii) hereof shall not be affected by the failure of any other Revolving Credit
Lender to make such amounts available, and no Revolving Credit Lender shall have
any liability to any Credit Party, the Agent, the Swing Line Lender, or any
other Revolving Credit Lender or any other party for another Revolving Credit
Lender’s failure to make available the amounts required under Section 2.5(e)(i)
or (ii) hereof.


(iv)           Notwithstanding the foregoing, no Revolving Credit Lender shall
be required to make any Revolving Credit Advance to refund a Swing Line Advance
or to purchase a participation in a Swing Line Advance if at least two (2)
Business Days prior to the making of such Swing Line Advance by the Swing Line
Lender, the officers of the Swing Line Lender immediately responsible for
matters concerning this Agreement shall have received written notice from Agent
or any Lender that Swing Line Advances should be suspended based on the
occurrence and continuance of a Default or Event of Default and stating that
such notice is a “notice of default”; provided, however that the obligation of
the Revolving Credit Lenders to make or refund such Swing Line Advance or
purchase a participation in such Swing Line Advance shall be reinstated upon the
date on which such Default or Event of Default has been waived by the requisite
Lenders.


2.6           Interest Payments; Default Interest

 
41

--------------------------------------------------------------------------------

 

 
(a)
Interest on the unpaid balance of all Base Rate Advances of the Revolving Credit
and the Swing Line from time to time outstanding shall accrue from the date of
such Advance to the date repaid, at a per annum interest rate equal to the Base
Rate, and shall be payable in immediately available funds commencing on December
1, 2010 and on the first day of each month thereafter. Whenever any payment
under this Section 2.6(a) shall become due on a day which is not a Business Day,
the date for payment thereof shall be extended to the next Business Day.
Interest accruing at the Base Rate shall be computed on the basis of a 360 day
year and assessed for the actual number of days elapsed, and in such computation
effect shall be given to any change in the interest rate resulting from a change
in the Base Rate on the date of such change in the Base Rate.



 
(b)
Interest on each Eurodollar-based Advance of the Revolving Credit shall accrue
at its Eurodollar-based Rate and shall be payable in immediately available funds
on the last day of the Eurodollar-Interest Period applicable thereto (and, if
any Eurodollar-Interest Period shall exceed three months, then on the last
Business Day of the third month of such Eurodollar-Interest Period, and at three
month intervals thereafter). Interest accruing at the Eurodollar-based Rate
shall be computed on the basis of a 360 day year and assessed for the actual
number of days elapsed from the first day of the Eurodollar-Interest Period
applicable thereto to but not including the last day thereof.



 
(c)
Interest on each Quoted Rate Advance of the Swing Line shall accrue at its
Quoted Rate and shall be payable in immediately available funds on the last day
of the Interest Period applicable thereto. Interest accruing at the Quoted Rate
shall be computed on the basis of a 360-day year and assessed for the actual
number of days elapsed from the first day of the Interest Period applicable
thereto to, but not including, the last day thereof.



 
(d)
Notwithstanding anything to the contrary in the preceding sections, all accrued
and unpaid interest on any Revolving Credit Advance refunded or converted
pursuant to Section 2.3 hereof and any Swing Line Advance refunded pursuant to
Section 2.5(e) hereof, shall be due and payable in full on the date such Advance
is refunded or converted.



 
(e)
In the case of any Event of Default under Section 10.1(i), immediately upon the
occurrence thereof, and in the case of any other Event of Default, immediately
upon receipt by Agent of notice from the Majority Revolving Credit Lenders,
interest shall be payable on demand on all Revolving Credit Advances and Swing
Line Advances from time to time outstanding at a per annum rate equal to in the
case of Eurodollar-based Advances and Quoted Rate Advances, the applicable
Eurodollar-based Rate or Quoted Rate plus three percent (3%) for the remainder
of the then existing Interest Period, if any, and at all other such times, and
for all Base Rate Advances from time to time outstanding, the Base Rate plus
three percent (3%).



2.7           Optional Prepayments.

 
42

--------------------------------------------------------------------------------

 

 
(a)
(i) The Borrowers may prepay all or part of the outstanding principal of any
Base Rate Advance(s) of the Revolving Credit at any time, provided that, unless
the “Sweep to Loan” system shall be in effect in respect of the Revolving
Credit, after giving effect to any partial prepayment, the aggregate balance of
Base Rate Advance(s) of the Revolving Credit remaining outstanding shall be at
least Two Hundred Fifty Thousand Dollars ($250,000) and (ii) subject to Section
2.10(c) hereof, the Borrowers may prepay all or part of the outstanding
principal of any Eurodollar-based Advance of the Revolving Credit at any time
(subject to not less than five (5) Business Day’s notice to Agent) provided
that, after giving effect to any partial prepayment, the unpaid portion of such
Advance which is to be refunded or converted under Section 2.3 hereof shall be
at least One Million Dollars ($1,000,000).



 
(b)
Subject to Section 2.10(c) hereof, the Borrowers may prepay all or part of the
outstanding principal of any Swing Line Advance carried at the Quoted Rate at
any time (subject to not less than one (1) day’s notice to the Swing Line
Lender) provided that after giving effect to any partial prepayment, the
aggregate balance of such Quoted Rate Swing Line Advances remaining outstanding
shall be at least One Hundred Thousand Dollars ($100,000).



 
(c)
Any prepayment of a Base Rate Advance made in accordance with this Section shall
be without premium or penalty and any prepayment of any other type of Advance
shall be subject to the provisions of Section 12.1 hereof, but otherwise without
premium or penalty.



2.8           Base Rate Advance in Absence of Election or Upon Default.  If, (a)
as to any outstanding Eurodollar-based Advance of the Revolving Credit or any
outstanding Quoted Rate Advance of the Swing Line, Agent has not received
payment of all outstanding principal and accrued interest on the last day of the
Interest Period applicable thereto, or does not receive a timely Request for
Advance meeting the requirements of Section 2.3 or 2.5 hereof with respect to
the refunding or conversion of such Advance, or (b) if on the last day of the
applicable Interest Period a Default or an Event of Default shall have occurred
and be continuing, then, on the last day of the applicable Interest Period the
principal amount of any Eurodollar-based Advance or Quoted Rate Advance, as the
case may be, which has not been prepaid shall, absent a contrary election of the
Majority Revolving Credit Lenders, be converted automatically to a Base Rate
Advance and the Agent shall thereafter promptly notify Borrowers of said
action.  All accrued and unpaid interest on any Advance converted to a Base Rate
Advance under this Section 2.8 shall be due and payable in full on the date such
Advance is converted.


2.9           Revolving Credit Facility Fee.  From the Effective Date to the
Revolving Credit Maturity Date, the Borrowers shall pay to the Agent for
distribution to the Revolving Credit Lenders pro-rata in accordance with their
respective Revolving Credit Percentages, a Revolving Credit Facility Fee
quarterly in arrears commencing February 1, 2011, and on the first day of each
May, August, November and February (in respect of the prior three months or any
portion thereof). The Revolving Credit Facility Fee payable to each Revolving
Credit Lender shall be determined by multiplying the Applicable Fee Percentage
times the Revolving Credit Aggregate Commitment then in effect (whether used or
unused). The Revolving Credit Facility Fee shall be computed on the basis of a
year of three hundred sixty (360) days and assessed for the actual number of
days elapsed. Whenever any payment of the Revolving Credit Facility Fee shall be
due on a day which is not a Business Day, the date for payment thereof shall be
extended to the next Business Day. Upon receipt of such payment, Agent shall
make prompt payment to each Revolving Credit Lender of its share of the
Revolving Credit Facility Fee based upon its respective Revolving Credit
Percentage. It is expressly understood that the Revolving Credit Facility Fees
described in this Section are not refundable.

 
43

--------------------------------------------------------------------------------

 

2.10         Mandatory Repayment of Revolving Credit Advances.


 
(a)
If at any time and for any reason the aggregate outstanding principal amount of
Revolving Credit Advances plus Swing Line Advances, plus the outstanding Letter
of Credit Obligations, shall exceed the lesser of (i) the Revolving Credit
Aggregate Commitment and (ii) the then applicable Borrowing Base, Borrowers
shall immediately reduce any pending request for a Revolving Credit Advance on
such day by the amount of such excess and, to the extent any excess remains
thereafter, repay any Revolving Credit Advances and Swing Line Advances in an
amount equal to the lesser of the outstanding amount of such Advances and the
amount of such remaining excess, with such amounts to be applied between the
Revolving Credit Advances and Swing Line Advances as determined by the Agent and
then, to the extent that any excess remains after payment in full of all
Revolving Credit Advances and Swing Line Advances, to provide cash collateral in
support of any Letter of Credit Obligations in an amount equal to the lesser of
(x) 105% of the amount of such Letter of Credit Obligations and (y) the amount
of such remaining excess, with such cash collateral to be provided on the basis
set forth in Section 10.2 hereof. Borrowers acknowledge that, in connection with
any repayment required hereunder, it shall also be responsible for the
reimbursement of any prepayment or other costs required under Section 12.1
hereof.  Any payments made pursuant to this Section shall be applied first to
outstanding Base Rate Advances under the Revolving Credit, next to Swing Line
Advances carried at the Base Rate and then to Eurodollar-based Advances of the
Revolving Credit, and then to Swing Line Advances carried at the Quoted Rate.



 
(b)
In addition to any other mandatory prepayments of the Revolving Credit required
to be made under Article 2 or 3 hereof, Borrowers agree to repay Advances of the
Revolving Credit and Swing Line, and to cash collateralize the Letter of Credit
Obligations in accordance with Section 8.18 of the Agreement.



 
(c)
To the extent that, on the date any mandatory repayment of the Revolving Credit
Advances under this Section 2.10 is due, the Indebtedness under the Revolving
Credit to be prepaid is being carried, in whole or in part, at the
Eurodollar-based Rate and no Default or Event of Default has occurred and is
continuing, Borrowers may deposit the amount of such mandatory prepayment in a
cash collateral account to be held by the Agent, for and on behalf of the
Revolving Credit Lenders, on such terms and conditions as are reasonably
acceptable to Agent and upon such deposit the obligation of Borrowers to make
such mandatory prepayment shall be deemed satisfied. Subject to the terms and
conditions of said cash collateral account, sums on deposit in said cash
collateral account shall be applied (until exhausted) to reduce the principal
balance of the Revolving Credit on the last day of each Eurodollar-Interest
Period attributable to the Eurodollar-based Advances of such Revolving Advance,
thereby avoiding breakage costs under Section 12.1 hereof; provided, however,
that if a Default or Event of Default shall have occurred at any time while sums
are on deposit in the cash collateral account, Agent may, in its sole
discretion, elect to apply such sums to reduce the principal balance of such
Eurodollar-based Advances prior to the last day of the applicable
Eurodollar-Interest Period, and the Borrowers will be obligated to pay any
resulting breakage costs under Section 12.1.


 
44

--------------------------------------------------------------------------------

 

2.11         Optional Reduction or Termination of Revolving Credit Aggregate
Commitment.  Borrowers may, upon at least five (5) Business Days’ prior written
notice to the Agent, permanently reduce the Revolving Credit Aggregate
Commitment in whole at any time, or in part from time to time, without premium
or penalty, provided that: (i) each partial reduction of the Revolving Credit
Aggregate Commitment shall be in an aggregate amount equal to Five Million
Dollars ($5,000,000) or a larger integral multiple of One Hundred Thousand
Dollars ($100,000); (ii) each reduction shall be accompanied by the payment of
the Revolving Credit Facility Fee, if any, accrued and unpaid to the date of
such reduction; (iii) Borrowers shall prepay in accordance with the terms hereof
the amount, if any, by which the aggregate unpaid principal amount of Revolving
Credit Advances and Swing Line Advances (including, without duplication, any
deemed Advances made under Section 3.6 hereof) outstanding hereunder, plus the
Letter of Credit Obligations, exceeds the amount of the then applicable
Revolving Credit Aggregate Commitment as so reduced, together with interest
thereon to the date of prepayment; (iv) no reduction shall reduce the Revolving
Credit Aggregate Commitment to an amount which is less than the aggregate
undrawn amount of any Letters of Credit outstanding at such time; and (v) no
such reduction shall reduce the Swing Line Maximum Amount unless Borrowers so
elect, provided that the Swing Line Maximum Amount shall at no time be greater
than the Revolving Credit Aggregate Commitment; provided, however that if the
termination or reduction of the Revolving Credit Aggregate Commitment requires
the prepayment of a Eurodollar-based Advance or a Quoted Rate Advance and such
termination or reduction is made on a day other than the last Business Day of
the then current Interest Period applicable to such Eurodollar-based Advance or
such Quoted Rate Advance, then, pursuant to Section 12.1, Borrowers shall
compensate the Revolving Credit Lenders and/or the Swing Line Lender for any
losses or, so long as no Default or Event of Default has occurred and is
continuing, Borrowers may deposit the amount of such prepayment in a collateral
account as provided in Section 2.10(c). Reductions of the Revolving Credit
Aggregate Commitment and any accompanying prepayments of Advances of the
Revolving Credit shall be distributed by Agent to each Revolving Credit Lender
in accordance with such Revolving Credit Lender’s Revolving Percentage thereof,
and will not be available for reinstatement by or readvance to Borrowers, and
any accompanying prepayments of Advances of the Swing Line shall be distributed
by Agent to the Swing Line Lender and will not be available for reinstatement by
or readvance to the Borrowers. Any reductions of the Revolving Credit Aggregate
Commitment hereunder shall reduce each Revolving Credit Lender’s portion thereof
proportionately (based on the applicable Percentages), and shall be permanent
and irrevocable. Any payments made pursuant to this Section shall be applied
first to outstanding Base Rate Advances under the Revolving Credit, next to
Swing Line Advances carried at the Base Rate and then to Eurodollar-based
Advances of the Revolving Credit, and then to Swing Line Advances carried at the
Quoted Rate.

 
45

--------------------------------------------------------------------------------

 

2.12         Use of Proceeds of Advances.  Advances of the Revolving Credit
shall be used to refinance (under this Agreement) existing Debt of Borrowers
outstanding under the Prior Credit Agreement and to finance working capital and
other lawful corporate purposes.


2.13         Existing Advances.  Any Advances of Revolving Credit made under the
Prior Credit Agreement and which are outstanding on the Effective Date shall
continue outstanding as Advances hereunder.


3.
LETTERS OF CREDIT.



3.1           Letters of Credit.  Subject to the terms and conditions of this
Agreement, Issuing Lender shall through the Issuing Office, at any time and from
time to time from and after the date hereof until thirty (30) days prior to the
Revolving Credit Maturity Date, upon the written request of Borrowers
accompanied by a duly executed Letter of Credit Agreement and such other
documentation related to the requested Letter of Credit as the Issuing Lender
may require, issue Letters of Credit in Dollars for the account of Borrowers, in
an aggregate amount for all Letters of Credit issued hereunder at any one time
outstanding not to exceed the Letter of Credit Maximum Amount. Each Letter of
Credit shall be in a minimum face amount of One Hundred Thousand Dollars
($100,000) (or such lesser amount as may be agreed to by Issuing Lender) and
each Letter of Credit (including any renewal thereof) shall expire not later
than the first to occur of (i) one year after the date of issuance thereof and
(ii) ten (10) Business Days prior to the Revolving Credit Maturity Date in
effect on the date of issuance thereof. The submission of all applications in
respect of and the issuance of each Letter of Credit hereunder shall be subject
in all respects to the International Standby Practices 98, and any successor
documentation thereto and to the extent not inconsistent therewith, the laws of
the State of California. In the event of any conflict between this Agreement and
any Letter of Credit Document other than any Letter of Credit, this Agreement
shall control.


3.2           Conditions to Issuance.  No Letter of Credit shall be issued
(including the renewal or extension of any Letter of Credit previously issued)
at the request and for the account of Borrowers unless, as of the date of
issuance (or renewal or extension) of such Letter of Credit:


 
(a)
(i) after giving effect to the Letter of Credit requested, the Letter of Credit
Obligations do not exceed the Letter of Credit Maximum Amount; and (ii) after
giving effect to the Letter of Credit requested, the Letter of Credit
Obligations on such date plus the aggregate amount of all Revolving Credit
Advances and Swing Line Advances (including all Advances deemed disbursed by
Agent under Section 3.6(b) hereof in respect of Borrowers’ Reimbursement
Obligations) hereunder requested or outstanding on such date do not exceed the
lesser of (A) the Revolving Credit Aggregate Commitment and (B) the then
applicable Borrowing Base;



 
(b)
the representations and warranties of the Credit Parties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respects as of date of
the issuance of such Letter of Credit (both before and immediately after the
issuance of such Letter of Credit), other than any representation or warranty
that expressly speaks only as of a different date;


 
46

--------------------------------------------------------------------------------

 

 
(c)
there is no Default or Event of Default in existence, and none will exist upon
the issuance of such Letter of Credit;



 
(d)
Borrowers shall have delivered to Issuing Lender at its Issuing Office, not less
than three (3) Business Days prior to the requested date for issuance (or such
shorter time as the Issuing Lender, in its sole discretion, may permit), the
Letter of Credit Agreement related thereto, together with such other documents
and materials as may be required pursuant to the terms thereof, and the terms of
the proposed Letter of Credit shall be reasonably satisfactory to Issuing
Lender;



 
(e)
no order, judgment or decree of any court, arbitrator or governmental authority
shall purport by its terms to enjoin or restrain Issuing Lender from issuing the
Letter of Credit requested, or any Revolving Credit Lender from taking an
assignment of its Revolving Credit Percentage thereof pursuant to Section 3.6
hereof, and no law, rule, regulation, request or directive (whether or not
having the force of law) shall prohibit the Issuing Lender from issuing, or any
Revolving Credit Lender from taking an assignment of its Revolving Credit
Percentage of, the Letter of Credit requested or letters of credit generally;



 
(f)
there shall have been (i) no introduction of or change in the interpretation of
any law or regulation, (ii) no declaration of a general banking moratorium by
banking authorities in the United States, California, Texas or the respective
jurisdictions in which the Revolving Credit Lenders, the Borrowers and the
beneficiary of the requested Letter of Credit are located, and (iii) no
establishment of any new restrictions by any central bank or other governmental
agency or authority on transactions involving letters of credit or on banks
generally that, in any case described in this clause (e), would make it unlawful
or unduly burdensome for the Issuing Lender to issue or any Revolving Credit
Lender to take an assignment of its Revolving Credit Percentage of the requested
Letter of Credit or letters of credit generally;



 
(g)
if any Revolving Credit Lender is a Defaulting Lender, the Issuing Lender has
entered into arrangements satisfactory to it to eliminate the Fronting Exposure
with respect to the participation in the Letter of Credit Obligations by such
Defaulting Lender, including creation of a cash collateral account or delivery
of other security to assure payment of such Defaulting Lender’s Percentage of
all outstanding Letter of Credit Obligations; and



 
(h)
Issuing Lender shall have received the issuance fees required in connection with
the issuance of such Letter of Credit pursuant to Section 3.4 hereof.


 
47

--------------------------------------------------------------------------------

 

Each Letter of Credit Agreement submitted to Issuing Lender pursuant hereto
shall constitute the certification by Borrowers of the matters set forth in
Section 6.2 hereof. The Agent shall be entitled to rely on such certification
without any duty of inquiry.


3.3           Notice.  The Issuing Lender shall deliver to the Agent,
concurrently with or promptly following its issuance of any Letter of Credit, a
true and complete copy of each Letter of Credit. Promptly upon its receipt
thereof, Agent shall give notice, substantially in the form attached as Exhibit
E, to each Revolving Credit Lender of the issuance of each Letter of Credit,
specifying the amount thereof and the amount of such Revolving Credit Lender’s
Percentage thereof.


3.4           Letter of Credit Fees; Increased Costs.


 
(a)
Borrowers shall pay letter of credit fees as follows:



(i)             A per annum letter of credit fee with respect to the undrawn
amount of each Letter of Credit issued pursuant hereto (based on the amount of
each Letter of Credit) in the amount of the Applicable Fee Percentage
(determined with reference to Schedule 1.1 to this Agreement) shall be paid to
the Agent for distribution to the Revolving Credit Lenders in accordance with
their Revolving Credit Percentages.


(ii)            A letter of credit facing fee on the face amount of each Letter
of Credit shall be paid to the Agent for distribution to the Issuing Lender for
its own account, in accordance with the terms of the Fee Letter.


 
(b)
All payments by Borrowers to the Agent for distribution to the Issuing Lender or
the Revolving Credit Lenders under this Section 3.4 shall be made in Dollars in
immediately available funds at the Issuing Office or such other office of the
Agent as may be designated from time to time by written notice to Borrowers by
the Agent. The fees described in clauses (a)(i) and (ii) above (i) shall be
nonrefundable under all circumstances, (ii) in the case of fees due under clause
(a)(i) above, shall be payable semi-annually in advance and (iii) in the case of
fees due under clause (a)(ii) above, shall be payable upon the issuance of such
Letter of Credit and upon any amendment thereto or extension thereof. The fees
due under clause (a)(i) above shall be determined by multiplying the Applicable
Fee Percentage times the undrawn amount of the face amount of each such Letter
of Credit on the date of determination, and shall be calculated on the basis of
a 360 day year and assessed for the actual number of days from the date of the
issuance thereof to the stated expiration thereof. The parties hereto
acknowledge that, unless the Issuing Lender otherwise agrees, any material
amendment and any extension to a Letter of Credit issued hereunder shall be
treated as a new Letter of Credit for the purposes of the letter of credit
facing fee.



 
(c)
If any change in any law or regulation or in the interpretation thereof by any
court or administrative or governmental authority charged with the
administration thereof, adopted after the date hereof, shall either (i) impose,
modify or cause to be deemed applicable any reserve, special deposit, limitation
or similar requirement against letters of credit issued or participated in by,
or assets held by, or deposits in or for the account of, Issuing Lender or any
Revolving Credit Lender or (ii) impose on Issuing Lender or any Revolving Credit
Lender any other condition regarding this Agreement, the Letters of Credit or
any participations in such Letters of Credit, and the result of any event
referred to in clause (i) or (ii) above shall be to increase the cost or expense
to Issuing Lender or such Revolving Credit Lender of issuing or maintaining or
participating in any of the Letters of Credit (which increase in cost or expense
shall be determined by the Issuing Lender’s or such Revolving Credit Lender’s
reasonable allocation of the aggregate of such cost increases and expenses
resulting from such events), then, upon demand by the Issuing Lender or such
Revolving Credit Lender, as the case may be, Borrowers shall, within thirty (30)
days following demand for payment, pay to Issuing Lender or such Revolving
Credit Lender, as the case may be, from time to time as specified by the Issuing
Lender or such Revolving Credit Lender, additional amounts which shall be
sufficient to compensate the Issuing Lender or such Revolving Credit Lender for
such increased cost and expense (together with interest on each such amount from
ten days after the date such payment is due until payment in full thereof at the
Base Rate), provided that if the Issuing Lender or such Revolving Credit Lender
could take any reasonable action, without cost or administrative or other burden
or restriction to such Lender, to mitigate or eliminate such cost or expense, it
agrees to do so within a reasonable time after becoming aware of the foregoing
matters. Each demand for payment under this Section 3.4(c) shall be accompanied
by a certificate of Issuing Lender or the applicable Revolving Credit Lender
setting forth the amount of such increased cost or expense incurred by the
Issuing Lender or such Revolving Credit Lender, as the case may be, as a result
of any event mentioned in clause (i) or (ii) above, and in reasonable detail,
the methodology for calculating and the calculation of such amount, which
certificate shall be prepared in good faith and shall be prima facie evidence,
as to the amount thereof.


 
48

--------------------------------------------------------------------------------

 

3.5           Other Fees.  In connection with the Letters of Credit, and in
addition to the Letter of Credit Fees, Borrowers shall pay, for the sole account
of the Issuing Lender, standard documentation, administration, payment and
cancellation charges assessed by Issuing Lender or the Issuing Office, at the
times, in the amounts and on the terms set forth or to be set forth from time to
time in the standard fee schedule of the Issuing Office in effect from time to
time.


3.6           Participation Interests in and Drawings and Demands for Payment
Under Letters of Credit.


 
(a)
Upon issuance by the Issuing Lender of each Letter of Credit hereunder (and on
the Effective Date with respect to each Existing Letter of Credit), each
Revolving Credit Lender shall automatically acquire a pro rata participation
interest in such Letter of Credit and each related Letter of Credit Payment
based on its respective Revolving Credit Percentage.


 
49

--------------------------------------------------------------------------------

 

 
(b)
If the Issuing Lender shall honor a draft or other demand for payment presented
or made under any Letter of Credit, Borrowers agree to pay to the Issuing Lender
an amount equal to the amount paid by the Issuing Lender in respect of such
draft or other demand under such Letter of Credit and all reasonable expenses
paid or incurred by the Agent relative thereto not later than 1:00 p.m. (Detroit
time), in Dollars, on (i) the Business Day that Borrowers received notice of
such presentment and honor, if such notice is received prior to 11:00 a.m.
(Detroit time) or (ii) the Business Day immediately following the day that
Borrowers received such notice, if such notice is received after 11:00 a.m.
(Detroit time).



 
(c)
If the Issuing Lender shall honor a draft or other demand for payment presented
or made under any Letter of Credit, but Borrowers do not reimburse the Issuing
Lender as required under clause (b) above and the Revolving Credit Aggregate
Commitment has not been terminated (whether by maturity, acceleration or
otherwise), the Borrowers shall be deemed to have immediately requested that the
Revolving Credit Lenders make a Base Rate Advance of the Revolving Credit (which
Advance may be subsequently converted at any time into a Eurodollar-based
Advance pursuant to Section 2.3 hereof) in the principal amount equal to the
amount paid by the Issuing Lender in respect of such draft or other demand under
such Letter of Credit and all reasonable expenses paid or incurred by the Agent
relative thereto.  Agent will promptly notify the Revolving Credit Lenders of
such deemed request, and each such Lender shall make available to the Agent an
amount equal to its pro rata share (based on its Revolving Credit Percentage) of
the amount of such Advance.



 
(d)
If the Issuing Lender shall honor a draft or other demand for payment presented
or made under any Letter of Credit, but Borrowers do not reimburse the Issuing
Lender as required under clause (b) above, and (i) the Revolving Credit
Aggregate Commitment has been terminated (whether by maturity, acceleration or
otherwise), or (ii) any reimbursement received by the Issuing Lender from
Borrowers is or must be returned or rescinded upon or during any bankruptcy or
reorganization of any Credit Party or otherwise, then Agent shall notify each
Revolving Credit Lender, and each Revolving Credit Lender will be obligated to
pay the Agent for the account of the Issuing Lender its pro rata share (based on
its Revolving Credit Percentage) of the amount paid by the Issuing Lender in
respect of such draft or other demand under such Letter of Credit and all
reasonable expenses paid or incurred by the Agent relative thereto (but no such
payment shall diminish the obligations of the Borrowers hereunder). Upon receipt
thereof, the Agent will deliver to such Revolving Credit Lender a participation
certificate evidencing its participation interest in respect of such payment and
expenses.  To the extent that a Revolving Credit Lender fails to make such
amount available to the Agent by 10:00 a.m. (Pacific) on the Business Day next
succeeding the date such notice is given, such Revolving Credit Lender shall pay
interest on such amount in respect of each day from the date such amount was
required to be paid, to the date paid to Agent, at a rate per annum equal to the
Federal Funds Effective Rate.  The failure of any Revolving Credit Lender to
make its pro rata portion of any such amount available to the Agent shall not
relieve any other Revolving Credit Lender of its obligation to make available
its pro rata portion of such amount, but no Revolving Credit Lender shall be
responsible for failure of any other Revolving Credit Lender to make such pro
rata portion available to the Agent.


 
50

--------------------------------------------------------------------------------

 

 
(e)
In the case of any Advance made under this Section 3.6, each such Advance shall
be disbursed notwithstanding any failure to satisfy any conditions for
disbursement of any Advance set forth in Article 2 hereof or Article 6 hereof,
and, to the extent of the Advance so disbursed, the Reimbursement Obligation of
Borrowers to the Agent under this Section 3.6 shall be deemed satisfied (unless,
in each case, taking into account any such deemed Advances, the aggregate
outstanding principal amount of Advances of the Revolving Credit and the Swing
Line, plus the Letter of Credit Obligations (other than the Reimbursement
Obligations to be reimbursed by this Advance) on such date exceed the lesser of
the Borrowing Base or the then applicable Revolving Credit Aggregate
Commitment).



 
(f)
If the Issuing Lender shall honor a draft or other demand for payment presented
or made under any Letter of Credit, the Issuing Lender shall provide notice
thereof to Borrowers on the date such draft or demand is honored, and to each
Revolving Credit Lender on such date unless Borrowers shall have satisfied its
reimbursement obligations by payment to the Agent (for the benefit of the
Issuing Lender) as required under this Section 3.6.  The Issuing Lender shall
further use reasonable efforts to provide notice to Borrowers prior to honoring
any such draft or other demand for payment, but such notice, or the failure to
provide such notice, shall not affect the rights or obligations of the Issuing
Lender with respect to any Letter of Credit or the rights and obligations of the
parties hereto, including without limitation the obligations of Borrowers under
this Section 3.6.



 
(g)
Notwithstanding the foregoing however no Revolving Credit Lender shall be deemed
to have acquired a participation in a Letter of Credit if the officers of the
Issuing Lender immediately responsible for matters concerning this Agreement
shall have received written notice from Agent or any Lender at least two (2)
Business Days prior to the date of the issuance or extension of such Letter of
Credit or, with respect to any Letter of Credit subject to automatic extension,
at least five (5) Business Days prior to the date that the beneficiary under
such Letter of Credit must be notified that such Letter of Credit will not be
renewed, that the issuance or extension of Letters of Credit should be suspended
based on the occurrence and continuance of a Default or Event of Default and
stating that such notice is a “notice of default”; provided, however that the
Revolving Credit Lenders shall be deemed to have acquired such a participation
upon the date on which such Default or Event of Default has been waived by the
requisite Revolving Credit Lenders, as applicable.  In the event that the
Issuing Lender receives such a notice, the Issuing Lender shall have no
obligation to issue any Letter of Credit until such notice is withdrawn by Agent
or such Lender or until the requisite Lenders have waived such Default or Event
of Default in accordance with the terms of this Agreement.


 
51

--------------------------------------------------------------------------------

 

 
(h)
Nothing in this Agreement shall be construed to require or authorize any
Revolving Credit Lender to issue any Letter of Credit, it being recognized that
the Issuing Lender shall be the sole issuer of Letters of Credit under this
Agreement.



 
(i)
In the event that any Revolving Credit Lender becomes a Defaulting Lender, the
Issuing Lender may, at its option, require that the Borrowers enter into
arrangements satisfactory to Issuing Lender to eliminate the Fronting Exposure
with respect to the participation in the Letter of Credit Obligations by such
Defaulting Lender, including creation of a cash collateral account or delivery
of other security to assure payment of such Defaulting Lender's Percentage of
all outstanding Letter of Credit Obligations.



3.7           Obligations Irrevocable.  The obligations of Borrowers to make
payments to Agent for the account of Issuing Lender or the Revolving Credit
Lenders with respect to Letter of Credit Obligations under Section 3.6 hereof,
shall be unconditional and irrevocable and not subject to any qualification or
exception whatsoever, including, without limitation:


 
(a)
Any lack of validity or enforceability of any Letter of Credit, any Letter of
Credit Agreement, any other documentation relating to any Letter of Credit, this
Agreement or any of the other Loan Documents (the “Letter of Credit Documents”);



 
(b)
Any amendment, modification, waiver, consent, or any substitution, exchange or
release of or failure to perfect any interest in collateral or security, with
respect to or under any Letter of Credit Document;



 
(c)
The existence of any claim, setoff, defense or other right which Borrowers may
have at any time against any beneficiary or any transferee of any Letter of
Credit (or any persons or entities for whom any such beneficiary or any such
transferee may be acting), the Agent, the Issuing Lender or any Revolving Credit
Lender or any other Person, whether in connection with this Agreement, any of
the Letter of Credit Documents, the transactions contemplated herein or therein
or any unrelated transactions;



 
(d)
Any draft or other statement or document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;



 
(e)
Payment by the Issuing Lender to the beneficiary under any Letter of Credit
against presentation of documents which do not comply with the terms of such
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to such Letter of Credit;



 
(f)
Any failure, omission, delay or lack on the part of the Agent, Issuing Lender or
any Revolving Credit Lender or any party to any of the Letter of Credit
Documents or any other Loan Document to enforce, assert or exercise any right,
power or remedy conferred upon the Agent, Issuing Lender, any Revolving Credit
Lender or any such party under this Agreement, any of the other Loan Documents
or any of the Letter of Credit Documents, or any other acts or omissions on the
part of the Agent, Issuing Lender, any Revolving Credit Lender or any such
party; or


 
52

--------------------------------------------------------------------------------

 

 
(g)
Any other event or circumstance that would, in the absence of this Section 3.7,
result in the release or discharge by operation of law or otherwise of Borrowers
from the performance or observance of any obligation, covenant or agreement
contained in Section 3.6 hereof.



No setoff, counterclaim, reduction or diminution of any obligation or any
defense of any kind or nature which Borrowers have or may have against the
beneficiary of any Letter of Credit shall be available hereunder to Borrowers
against the Agent, Issuing Lender or any Revolving Credit Lender. With respect
to any Letter of Credit, nothing contained in this Section 3.7 shall be deemed
to prevent Borrowers, after satisfaction in full of the absolute and
unconditional obligations of Borrowers hereunder with respect to such Letter of
Credit, from asserting in a separate action any claim, defense, set off or other
right which they (or any of them) may have against Agent, Issuing Lender or any
Revolving Credit Lender in connection with such Letter of Credit.


3.8           Risk Under Letters of Credit.


 
(a)
In the administration and handling of Letters of Credit and any security
therefor, or any documents or instruments given in connection therewith, Issuing
Lender shall have the sole right to take or refrain from taking any and all
actions under or upon the Letters of Credit.



 
(b)
Subject to other terms and conditions of this Agreement, Issuing Lender shall
issue the Letters of Credit and shall hold the documents related thereto in its
own name and shall make all collections thereunder and otherwise administer the
Letters of Credit in accordance with Issuing Lender’s regularly established
practices and procedures and will have no further obligation with respect
thereto. In the administration of Letters of Credit, Issuing Lender shall not be
liable for any action taken or omitted on the advice of counsel, accountants,
appraisers or other experts selected by Issuing Lender with due care and Issuing
Lender may rely upon any notice, communication, certificate or other statement
from Borrowers, beneficiaries of Letters of Credit, or any other Person which
Issuing Lender believes to be authentic. Issuing Lender will, upon request,
furnish the Revolving Credit Lenders with copies of Letter of Credit Documents
related thereto.



 
(c)
In connection with the issuance and administration of Letters of Credit and the
assignments hereunder, Issuing Lender makes no representation and shall have no
responsibility with respect to (i) the obligations of Borrowers or the validity,
sufficiency or enforceability of any document or instrument given in connection
therewith, or the taking of any action with respect to same, (ii) the financial
condition of, any representations made by, or any act or omission of Borrowers
or any other Person, or (iii) any failure or delay in exercising any rights or
powers possessed by Issuing Lender in its capacity as issuer of Letters of
Credit in the absence of its gross negligence or willful misconduct. Each of the
Revolving Credit Lenders expressly acknowledges that it has made and will
continue to make its own evaluations of Borrowers’ creditworthiness without
reliance on any representation of Issuing Lender or Issuing Lender’s officers,
agents and employees.


 
53

--------------------------------------------------------------------------------

 

 
(d)
If at any time Issuing Lender shall recover any part of any unreimbursed amount
for any draw or other demand for payment under a Letter of Credit, or any
interest thereon, Agent or Issuing Lender, as the case may be, shall receive
same for the pro rata benefit of the Revolving Credit Lenders in accordance with
their respective Percentages and shall promptly deliver to each Revolving Credit
Lender its share thereof, less such Revolving Credit Lender’s pro rata share of
the costs of such recovery, including court costs and attorney’s fees. If at any
time any Revolving Credit Lender shall receive from any source whatsoever any
payment on any such unreimbursed amount or interest thereon in excess of such
Revolving Credit Lender’s Percentage of such payment, such Revolving Credit
Lender will promptly pay over such excess to Agent, for redistribution in
accordance with this Agreement.



3.9           Indemnification.  Borrowers hereby indemnify and agree to hold
harmless the Revolving Credit Lenders, the Issuing Lender and the Agent and
their respective Affiliates, and the respective officers, directors, employees
and agents of such Persons (each an “L/C Indemnified Person”), from and against
any and all claims, damages, losses, liabilities, costs or expenses of any kind
or nature whatsoever which the Revolving Credit Lenders, the Issuing Lender or
the Agent or any such Person may incur or which may be claimed against any of
them by reason of or in connection with any Letter of Credit (collectively, the
“L/C Indemnified Amounts”), and none of the Issuing Lender, any Revolving Credit
Lender or the Agent or any of their respective officers, directors, employees or
agents shall be liable or responsible for:


 
(a)
the use which may be made of any Letter of Credit or for any acts or omissions
of any beneficiary in connection therewith;



 
(b)
the validity, sufficiency or genuineness of documents or of any endorsement
thereon, even if such documents should in fact prove to be in any or all
respects invalid, insufficient, fraudulent or forged;



 
(c)
payment by the Issuing Lender to the beneficiary under any Letter of Credit
against presentation of documents which do not strictly comply with the terms of
any Letter of Credit (unless such payment resulted from the gross negligence or
willful misconduct of the Issuing Lender), including failure of any documents to
bear any reference or adequate reference to such Letter of Credit;



 
(d)
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any Letter of
Credit; or


 
54

--------------------------------------------------------------------------------

 

 
(e)
any other event or circumstance whatsoever arising in connection with any Letter
of Credit.



It is understood that in making any payment under a Letter of Credit the Issuing
Lender will rely on documents presented to it under such Letter of Credit as to
any and all matters set forth therein without further investigation and
regardless of any notice or information to the contrary.


With respect to subparagraphs (a) through (e) hereof, (i) no Borrower shall be
required to indemnify any L/C Indemnified Person for any L/C Indemnified Amounts
to the extent such amounts result from the gross negligence or willful
misconduct of such L/C Indemnified Person or any officer, director, employee or
agent of such L/C Indemnified Person and (ii) the Agent and the Issuing Lender
shall be liable to each Borrower to the extent, but only to the extent, of any
direct, as opposed to consequential or incidental, damages suffered by any
Borrower which were caused by the gross negligence or willful misconduct of the
Issuing Lender or any officer, director, employee or agent of the Issuing Lender
or by the Issuing Lender’s wrongful dishonor of any Letter of Credit after the
presentation to it by the beneficiary thereunder of a draft or other demand for
payment and other documentation strictly complying with the terms and conditions
of such Letter of Credit.


3.10         Right of Reimbursement.  Each Revolving Credit Lender agrees to
reimburse the Issuing Lender on demand, pro rata in accordance with its
respective Revolving Credit Percentage, for (i) the reasonable out-of-pocket
costs and expenses of the Issuing Lender to be reimbursed by Borrowers pursuant
to any Letter of Credit Agreement or any Letter of Credit, to the extent not
reimbursed by Borrowers or any other Credit Party (but without limiting the
obligation of the Borrowers or such Credit Party to make such reimbursement) and
(ii) any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, fees, reasonable out-of-pocket expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against Issuing Lender in any way relating to or arising
out of this Agreement (including Section 3.6(c) hereof), any Letter of Credit,
any documentation or any transaction relating thereto, or any Letter of Credit
Agreement, to the extent not reimbursed by Borrowers, except to the extent that
such liabilities, losses, costs or expenses were incurred by Issuing Lender as a
result of Issuing Lender’s gross negligence or willful misconduct or by the
Issuing Lender’s wrongful dishonor of any Letter of Credit after the
presentation to it by the beneficiary thereunder of a draft or other demand for
payment and other documentation strictly complying with the terms and conditions
of such Letter of Credit.


3.11         Existing Letters of Credit.  Any Existing Letters of Credit shall
be deemed for all purposes of this Agreement to be a Letter of Credit, and each
application submitted in connection with each Existing Letter of Credit shall be
deemed for all purposes of this Agreement to be a Letter of Credit Agreement. On
the date of execution of this Agreement, the Agent shall be deemed automatically
to have sold and transferred, and each other Revolving Credit Lender shall be
deemed automatically, irrevocably, and unconditionally to have purchased and
received from the Agent, without recourse or warranty, an undivided interest and
participation (on the terms set forth herein), to the extent of such other
Revolving Credit Lender’s Revolving Credit Percentage, in each Existing Letter
of Credit and the applicable reimbursement obligations with respect thereto and
any security therefor or guaranty pertaining thereto. Letter of Credit Fees paid
under the Prior Credit Agreement shall not be recalculated, redistributed or
reallocated by Agent to the Lenders.

 
55

--------------------------------------------------------------------------------

 


4.
TERM LOAN.



4.1           Term Loan.  Subject to the terms and conditions hereof, each Term
Loan Lender, severally and for itself alone, agrees to lend to Borrowers, in a
single disbursement in Dollars on the Effective Date an amount equal to such
Lender’s Percentage of the Term Loan.


4.2           Accrual of Interest and Maturity; Evidence of Indebtedness.


 
(a)
Borrowers hereby unconditionally promise to pay to the Agent for the account of
each Term Loan Lender such Lender’s Percentage of the then unpaid aggregate
principal amount of the Term Loan outstanding on the Term Loan Maturity Date and
on such other dates and in such other amounts as may be required from time to
time pursuant to this Agreement. Subject to the terms and conditions hereof, the
unpaid principal Indebtedness outstanding under the Term Loan shall, from the
Effective Date (until paid), bear interest at the Applicable Interest Rate.
There shall be no readvance or reborrowings of any principal reductions of the
Term Loan.



 
(b)
Each Term Loan Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of Borrowers to the appropriate
lending office of such Term Loan Lender resulting from each Advance of the Term
Loan made by such lending office of such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Term Loan
Lender from time to time under this Agreement.



 
(c)
The Agent shall maintain the Register pursuant to Section 14.8(g), and a
subaccount therein for each Term Loan Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount of each Advance of the Term
Loan made hereunder, the type thereof and each Eurodollar-Interest Period
applicable to any Eurodollar-based Advance, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrowers to each
Term Loan Lender hereunder in respect of the Advances of the Term Loan and (iii)
both the amount of any sum received by the Agent hereunder from Borrowers in
respect of the Advances of the Term Loan and each Term Loan Lender’s share
thereof.



 
(d)
The entries made in the Register pursuant to paragraph (c) of this Section 4.2
shall, to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of Borrowers therein recorded;
provided, however, that the failure of any Term Loan Lender or the Agent to
maintain the Register or any such account, as applicable, or any error therein,
shall not in any manner affect the obligation of Borrowers to repay the Advances
of the Term Loan (and all other amounts owing with respect thereto) made to
Borrowers by the Term Loan Lenders in accordance with the terms of this
Agreement.


 
56

--------------------------------------------------------------------------------

 

 
(e)
Borrowers agree that, upon written request to the Agent by any Term Loan Lender,
Borrowers will execute and deliver to such Term Loan Lender, at Borrowers’
expense, a Term Loan Note evidencing the outstanding Advances under the Term
Loan owing to such Term Loan Lender.



4.3           Repayment of Principal.


 
(a)
Borrowers shall repay the Term Loan in equal quarterly principal installments of
$500,000 to be paid on the first day of each February, May, August and November,
commencing on February 1, 2011, until the Term Loan Maturity Date, when all
remaining outstanding principal plus accrued interest thereon shall be due and
payable in full.



 
(b)
Whenever any payment under this Section 4.3 shall become due on a day that is
not a Business Day, the date for payment thereunder shall be extended to the
next Business Day.



4.4           Term Loan Rate Requests; Refundings and Conversions of Advances of
Term Loan.  On the Effective Date, the Applicable Interest Rate for all Term
Loan Advances shall be the Base Rate. Thereafter, Borrowers may refund all or
any portion of any Advance of the Term Loan as a Term Loan Advance with a like
Eurodollar-Interest Period or convert each such Advance of the Term Loan to an
Advance with a different Eurodollar-Interest Period, but only after delivery to
Agent of a Term Loan Rate Request executed in connection with the Term Loan by
an Authorized Signer and subject to the terms hereof and to the following:


 
(a)
each Term Loan Rate Request shall set forth the information required on the Term
Loan Rate Request form with respect to the Term Loan, including without
limitation:



(i)             whether the Term Loan Advance is a refunding or conversion of an
outstanding Term Loan Advance;


(ii)            in the case of a refunding or conversion of an outstanding Term
Loan Advance, the proposed date of such refunding or conversion, which must be a
Business Day; and


(iii)           whether such Term Loan Advance (or any portion thereof) is to be
a Base Rate Advance or a Eurodollar-based Advance, and, in the case of a
Eurodollar-based Advance, the Eurodollar-Interest Period(s) applicable thereto.


 
(b)
each such Term Loan Rate Request shall be delivered to Agent (i) by 10:00 a.m.
(Pacific) three (3) Business Days prior to the proposed date of the refunding or
conversion of a Eurodollar-based Advance or (ii) by 10:00 a.m. (Pacific) on the
proposed date of the refunding or conversion of a Base Rate Advance;



 
(c)
the principal amount of such Advance of the Term Loan plus the amount of any
other Advance of the Term Loan to be then combined therewith having the same
Applicable Interest Rate and Eurodollar-Interest Period, if any, shall be (i) in
the case of a Base Rate Advance, at least Three Million Dollars ($3,000,000), or
the remaining principal balance outstanding under the applicable Term Loan,
whichever is less, and (ii) in the case of a Eurodollar-based Advance, at least
Five Million Dollars ($5,000,000) or the remaining principal balance outstanding
under the Term Loan, whichever is less;


 
57

--------------------------------------------------------------------------------

 

 
(d)
no Term Loan Advance shall have a Eurodollar-Interest Period ending after the
Term Loan Maturity Date and, notwithstanding any provision hereof to the
contrary, Borrowers shall select Eurodollar-Interest Periods (or the Base Rate)
for sufficient portions of the Term Loan such that Borrowers may make the
required principal payments hereunder on a timely basis and otherwise in
accordance with Section 4.5 below;



 
(e)
at no time shall there be more than three (3) Eurodollar-Interest Periods in
effect for Advances of Term Loan; and



 
(f)
a Term Loan Rate Request, once delivered to Agent, shall not be revocable by
Borrowers.



4.5           Base Rate Advance in Absence of Election or Upon Default.  In the
event Borrowers shall fail with respect to any Eurodollar-based Advance of a
Term Loan to timely exercise their option to refund or convert such Advance in
accordance with Section 4.4 hereof (and such Advance has not been paid in full
on the last day of the Eurodollar-Interest Period applicable thereto according
to the terms hereof), or, if on the last day of the applicable
Eurodollar-Interest Period, a Default or Event of Default shall exist, then, on
the last day of the applicable Eurodollar-Interest Period, the principal amount
of such Advance which has not been prepaid shall be automatically converted to a
Base Rate Advance and the Agent shall thereafter promptly notify Borrowers
thereof.  All accrued and unpaid interest on any Advance converted to a Base
Rate Advance under this Section 4.5 shall be due and payable in full on the date
such Advance is converted.


4.6           Interest Payments; Default Interest.


 
(a)
Interest on the unpaid principal of all Base Rate Advances of the Term Loan from
time to time outstanding shall accrue until paid at a per annum interest rate
equal to the Base Rate, and shall be payable in immediately available funds
monthly in arrears commencing on December 1, 2010, and on the first day of each
month thereafter. Whenever any payment under this Section 4.6 shall become due
on a day that is not a Business Day, the date for payment shall be extended to
the next Business Day. Interest accruing at the Base Rate shall be computed on
the basis of a 360 day year and assessed for the actual number of days elapsed,
and in such computation effect shall be given to any change in the interest rate
resulting from a change in the Base Rate on the date of such change in the Base
Rate.



 
(b)
Interest on the unpaid principal of each Eurodollar-based Advance of the Term
Loan having a related Eurodollar-Interest Period of three (3) months or less
shall accrue at its applicable Eurodollar-based Rate and shall be payable in
immediately available funds on the last day of the Eurodollar-Interest Period
applicable thereto. Interest shall be payable in immediately available funds on
each Eurodollar-based Advance of the Term Loan outstanding from time to time
having a Eurodollar-Interest Period of six (6) months or longer, at intervals of
three (3) months after the first day of the applicable Eurodollar-Interest
Period, and shall also be payable on the last day of the Eurodollar-Interest
Period applicable thereto. Interest accruing at the Eurodollar-based Rate shall
be computed on the basis of a 360-day year and assessed for the actual number of
days elapsed from the first day of the Eurodollar-Interest Period applicable
thereto to, but not including, the last day thereof.


 
58

--------------------------------------------------------------------------------

 

 
(c)
Notwithstanding anything to the contrary in Section 4.6(a) or (b) hereof, all
accrued and unpaid interest on any Term Loan Advance refunded or converted
pursuant to Section 4.4 hereof shall be due and payable in full on the date such
Term Loan Advance is refunded or converted.



 
(d)
In the case of any Event of Default under Section 10.1(i), immediately upon the
occurrence thereof, and in the case of any other Event of Default, upon notice
from the Majority Term Loan Lenders, interest shall be payable on demand on the
principal amount of all Advances of the Term Loan from time to time outstanding,
as applicable, at a per annum rate equal to in the case of Eurodollar-based
Advances, the applicable Eurodollar-based Rate plus three percent (3%) for the
remainder of the then existing Eurodollar-Interest Period, if any, and at all
other such times and for all Base Rate Advances, the Base Rate plus three
percent (3%).



4.7           Optional Prepayment of Term Loan.


 
(a)
Subject to clause (b) hereof, Borrowers (at their option), may prepay all or any
portion of the outstanding principal of any Term Loan Advance bearing interest
at the Base Rate at any time, and may prepay all or any portion of the
outstanding principal of any Term Loan Advance bearing interest at the
Eurodollar-based Rate upon one (1) Business Day’s notice to the Agent by wire,
telecopy or by telephone (confirmed by wire or telecopy), with accrued interest
on the principal being prepaid to the date of such prepayment.  Any prepayment
of a portion of the Term Loan as to which the Applicable Interest Rate is the
Base Rate shall be without premium or penalty and any prepayment of a portion of
the Term Loan as to which the Applicable Interest Rate is the Eurodollar-based
Rate shall be without premium or penalty, except to the extent set forth in
Section 12.1.



 
(b)
Each partial prepayment of the Term Loan shall be applied to all installments of
the Term Loan due thereunder in the inverse order of their maturities as
follows: first to that portion of the Term Loan outstanding as a Base Rate
Advance, second to that portion of the Term Loan outstanding as Eurodollar-based
Advances which have Eurodollar-Interest Periods ending on the date of payment,
and last to any remaining Advances of the Term Loan being carried at the
Eurodollar-based Rate.


 
59

--------------------------------------------------------------------------------

 

 
(c)
All prepayments of the Term Loan shall be made to the Agent for distribution
ratably to the Term Loan Lenders in accordance with their respective Term Loan
Percentages.



4.8           Mandatory Prepayment of Term Loan.  In addition to any other
mandatory prepayments or other repayments required to be made on the Term Loan
hereunder, Borrowers agree to prepay the Term Loan in accordance with Section
8.17 of the Agreement.


4.9           Use of Proceeds.  Proceeds of the Term Loan shall be used by
Borrowers to repay or refinance (under this Agreement) existing Debt of the
Borrowers, including without limitation the term loans outstanding under the
Prior Credit Agreement.


5.
ACQUISITION CREDIT.



5.1           Commitment.  Subject to the terms and conditions of this Agreement
(including without limitation Section 5.3 hereof), each Acquisition Credit
Lender severally and for itself alone agrees to make Advances of the Acquisition
Credit in Dollars to the Borrowers from time to time on any Business Day during
the period from the Effective Date until (but excluding) the Acquisition Credit
Maturity Date in an aggregate amount, not to exceed such Lender’s Acquisition
Credit Percentage of the Acquisition Credit Aggregate Commitment. Subject to the
terms and conditions set forth herein, advances and repayments but not
readvances may be made under the Acquisition Credit.


5.2           Accrual of Interest and Maturity; Evidence of Indebtedness. (a)
The Borrowers hereby unconditionally promise to pay to the Agent for the account
of each Acquisition Credit Lender the then unpaid principal amount of each
Acquisition Credit Advance (plus all accrued and unpaid interest) of such
Acquisition Credit Lender to the Borrowers on the Acquisition Credit Maturity
Date applicable to such Acquisition Credit Advance and on such other dates and
in such other amounts as may be required from time to time pursuant to this
Agreement.


 
(b)
Each Acquisition Credit Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of the Borrowers to the
appropriate lending office of such Acquisition Credit Lender resulting from each
Acquisition Credit Advance made by such lending office of such Acquisition
Credit Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Acquisition Credit Lender from time to time
under this Agreement.



 
(c)
The Agent shall maintain the Register pursuant to Section 14.8(g), and a
subaccount therein for each Acquisition Credit Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each
Acquisition Credit Advance made hereunder, the type thereof and each Interest
Period applicable to any Eurodollar-based Advance, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Acquisition Credit Lender hereunder in respect of the
Acquisition Credit Advances and (iii) both the amount of any sum received by the
Agent hereunder from the Borrowers in respect of the Acquisition Credit Advances
and each Acquisition Credit Lender’s share thereof.


 
60

--------------------------------------------------------------------------------

 

 
(d)
The entries made in the Register and the accounts of each Acquisition Credit
Lender maintained pursuant to paragraphs (b) and (c) of this Section 5.2 shall,
to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of the Borrowers therein recorded;
provided, however, that the failure of any Acquisition Credit Lender or the
Agent to maintain the Register or any such account, as applicable, or any error
therein, shall not in any manner affect the obligation of the Borrowers to repay
the Acquisition Credit Advances (and all other amounts owing with respect
thereto) made to the Borrowers by the Acquisition Credit Lenders in accordance
with the terms of this Agreement.



 
(e)
The Borrowers agree that, upon written request to the Agent by any Acquisition
Credit Lender, the Borrowers will execute and deliver, to such Acquisition
Credit Lender, at Borrowers’ own expense, an Acquisition Credit Note evidencing
the outstanding Acquisition Credit Advances owing to such Acquisition Credit
Lender.



 
(f)
The Acquisition Credit Advances shall be repaid as follows:



(i)             With respect to any Acquisition Credit Advance used to finance
the purchase of Eligible Equipment (“Equipment Acquisition Credit Advance”), on
the first day of each February, May, August and November (“Principal Payment
Dates”), commencing with the first Principal Payment Date to occur after the
date such Acquisition Credit Advance is made, until the Acquisition Credit
Maturity Date, the Borrowers shall make a principal payment on such Equipment
Acquisition Credit Advance in an amount equal to 5% of the aggregate original
principal amount of such Equipment Acquisition Credit Advance;


(ii)            with respect to each Acquisition Credit Advance (other than any
Equipment Acquisition Credit Advance), on the first day of each February, May,
August and November (“Principal Payment Dates”), commencing with the first
Principal Payment Date to occur 365 days after the date such Acquisition Credit
Advance is made, until the Acquisition Credit Maturity Date, the Borrowers shall
make a principal payment on such Acquisition Credit Advance in the amounts
specified below:


On Principal Payment Dates:
Pay an Amount Equal to:
   
1 – 4
1.25% of the aggregate original principal amount of such Advance
   
5 – 8
2.50% of the aggregate original principal amount of such Advance
   
9 – 16
3.75% of the aggregate original principal amount of such Advance
   


 
61

--------------------------------------------------------------------------------

 

(iii)           the remaining outstanding principal amount of all Acquisition
Credit Advances shall be paid in full in cash on the Acquisition Credit Maturity
Date.


5.3           Requests for and Refundings and Conversions of Advances.  The
Borrowers may request an Advance of the Acquisition Credit, refund any such
Advance in the same type of Advance or convert any such Advance to any other
type of Advance of the Acquisition Credit only after delivery to Agent of a
Request for Acquisition Credit Advance executed by an Authorized Signer, subject
to the following:


 
(a)
each such Request for Acquisition Credit Advance shall set forth the information
required on the Request for Acquisition Credit Advance, including without
limitation:



(i)             the proposed date of such Advance, which must be a Business Day;


(ii)            whether the Advance is a new Advance, or a refunding or
conversion of an outstanding Advance, and if the Advance is a new Advance, the
amount of such Advance;


(iii)           whether such Advance is to be a Base Rate Advance or a
Eurodollar-based Advance, and, except in the case of a Base Rate Advance, the
first Interest Period applicable thereto; and


(iv)           whether the proceeds of such Advance are to be used to purchase
(but only to the extent of the Acquisition Credit Sublimit) Eligible Equipment
or a Permitted Acquisition;


 
(b)
(i) each Request for Acquisition Credit Advance to be used to fund the purchase
of Eligible Equipment, shall be accompanied by copies of the invoices or the
acquisition documents for the proposed Eligible Equipment and such other
documentation reasonably requested by Agent (provided that the aggregate amount
of Advances used by the Borrowers to fund the acquisition of equipment shall not
exceed the Acquisition Credit Sublimit, and each Request for Acquisition Credit
Advance shall specify the amount of the Acquisition Credit Sublimit remaining
after such Advance, and (ii) with each Request for an Acquisition Credit Advance
to be used to fund a Permitted Acquisition, Borrowers shall have delivered to
Agent the Pro Forma Financial Information required under the definition of
Permitted Acquisition and such other documents, information and certifications
requested by Agent to confirm that the proposed acquisition will constitute a
Permitted Acquisition;


 
62

--------------------------------------------------------------------------------

 

 
(c)
each such Request for Acquisition Credit Advance shall be delivered to Agent by
10:00 a.m. (Pacific) three (3) Business Days prior to the proposed date of such
Advance, except in the case of a Base Rate Advance, for which the Request for
Advance must be delivered by 10:00 a.m. (Pacific) one (1) Business Day prior to
such proposed date for such Advances;



 
(d)
the amount of any requested Equipment Acquisition Credit Advance shall not
exceed (i) with respect to any such Advance to be used to purchase new Eligible
Equipment, one hundred percent (100%) of the invoice cost of such equipment and
(ii) with respect to any such Advance to be used to purchase used Eligible
Equipment, eighty percent (80%) of the invoice cost of such equipment, in each
case excluding installation and transportation expense and all other soft costs,
as determined by Agent in its sole discretion; provided however, that, in the
case of any Advance being applied to refund or convert an outstanding Advance,
the foregoing requirement shall not be applicable;



 
(e)
on the proposed date of any Equipment Acquisition Credit Advance, the sum of the
aggregate principal amount of all Equipment Acquisition Credit Advances made
during the term of the Agreement, plus the aggregate principal amount of the
requested Equipment Acquisition Credit Advance, shall not exceed the Acquisition
Credit Sublimit;



 
(f)
in the case of a Base Rate Advance, the principal amount of the initial funding
of such Advance, as opposed to any refunding or conversion thereof, shall be at
least $250,000 (or such lesser amount as agreed to by Agent or the Majority
Acquisition Credit Lenders);



 
(g)
in the case of a Eurodollar-based Advance, the principal amount of such Advance,
plus the amount of any other outstanding Advance of the Acquisition Credit to be
then combined therewith having the same Applicable Interest Rate and Interest
Period, if any, shall be at least $500,000 (or such lesser amount as agreed to
by Agent or the Majority Acquisition Credit Lenders) and at any one time there
shall not be in effect more than three (3) Eurodollar-Interest Periods in effect
with respect to Acquisition Credit Advances;



 
(h)
a Request for Acquisition Credit Advance, once delivered to Agent, shall not be
revocable by the Borrowers;



 
(i)
each Request for Acquisition Credit Advance shall constitute a certification by
the Borrowers, as of the date thereof that:


 
63

--------------------------------------------------------------------------------

 

(i)             all conditions to Advances of the Acquisition Credit have been
satisfied, and shall remain satisfied to the date of such Advance (both before
and after giving effect to such Advance);


(ii)            there is no Default or Event of Default in existence, and none
will exist upon the making of such Advance (both before and after giving effect
to such Advance); and


(iii)           the representations and warranties contained in this Agreement
and the other Loan Documents are true and correct in all material respects and
shall be true and correct in all material respects as of the making of such
Advance (both before and after giving effect to such Advance), other than any
representation or warranty that expressly speaks only as of a different date.


Agent, acting on behalf of the Acquisition Credit Lenders, may, at its option,
lend under this Section 5.3 upon the telephone request of an Authorized Signer
and, in the event Agent, acting on behalf of the Acquisition Credit Lenders,
makes any such Advance upon a telephone request, the requesting officer shall
fax to Agent, on the same day as such telephone request, a Request for
Acquisition Credit Advance.  The Borrowers hereby authorize Agent to disburse
Advances under this Section 5.3 pursuant to the telephone instructions of any
person purporting to be an Authorized Signer. Notwithstanding the foregoing, the
Borrowers acknowledge that the Borrowers shall bear all risk of loss resulting
from disbursements made upon any telephone request. Each telephone request for
an Advance shall constitute a certification of the matters set forth in the
Request for Acquisition Credit Advance form as of the date of such requested
Advance.


5.4           Disbursement of Advances.


 
(a)
Upon receiving any Request for Acquisition Credit Advance from the Borrowers
under Section 5.3 hereof, Agent shall promptly notify each Acquisition Credit
Lender by wire or telephone (confirmed by wire or telecopy) of the amount of
such Advance to be made and the date such Advance is to be made by said
Acquisition Credit Lender pursuant to its Acquisition Credit Percentage of such
Advance. Unless such Acquisition Credit Lender’s commitment to make Advances of
the Acquisition Credit hereunder shall have been suspended or terminated in
accordance with this Agreement, each such Acquisition Credit Lender shall make
available the amount of its Acquisition Credit Percentage of each Advance in
immediately available funds to Agent, as follows:



(i)             for Base Rate Advances, at the office of Agent located at One
Detroit Center, Detroit, Michigan 48226, not later than 11:00 a.m. (Pacific) on
the date of such Advance; and


(ii)            for Eurodollar-based Advances, at the Agent’s Correspondent for
the account of the Eurodollar Lending Office of the Agent, not later than 12:00
p.m. (the time of the Agent’s Correspondent) on the date of such Advance

 
64

--------------------------------------------------------------------------------

 

 
(b)
Subject to submission of an executed Request for Acquisition Credit Advance by
the Borrowers without exceptions noted in the compliance certification therein,
Agent shall make available to the Borrowers, the aggregate of the amounts so
received by it from the Acquisition Credit Lenders in like funds and currencies:



(i)             for Base Rate Advances, not later than 3:00 p.m. (Pacific) on
the date of such Advance by credit to an account of Borrowers maintained with
Agent or to such other account or third party as Borrowers may reasonably
direct; and


(ii)            for Eurodollar-based Advances, not later than 3:00 p.m.
(Pacific) on the date of such Advance, by credit to an account of the Borrowers
maintained with Agent or to such other account or third party as the Borrowers
may reasonably direct.


 
(c)
Agent shall deliver the documents and papers received by it for the account of
each Acquisition Credit Lender to such Acquisition Credit Lender or upon its
order. Unless Agent shall have been notified by any Acquisition Credit Lender
prior to the date of any proposed Acquisition Credit Advance that such
Acquisition Credit Lender does not intend to make available to Agent such
Acquisition Credit Lender’s Acquisition Credit Percentage of such Advance, Agent
may assume that such Acquisition Credit Lender has made such amount available to
Agent on such date, as aforesaid and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. If such amount is not in fact
made available to Agent by such Acquisition Credit Lender, as aforesaid, Agent
shall be entitled to recover such amount on demand from such Acquisition Credit
Lender. If such Acquisition Credit Lender does not pay such amount within one
(1) Business Day of Agent’s demand therefor and the Agent has in fact made a
corresponding amount available to the Borrowers, the Agent shall promptly notify
the Borrowers and the Borrowers shall pay such amount to Agent, if such notice
is delivered to the Borrowers prior to 12:00 p.m. (Pacific) on a Business Day,
on the day such notice is received, and otherwise on the next Business Day.
Borrowers shall retain their claim against such Acquisition Credit Lender with
respect to the amounts repaid by Borrowers to Agent, and if such Acquisition
Credit Lender subsequently makes such amount available to Agent, Agent shall
promptly make such amount available to Borrowers as a Acquisition Credit
Advance.  Agent shall also be entitled to recover from such Acquisition Credit
Lender or the Borrowers, as the case may be, but without duplication, interest
on such amount in respect of each day from the date such amount was made
available by Agent to the Borrowers, to the date such amount is recovered by
Agent, at a rate per annum equal to:



(i)             in the case of such Acquisition Credit Lender, for the first two
(2) Business Days such amount remains unpaid, the Federal Funds Effective Rate,
and thereafter, at the rate of interest then applicable to such Acquisition
Credit Advances; and

 
65

--------------------------------------------------------------------------------

 

(ii)            in the case of Borrowers, the rate of interest then applicable
to such Advance of the Acquisition Credit.


Until such Acquisition Credit Lender has paid Agent such amount, such
Acquisition Credit Lender shall have no interest in or rights with respect to
such Advance for any purpose whatsoever.  The obligation of any Acquisition
Credit Lender to make any Acquisition Credit Advance hereunder shall not be
affected by the failure of any other Acquisition Credit Lender to make any
Advance hereunder, and no Acquisition Credit Lender shall have any liability to
Borrowers or any of its Subsidiaries, the Agent, any other Acquisition Credit
Lender, or any other party for another Acquisition Credit Lender’s failure to
make any Advance hereunder.


5.5           Interest Payments; Default Interest.


 
(a)
Interest on the unpaid balance of all Base Rate Advances of the Acquisition
Credit from time to time outstanding shall accrue from the date of such Advance
to the date repaid, at a per annum interest rate equal to the Base Rate, and
shall be payable in immediately available funds on the first day of each month
(“Interest Payment Dates”), commencing on the first Interest Payment Date
occurring after the date the applicable Advance was made. Whenever any payment
under this Section 5.5(a) shall become due on a day which is not a Business Day,
the date for payment thereof shall be extended to the next Business Day.
Interest accruing at the Base Rate shall be computed on the basis of a 360 day
year and assessed for the actual number of days elapsed, and in such computation
effect shall be given to any change in the interest rate resulting from a change
in the Base Rate on the date of such change in the Base Rate.



 
(b)
Interest on each Eurodollar-based Advance of the Acquisition Credit shall accrue
at its Eurodollar-based Rate and shall be payable in immediately available funds
on the last day of the Eurodollar-Interest Period applicable thereto (and, if
any Eurodollar-Interest Period shall exceed three months, then on the last
Business Day of the third month of such Eurodollar-Interest Period, and at three
month intervals thereafter). Interest accruing at the Eurodollar-based Rate
shall be computed on the basis of a 360 day year and assessed for the actual
number of days elapsed from the first day of the Eurodollar-Interest Period
applicable thereto to but not including the last day thereof.



 
(c)
Notwithstanding anything to the contrary in the preceding sections, all accrued
and unpaid interest on any Acquisition Credit Advance refunded or converted
pursuant to Section 5.3 hereof shall be due and payable in full on the date such
Advance is refunded or converted.



 
(d)
In the case of any Event of Default under Section 10.1(i), immediately upon the
occurrence thereof, and in the case of any other Event of Default, immediately
upon receipt by Agent of notice from the Majority Acquisition Credit Lenders,
interest shall be payable on all Acquisition Credit Advances from time to time
outstanding at a per annum rate equal to, in the case of Eurodollar-based
Advances, the applicable Eurodollar-based Rate plus three percent (3%) for the
remainder of the then existing Interest Period, if any, and at all other such
times, and for all Base Rate Advances from time to time outstanding, the Base
Rate plus three percent (3%).


 
66

--------------------------------------------------------------------------------

 

5.6           Optional Prepayments.  (a) The Borrowers may prepay all or part of
the outstanding principal of any Base Rate Advance(s) of the Acquisition Credit
at any time, provided that after giving effect to any such partial prepayment,
the aggregate balance of Base Rate Advance(s) of the Acquisition Credit
remaining outstanding, if any, shall be at least $500,000. Subject to Section
12.1 hereof and to the other terms and conditions of this Agreement, the
Borrowers may prepay all or part of any Eurodollar-based Advance of the
Acquisition Credit (subject to not less than one (1) Business Day’s notice to
Agent) provided that after giving effect to any such partial prepayment, the
unpaid portion of such Advance which is refunded or converted under Section 5.3
hereof shall be at least $1,500,000.


 
(b)
Any prepayment of a Base Rate Advance made in accordance with this Section shall
be without premium or penalty and any prepayment of any other type of Advance
shall be subject to the provisions of Section 12.1, but otherwise without
premium or penalty. Any partial prepayments of an Acquisition Credit Advance
shall be applied to principal payments in the inverse order of their maturities.



5.7           Base Rate Advance in Absence of Election or Upon Default.  If, (a)
as to any outstanding Eurodollar-based Advance of the Acquisition Credit, Agent
has not received payment of all outstanding principal and accrued interest on
the last day of the Interest Period applicable thereto, or does not receive a
timely Request for Advance meeting the requirements of Section 5.3 hereof with
respect to the refunding or conversion of such Advance, or (b) subject to
Section 5.8 hereof, if on the last day of the applicable Interest Period a
Default or an Event of Default shall have occurred and be continuing, then, on
the last day of the applicable Interest Period the principal amount of any
Eurodollar-based Advance which has not been prepaid shall, absent a contrary
election of the Majority Acquisition Credit Lender, be converted automatically
to a Base Rate Advance and the Agent shall thereafter promptly notify the
Borrowers of said action.


5.8           Acquisition Credit Optional Increase.  Provided that no Default or
Event of Default has occurred and is continuing, and provided that the Borrowers
have not previously elected to terminate the Acquisition Credit Aggregate
Commitment, Borrowers may request that the Acquisition Credit Aggregate
Commitment be increased in an aggregate amount (for all such Requests under this
Section 5.8) not to exceed the Acquisition Credit Optional Increase, subject, in
each case, to the other terms and requirements of this Agreement and to the
satisfaction concurrently with or prior to the date of each such request of the
following conditions:


 
(a)
The Borrowers shall have delivered to Agent a written request for such increase,
specifying the amount of Acquisition Credit Optional Increase thereby requested
(each such request, a “Request for Increase”) and specifying what portion, if
any, of the Acquisition Credit Sublimit is to be restored by virtue of such
increase; provided, however that in the event the Borrowers have previously
delivered a Request for Increase pursuant to this Section 5.8, Borrowers may not
deliver a subsequent Request for Increase until all the conditions to
effectiveness of such first Request for Increase have been fully satisfied
hereunder (or such Request for Increase has been withdrawn), and Borrowers may
not submit more than five (5) Requests for Increases hereunder;


 
67

--------------------------------------------------------------------------------

 

 
(b)
a lender or lenders meeting the requirements of Section 14.8(c) hereof and
acceptable to the Borrowers, Agent and Issuing Lender (including, for the
purposes of this Section 5.8, any existing Lender which agrees to increase its
commitment hereunder, the “New Lender(s)”) shall have become a party to this
Agreement by executing and delivering a New Lender Addendum for a minimum amount
(including for the purposes of this Section 5.8, the existing commitment of any
existing Acquisition Credit Lender) for each such New Lender of Five Million
Dollars ($5,000,000) and an aggregate amount for all such New Lenders of that
portion of the then available Acquisition Credit Optional Increase covered by
the applicable Request, provided, however that each New Lender shall remit to
Agent funds in an amount equal to its Acquisition Credit Percentage (after
giving effect to this Section 5.8) of all Advances of the Acquisition Credit
then outstanding, such sums to be reallocated among and paid to the existing
Acquisition Credit Lenders based upon the new Acquisition Credit Percentages as
determined below;



 
(c)
Unless there is no resulting reallocation of the Acquisition Credit Aggregate
Commitment, Borrowers shall have paid to Agent for distribution to the existing
Acquisition Credit Lenders, as applicable, all interest, fees (including the
Acquisition Credit Facility Fee) and other amounts, if any, accrued to the
effective date of such increase and any breakage fees attributable to the
reduction (prior to the last day of the applicable Interest Period) of any
outstanding Eurodollar-based Advances, calculated on the basis set forth in
Section 12.1 hereof as though Borrower has prepaid such Advances;



 
(d)
the Borrowers shall have executed and delivered to Agent new Acquisition Credit
Notes payable to each of the New Lenders in the face amount of each such New
Lender’s Acquisition Credit Percentage of the Acquisition Credit Aggregate
Commitment (after giving effect to this Section 5.8) and, if applicable, renewal
and replacement Acquisition Credit Notes payable to each of the existing
Acquisition Credit Lenders in the face amount of each such Acquisition Credit
Lender’s Acquisition Credit Percentage of the Acquisition Credit Aggregate
Commitment (after giving effect to this Section 5.8), each of such Acquisition
Credit Notes to be substantially in the form specified by this Agreement, and
dated as of the effective date of such increase (with appropriate insertions
relevant to such Notes and reasonably acceptable to the applicable Acquisition
Credit Lender, including the New Lenders);



 
(e)
the representations and warranties made by Borrowers, each Guarantor or any
other party to any of the Loan Documents (excluding Agent and Lenders) in this
Agreement or any of the other Loan Documents, and the representations and
warranties of any of the foregoing which are contained in any certificate,
document or financial or other statement furnished at any time hereunder or
thereunder or in connection herewith or therewith shall have been true and
correct in all material respects when made and shall be true and correct in all
material respects on and as of the effective date of such increase (other than
any representation and warranty that expressly speaks only as of a different
date), and no Default or Event of Default shall have occurred and be continuing
as of such date and Borrowers shall have delivered an updated Covenant
Compliance Report; and


 
68

--------------------------------------------------------------------------------

 

 
(f)
such other amendments, acknowledgments, consents, documents, instruments, and
registrations, if any, shall have been executed and delivered and/or obtained by
Borrower as required by Agent in its reasonable discretion.



Promptly on or after the date on which all of the conditions to such Request for
Increase set forth above have been satisfied, Agent shall notify the Borrowers
and each of the Acquisition Credit Lenders of the amount of the Acquisition
Credit Aggregate Commitment as increased pursuant this Section 5.8 and the date
on which such increase has become effective and shall prepare and distribute to
the Borrowers and each of the Acquisition Credit Lenders (including the New
Lenders) a revised Schedule 1.2 to the Credit Agreement setting forth the
applicable new Acquisition Credit Percentages of the Acquisition Credit Lenders
(including the New Lender(s), taking into account such increase and assignments
(if any)).


5.9           Mandatory Prepayments.  In addition to any other mandatory
prepayments required under this Article 5, Borrowers agree to prepay the
Acquisition Credit Advances in accordance with Section 8.17 of the Agreement.


5.10         Use of Proceeds of Advances.  Advances of the Acquisition Credit
shall be available solely for the purchase of Eligible Equipment or Permitted
Acquisitions in accordance with the terms of this Agreement.


5.11         Acquisition Credit Commitment Fee.  From the Effective Date to the
Acquisition Credit Maturity Date, Borrowers shall pay to the Agent for
distribution to the Acquisition Credit Lenders pro-rata in accordance with their
respective Acquisition Credit Percentages, an Acquisition Credit Commitment Fee
quarterly in arrears commencing February 1, 2011 (in respect of the prior three
months or any portion thereof), and on the first day of each May, August,
November and February thereafter. The Acquisition Credit Commitment Fee shall be
determined by multiplying the Applicable Fee Percentage times the average daily
amount of the unused Acquisition Credit Aggregate Commitment then in
effect.  The Acquisition Credit Commitment Fee shall be computed on the basis of
a year of three hundred sixty (360) days and assessed for the actual number of
days elapsed. Whenever any payment of the Acquisition Credit Commitment Fee
shall be due on a day which is not a Business Day, the date for payment thereof
shall be extended to the next Business Day. Upon receipt of such payment, Agent
shall make prompt payment to each Acquisition Credit Lender of its share of the
Acquisition Credit Commitment Fee based upon its respective Acquisition Credit
Percentage. It is expressly understood that the Acquisition Credit Commitment
Fees described in this Section are not refundable under any circumstances.


6.
CONDITIONS.


 
69

--------------------------------------------------------------------------------

 

The obligations of the Lenders to make Advances or loans pursuant to this
Agreement and the obligation of the Issuing Lender to issue Letters of Credit
are subject to the following conditions:


6.1           Conditions of Initial Advances.  The obligations of the Lenders to
make initial Advances or loans pursuant to this Agreement and the obligation of
the Issuing Lender to issue initial Letters of Credit, in each case, on the
Effective Date only, are subject to the following conditions:


 
(a)
Notes, this Agreement and the other Loan Documents.  Borrowers shall have
executed and delivered to Agent for the account of each Lender requesting Notes,
the Swing Line Note, the Revolving Credit Notes, the Acquisition Credit Notes
and/or the Term Notes, as applicable; Borrowers shall have executed and
delivered this Agreement; and each Credit Party shall have executed and
delivered the other Loan Documents to which such Credit Party is required to be
a party (including all schedules and other documents to be delivered pursuant
hereto); and such Notes (if any), this Agreement and the other Loan Documents
shall be in full force and effect.



 
(b)
Corporate Authority.  Agent shall have received, with a counterpart thereof for
each Lender, from each Credit Party, a certificate of its Secretary or Assistant
Secretary dated as of the Effective Date as to:



(i)             corporate resolutions (or the equivalent) of each Credit Party
authorizing the transactions contemplated by this Agreement and the other Loan
Documents and approval of this Agreement and the other Loan Documents, in each
case to which such Credit Party is party, and authorizing the execution and
delivery of this Agreement and the other Loan Documents, and in the case of
Borrowers, authorizing the execution and delivery of requests for Advances and
the issuance of Letters of Credit hereunder,


(ii)            the incumbency and signature of the officers or other authorized
persons of such Credit Party executing any Loan Document and in the case of the
Borrowers, the officers who are authorized to execute any Requests for Advance,
or requests for the issuance of Letters of Credit,


(iii)           a certificate of good standing or continued existence (or the
equivalent thereof) from the state of its incorporation or formation, and from
each of those jurisdictions where such Credit Party is qualified to do business
listed on Schedule 6.1(b) attached hereto, and


(iv)           copies of such Credit Party’s articles of incorporation and
bylaws or other constitutional documents, as in effect on the Effective Date.


 
(c)
Collateral Documents, Guaranties and other Loan Documents.  The Agent shall have
received the following documents, each in form and substance reasonably
satisfactory to Agent and fully executed by each party thereto:


 
70

--------------------------------------------------------------------------------

 

(i)             The following Collateral Documents, each fully executed by each
party thereto and dated as of the Effective Date:


(A)           the Security Agreement, executed and delivered by the Credit
Parties;


(B)            amendments to or modifications of the existing Mortgages for each
of the owned properties listed on Schedule 7.3(b) together with the related
documentation specified in Schedule 6.2; and


(C)            applicable intellectual property security agreements.


(ii)            For each real property location (including each warehouse or
other storage location) leased by any Credit Party as a lessee (such locations
being disclosed and identified as such on Schedule 7.3(b) hereto), (i) a true,
complete and accurate copy of the fully executed applicable lease, bailment or
warehouse agreement, as the case may be; and (ii), if required by Agent, a
Collateral Access Agreement with respect to each such location.


(iii)           (A) Certified copies of uniform commercial code requests for
information, or a similar search report certified by a party reasonably
acceptable to the Agent, dated a date reasonably prior to the Effective Date,
listing all effective financing statements in the jurisdiction noted on Schedule
6.1(c) which name any Credit Party (under their present names or under any
previous names used within five (5) years prior to the date hereof) as debtors,
together with (x) copies of such financing statements, and (y) authorized
Uniform Commercial Code (Form UCC-3) Termination Statements, if any, necessary
to release all Liens and other rights of any Person in any Collateral described
in the Collateral Documents previously granted by any Person (other than Liens
permitted by Section 9.2 of this Agreement) and (B) intellectual property search
reports results from the United States Patent and Trademark Office and the
United States Copyright Office for the Credit Parties dated a date reasonably
prior to the Effective Date.


(iv)           Any documents (including, without limitation, financing
statements, amendments to financing statements and assignments of financing
statements, stock powers executed in blank and any endorsements) requested by
Agent and reasonably required to be provided in connection with the Collateral
Documents to create, in favor of the Agent (for and on behalf of the Lenders), a
first priority perfected security interest in the Collateral thereunder shall
have been filed, registered or recorded, or shall have been delivered to Agent
in proper form for filing, registration or recordation.


 
(d)
Insurance.  The Agent shall have received evidence reasonably satisfactory to it
that the Company and its Subsidiaries have obtained the insurance policies
required by Section 8.5 hereof and that such insurance policies are in full
force and effect.


 
71

--------------------------------------------------------------------------------

 

 
(e)
Compliance with Certain Documents and Agreements.  Each Credit Party shall have
each performed and complied in all material respects with all agreements and
conditions contained in this Agreement and the other Loan Documents, to the
extent required to be performed or complied with by such Credit Party. No Person
(other than Agent, Lenders and Issuing Lender) party to this Agreement or any
other Loan Document shall be in material default in the performance or
compliance with any of the terms or provisions of this Agreement or the other
Loan Documents or shall be in material default in the performance or compliance
with any of the material terms or material provisions of, in each case to which
such Person is a party.



 
(f)
Opinions of Counsel.  The Credit Parties shall furnish Agent and the Lenders
prior to the initial Advance under this Agreement, opinions of counsel to the
Credit Parties, including opinions of local counsel to the extent reasonably
deemed necessary by the Agent, in each case dated the Effective Date and
covering such matters as reasonably required by and otherwise reasonably
satisfactory in form and substance to the Agent.



 
(g)
Payment of Fees.  The Borrowers shall have paid (i) the Agent, for distribution
to the Lenders under the Prior Credit Agreement, the Unused Revolving Commitment
Fee and Facility Fee (in each case as defined therein) accrued and unpaid
through but excluding the Effective Date, and (ii) the Agent any fees due under
the terms of the applicable Fee Letter, or this Agreement.



 
(h)
Opening Borrowing Base Certificate.  Borrowers shall have delivered to the
Lenders and the Agent, in form and substance reasonably satisfactory to Agent an
opening Borrowing Base Certificate, and an aging of accounts receivable and
accounts payable.



 
(i)
Due Diligence.  Agent and Lenders shall have received, in each case in form and
substance reasonably satisfactory to the Agent, such other reports or due
diligence materials as Agent and the Majority Lenders may reasonably request.



 
(j)
Material Contracts.  Agent shall have received copies of all Material Contracts
described on Schedule 7.15 hereof, if any.



 
(k)
Governmental and Other Approvals.  Agent shall have received copies of all
authorizations, consents, approvals, licenses, qualifications or formal
exemptions, filings, declarations and registrations with, any court,
governmental agency or regulatory authority or any securities exchange or any
other person or party (whether or not governmental) received by any Credit Party
in connection with the transactions contemplated by the Loan Documents to occur
on the Effective Date.



 
(l)
Closing Certificate.  The Agent shall have received, with a signed counterpart
for each Lender, a certificate of a Responsible Officer of Borrower
Representative dated the Effective Date (or, if different, the date of the
initial Advance hereunder), stating that to his or her knowledge after due
inquiry, (a) the conditions set forth in this Section 6 have been satisfied to
the extent required to be satisfied by any Credit Party; (b) the representations
and warranties made by the Credit Parties in this Agreement or any of the other
Loan Documents, as applicable, are true and correct in all material respects;
(c) no Default or Event of Default shall have occurred and be continuing; and
(d) since January 31, 2010, nothing shall have occurred which has had, or could
reasonably be expected to have, a Material Adverse Effect.


 
72

--------------------------------------------------------------------------------

 

 
(m)
Customer Identification Forms.  The Agent shall have received completed customer
identification forms (forms to be provided by Agent to Borrowers) from Borrowers
and each Guarantor.



6.2           Continuing Conditions.  The obligations of each Lender to make
Advances (including the initial Advance) under this Agreement and the obligation
of the Issuing Lender to issue any Letters of Credit shall be subject to the
applicable requirements for such Advances or Letters of Credit, as the case may
be, and to the continuing conditions that:


 
(a)
No Default or Event of Default shall exist as of the date of the Advance or the
request for the Letter of Credit, as the case may be; and



 
(b)
Each of the representations and warranties contained in this Agreement and in
each of the other Loan Documents shall be true and correct in all material
respects as of the date of the Advance or Letter of Credit (as the case may be)
as if made on and as of such date (other than any representation or warranty
that expressly speaks only as of a different date).



7.
REPRESENTATIONS AND WARRANTIES.



Borrowers represent and warrant to the Agent, the Lenders, the Swing Line Lender
and the Issuing Lender, as follows:


7.1           Corporate Authority.  Each Credit Party is a corporation (or other
business entity) duly organized and existing in good standing under the laws of
the state or jurisdiction of its incorporation or formation, as applicable, and
each Credit Party is duly qualified and authorized to do business as a foreign
corporation in each jurisdiction where the character of its assets or the nature
of its activities makes such qualification and authorization necessary except
where failure to be so qualified or be in good standing could not reasonably be
expected to have a Material Adverse Effect. Each Credit Party has all requisite
corporate, limited liability or partnership power and authority to own all its
property (whether real, personal, tangible or intangible or of any kind
whatsoever) and to carry on its business.


7.2           Due Authorization.  Execution, delivery and performance of this
Agreement, and the other Loan Documents, to which each Credit Party is party,
and the issuance of the Notes by Borrowers (if requested) are within such
Person’s corporate, limited liability or partnership power, have been duly
authorized, are not in contravention of any law applicable to such Credit Party
or the terms of such Credit Party’s organizational documents.

 
73

--------------------------------------------------------------------------------

 

7.3           Good Title; Leases; Assets; No Liens.


 
(a)
Each Credit Party, to the extent applicable, has good and valid title to all
assets owned by it, subject only to the Liens permitted under Section 9.2
hereof, and each Credit Party has a valid leasehold or interest as a lessee or a
licensee in all of its leased real property;



 
(b)
Schedule 7.3(b) hereof identifies all of the real property owned or leased, as
lessee thereunder, by the Credit Parties on the Effective Date, including all
warehouse or bailee locations;



 
(c)
The Credit Parties will collectively own or collectively have a valid leasehold
interest in all assets that were owned or leased (as lessee) by the Credit
Parties immediately prior to the Effective Date to the extent that such assets
are necessary for the continued operation of the Credit Parties’ businesses in
substantially the manner as such businesses were operated immediately prior to
the Effective Date, except with respect to dispositions permitted under Section
9.4;



 
(d)
Each Credit Party owns or has a valid leasehold interest in all real property
necessary for its continued operations and, to the knowledge of Borrowers, no
material condemnation, eminent domain or expropriation action has been commenced
or threatened against any such owned or leased real property; and



 
(e)
There are no Liens on and no financing statements on file with respect to any of
the assets owned by the Credit Parties, except for the Liens permitted pursuant
to Section 9.2 of this Agreement.



7.4           Taxes.  Except as set forth on Schedule 7.4 hereof, the Company
and each of its Subsidiaries has filed on or before their respective due dates
or within the applicable grace periods, all United States federal, state, local
and other tax returns which are required to be filed or has obtained extensions
for filing such tax returns and is not delinquent in filing such returns in
accordance with such extensions and has paid all material taxes which have
become due pursuant to those returns or pursuant to any assessments received by
any such Person, as the case may be, to the extent such taxes have become due,
except to the extent such taxes are being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate provision
has been made on the books of such Person as may be required by GAAP.


7.5           No Defaults.  Neither the Company nor any of its Subsidiaries is
in default under or with respect to any agreement, instrument or undertaking to
which it is a party or by which it or any of its property is bound which would
cause or would reasonably be expected to cause a Material Adverse Effect.


7.6           Enforceability of Agreement and Loan Documents.  This Agreement
and each of the other Loan Documents to which any Credit Party is a party
(including without limitation, each Request for Advance), have each been duly
executed and delivered by its duly authorized officers and constitute the valid
and binding obligations of such Credit Party, enforceable against such Credit
Party in accordance with their respective terms, except as enforcement thereof
may be limited by applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium or similar laws affecting the enforcement of creditor’s
rights, generally and by general principles of equity (regardless of whether
enforcement is considered in a proceeding in law or equity).

 
74

--------------------------------------------------------------------------------

 

7.7           Compliance with Laws.  (a) Except as disclosed on Schedule 7.7,
the Company and each of its Subsidiaries has complied with all applicable
federal, state and local laws, ordinances, codes, rules, regulations and
guidelines (including consent decrees and administrative orders) including but
not limited to Hazardous Material Laws, and is in compliance with any
Requirement of Law, except to the extent that failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect; and (b) neither
the extension of credit made pursuant to this Agreement or the use of the
proceeds thereof by the Credit Parties will violate the Trading with the Enemy
Act, as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto, or The United and
Strengthening America by providing appropriate Tools Required to Intercept and
Obstruct Terrorism (“USA Patriot Act”) Act of 2001, Public Law 10756, October
26, 2001 or  Executive Order 13224 of September 23, 2001 issued by the President
of the United States (66 Fed. Reg. 49049 (2001)).


7.8           Non-contravention.  The execution, delivery and performance of
this Agreement and the other Loan Documents (including each Request for Advance)
by the Credit Parties are not in contravention of the terms of any Material
Contract to which such Credit Party is a party or by which it or its properties
are bound where such violation could reasonably be expected to have a Material
Adverse Effect.


7.9           Litigation.  Except as set forth on Schedule 7.9 hereof, there is
no suit, action, proceeding, including, without limitation, any bankruptcy
proceeding or governmental investigation pending against or to the knowledge of
Borrowers, threatened against the Company or any of its Subsidiaries (other than
any suit, action or proceeding in which such Person is the plaintiff and in
which no counterclaim or cross-claim against such Person has been filed), or any
judgment, decree, injunction, rule, or order of any court, government,
department, commission, agency, instrumentality or arbitrator outstanding
against the Company or any of its Subsidiaries, nor is the Company or any of its
Subsidiaries in violation of any applicable law, regulation, ordinance, order,
injunction, decree or requirement of any governmental body or court which could
in any of the foregoing events reasonably be expected to have a Material Adverse
Effect.


7.10         Consents, Approvals and Filings, Etc.  Except as set forth on
Schedule 7.10 hereof, no material authorization, consent, approval, license,
qualification or formal exemption from, nor any filing, declaration or
registration with, any court, governmental agency or regulatory authority or any
securities exchange or any other Person (whether or not governmental) is
required in connection with (a) the execution, delivery and performance: (i) by
any Credit Party of this Agreement and any of the other Loan Documents to which
such Credit Party is a party or (ii) by the Credit Parties of the grant of Liens
granted, conveyed or otherwise established (or to be granted, conveyed or
otherwise established) by or under this Agreement or the other Loan Documents,
as applicable, or (b) otherwise necessary to the operation of its business,
except in each case for (x) such matters which have been previously obtained,
(y) such filings to be made concurrently herewith or promptly following the
Effective Date as are required by the Collateral Documents to perfect Liens in
favor of the Agent, and (z) in the case of clause (b) of this Section 7.10, such
matters, the absence of which would could not reasonably be expected to have a
Material Adverse Effect. All such material authorizations, consents, approvals,
licenses, qualifications, exemptions, filings, declarations and registrations
which have previously been obtained or made, as the case may be, are in full
force and effect and, to the knowledge of Borrowers, are not the subject of any
attack or threatened attack (in each case in any material respect) by appeal or
direct proceeding or otherwise.

 
75

--------------------------------------------------------------------------------

 

7.11         No Investment Company or Margin Stock.  No Credit Party is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. No Credit Party is engaged principally, or as one of its important
activities, directly or indirectly, in the business of extending credit for the
purpose of purchasing or carrying margin stock. None of the proceeds of any of
the Advances will be used by any Credit Party, directly or indirectly, to
purchase or carry margin stock. Terms for which meanings are provided in
Regulation U of the Board of Governors of the Federal Reserve System or any
regulations substituted therefor, as from time to time in effect, are used in
this paragraph with such meanings.


7.12         ERISA.  Neither the Company nor any ERISA Affiliate maintains or
contributes to any Pension Plan subject to Title IV of ERISA, except as set
forth on Schedule 7.12 hereto or otherwise disclosed to the Agent in
writing.  There is no accumulated funding deficiency within the meaning of
Section 412 of the Internal Revenue Code or Section 302 of ERISA, or any
outstanding liability with respect to any Pension Plans owed to the PBGC other
than future premiums due and owing pursuant to Section 4007 of ERISA, and no
“reportable event” as defined in Section 4043(c) of ERISA has occurred with
respect to any Pension Plan other than an event for which the notice requirement
has been waived by the PBGC.  Neither the Company nor any ERISA Affiliate has
engaged in a prohibited transaction with respect to any Pension Plan, other than
a prohibited transaction for which an exemption is available and has been
obtained, which could subject any such Person to a material tax or penalty
imposed by Section 4975 of the Internal Revenue Code or Section 502(i) of
ERISA.  Each Pension Plan is being maintained and funded in accordance with its
terms and is in material compliance with the requirements of the Internal
Revenue Code and ERISA.  No Credit Party has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to have resulted in any Withdrawal Liability and, except as notified to
Agent in writing following the Effective Date, no such Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA) or insolvent
(within the meaning of Section 4245 of ERISA).


7.13         Environmental and Safety Matters.  Except as set forth in Schedules
7.9, 7.10 and 7.13:


 
(a)
all facilities and property owned or leased by the Company or any of its
Subsidiaries are in compliance with all Hazardous Material Laws, except to the
extent that any non-compliance therewith could not reasonably be expected to
have a Material Adverse Effect;



 
(b)
to the knowledge of Borrowers, there have been no unresolved and outstanding
past, and there are no pending or threatened:


 
76

--------------------------------------------------------------------------------

 

(i)             claims, complaints, notices or requests for information received
by Company or any of its Subsidiaries with respect to any alleged violation of
any Hazardous Material Law, or


(ii)            written complaints, notices or inquiries to Company or any of
its Subsidiaries regarding potential liability of any such Person under any
Hazardous Material Law; and


 
(c)
to the knowledge of Borrowers, no conditions exist at, on or under any property
now owned or leased by Company or any of its Subsidiaries which, with the
passage of time, or the giving of notice or both, are reasonably likely to give
rise to material liability under any Hazardous Material Law or which could
reasonably be expected to have a Material Adverse Effect.



7.14         Subsidiaries.  Except as disclosed on Schedule 7.14 hereto as of
the Effective Date, and thereafter, except as disclosed to the Agent in writing
from time to time, the Company has no Subsidiaries.


7.15         Material Contracts.  Schedule 7.15 attached hereto is an accurate
and complete list of all Material Contracts in effect on or as of the Effective
Date to which Company or any of its Subsidiaries is a party or is bound.


7.16         Franchises, Patents, Copyrights, Tradenames, etc.  The Credit
Parties possess all franchises, patents, copyrights, trademarks, trade names,
licenses and permits, and rights in respect of the foregoing, adequate for the
conduct of their business substantially as now conducted without known conflict
with any rights of others.  Schedule 7.16 contains an accurate and complete list
of all trade names and any and all other names used by any Credit Party during
the five-year period ending as of the Effective Date.


7.17         Capital Structure.  Schedule 7.17 attached hereto sets forth all
issued and outstanding Equity Interests of each Person that is a subsidiary of
the Company, including the number of authorized, issued and outstanding Equity
Interests of each Person that is a subsidiary of the Company, and the holders of
such Equity Interests, all on and as of the Effective Date. All such issued and
outstanding Equity Interests are duly authorized and validly issued, fully paid,
nonassessable, free and clear of all Liens (except for the benefit of Agent) and
such Equity Interests were issued in compliance with all applicable state,
federal and foreign laws concerning the issuance of securities, except to the
extent that noncompliance could not reasonably be expected to have a Material
Adverse Effect.  Except as disclosed on Schedule 7.17, there are no preemptive
or other outstanding rights, options, warrants, conversion rights or similar
agreements or understandings for the purchase or acquisition from any Person
that is a subsidiary of the Company, of any Equity Interests of such Person.


7.18         Accuracy of Information.


 
(a)
The audited financial statements for the Fiscal Year ended January 31, 2010,
furnished to Agent and the Lenders prior to the Effective Date fairly present in
all material respects the financial condition of Company and its Subsidiaries
and the results of their operations for the periods covered thereby, and have
been prepared in accordance with GAAP. The projections and the other pro forma
financial information delivered to the Agent prior to the Effective Date are
based upon good faith estimates and assumptions believed by management of the
Company to be accurate and reasonable at the time made, it being recognized by
the Lenders that all such financial information as they relate to future events
are not to be viewed as fact and that actual results during the period or
periods covered by such  projections and financial information can be expected
to differ from the projected results set forth therein.


 
77

--------------------------------------------------------------------------------

 

 
(b)
Since January 31, 2010, there has been no Material Adverse Effect.



 
(c)
To the knowledge of the Borrowers, as of the Effective Date, (i) the Company and
its Subsidiaries do not have any material contingent obligations (including any
liability for taxes) not disclosed by or reserved against in the opening balance
sheet to be delivered hereunder and (ii) there are no unrealized or anticipated
losses from any present commitment of the Company and its Subsidiaries which
contingent obligations and losses in the aggregate could reasonably be expected
to have a Material Adverse Effect.



7.19         Solvency.  After giving effect to the consummation of the
transactions contemplated by this Agreement and other Loan Documents, each of
the Company and the Credit Parties, taken as a whole, will be solvent, able to
pay their indebtedness as it matures and will have capital sufficient to carry
on their businesses and all business in which they are about to engage. This
Agreement is being executed and delivered by the Borrowers to Agent and the
Lenders in good faith and in exchange for fair, equivalent consideration. The
Credit Parties do not intend to nor does management of the Credit Parties
believe the Credit Parties will incur debts beyond their ability to pay as they
mature. The Credit Parties do not contemplate filing a petition in bankruptcy or
for an arrangement or reorganization under the Bankruptcy Code or any similar
law of any jurisdiction now or hereafter in effect, nor does any Credit Party
have any knowledge of any threatened bankruptcy or insolvency proceedings
against a Credit Party.


7.20         Employee Matters.  There are no strikes, slowdowns, work stoppages,
unfair labor practice complaints, grievances, arbitration proceedings or
controversies pending or, to the knowledge of the Borrowers, threatened against
Company or any of its Subsidiaries by any employees of Company or any of its
Subsidiaries, other than non-material employee grievances or controversies
arising in the ordinary course of business. Set forth on Schedule 7.20 are all
union contracts or agreements to which Company or any of its Subsidiaries is
party as of the Effective Date and the related expiration dates of each such
contract.


7.21         Corporate Documents and Corporate Existence.  As to each Credit
Party, (a) it is an organization as described on Schedule 1.3 hereto and has
provided the Agent and the Lenders with complete and correct copies of its
applicable charter and other organizational documents, and, if applicable, a
good standing certificate and (b) its correct legal name, business address, type
of organization and jurisdiction of organization, tax identification number and
other relevant identification numbers are set forth on Schedule 1.3 hereto.


8.
AFFIRMATIVE COVENANTS.


 
78

--------------------------------------------------------------------------------

 

Each Borrower covenants and agrees, so long as any Lender has any commitment to
extend credit hereunder, or any of the Indebtedness remains outstanding and
unpaid (except for unasserted contingent indemnification obligations), that it
will, and, as applicable, it will cause each of its Subsidiaries (other than its
Excluded Subsidiaries, except with respect to Sections 8.1, 8.8, and 8.11
hereof) to:


8.1           Financial Statements.  Furnish to the Agent, in form and detail
satisfactory to Agent, with sufficient copies for each Lender, the following
documents:


 
(a)
as soon as available, but in any event no later than the earlier of (i) one
hundred twenty (120) days after the end of each Fiscal Year and (ii) ten (10)
days after filing with the Securities and Exchange Commission, a copy of the
audited Consolidated financial statements of Company and its Consolidated
Subsidiaries as at the end of such Fiscal Year and the related audited
Consolidated statements of income, stockholders equity, and cash flows of
Company and its Consolidated Subsidiaries for such Fiscal Year or partial Fiscal
Year and underlying assumptions, setting forth in each case in comparative form
the figures for the previous Fiscal Year, certified as being fairly stated in
all material respects by an independent, nationally recognized certified public
accounting firm reasonably satisfactory to the Agent (it being understood that
Ernst & Young, the Company’s current accounting firm, is satisfactory to the
Agent), together, if requested by Agent, with trial balance sheets for the
relevant period covering the Company and its Consolidated Subsidiaries (on an
individual or regional basis) and demonstrating the results of operations of
such Subsidiaries and otherwise in form and substance reasonably satisfactory to
Agent; and



 
(b)
as soon as available, but in any event no later than the earlier of (i)
fifty-five (55) days after the end of each fiscal quarter and (ii) ten (10) days
after filing with the Securities and Exchange Commission (except the last
quarter of each Fiscal Year), Company prepared unaudited Consolidated balance
sheets of Company and its Consolidated Subsidiaries as at the end of such
quarter and the related unaudited statements of income, stockholders equity and
cash flows of Company and its Consolidated Subsidiaries for the portion of the
Fiscal Year through the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding periods in the previous
Fiscal Year, and certified by a Responsible Officer of the Company as being
fairly stated in all material respects, together, if requested by Agent, with
trial balance sheets for the relevant period covering the Company and its
Consolidated Subsidiaries (on an individual or regional basis) and demonstrating
the results of operations of such Subsidiaries and otherwise in form and
substance reasonably satisfactory to Agent; and



all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
throughout the periods reflected therein and with prior periods (except as
approved by a Responsible Officer and disclosed therein), provided however that
the financial statements delivered pursuant to clause (b) hereof will not be
required to include footnotes and will be subject to change from audit and
year-end adjustments.

 
79

--------------------------------------------------------------------------------

 

8.2           Certificates; Other Information.  Furnish to the Agent, in form
and detail reasonably acceptable to Agent, with sufficient copies for each
Lender, the following documents:


 
(a)
Concurrently with the delivery of the financial statements described in Sections
8.1(a) for each fiscal year end, and 8.1(b) for each fiscal quarter end, a
Covenant Compliance Report (or, in the case of Company prepared financial
statements for the last fiscal quarter of each fiscal year, a draft Covenant
Compliance Certificate) duly executed by a Responsible Officer of Company;



 
(b)
Within thirty (30) days after and as of the most recent month-end or more
frequently as reasonably requested by the Agent or the Majority Revolving Credit
Lenders, (i) a Borrowing Base Certificate executed by a Responsible Officer of
Company; (ii) the monthly aging of the accounts receivable and accounts payable
of the Credit Parties; and (iii) an inventory report;



 
(c)
Promptly upon their becoming available, copies of (i) all annual reports and
proxy statements sent or made available generally by Company to its security
holders, (ii) all reports (including its annual report on Form 10-K and its
quarterly reports on Form 10-Q) and all registration statements of Company filed
with the Securities and Exchange Commission, and (iii) all press releases made
available generally by Company;



 
(d)
Promptly upon receipt thereof, copies of all significant reports submitted by
the Company’s (or, if applicable, its Subsidiaries’) firm(s) of certified public
accountants in connection with each annual, interim or special audit or review
of any type of the financial statements or related internal control systems of
such Persons made by such accountants, including any comment letter submitted by
such accountants to management in connection with their services;



 
(e)
Any  financial reports, statements, press releases, other material information
or written notices delivered to the holders of the Subordinated Debt pursuant to
any applicable Subordinated Debt Documents (to the extent not otherwise required
hereunder), as and when delivered to such Persons;



 
(f)
Within sixty (60) days after the end of each Fiscal Year (if requested by
Agent), projections for the Company and its Subsidiaries for the next succeeding
Fiscal Year, prepared on a quarterly basis and for the following Fiscal Year on
an annual basis, including a balance sheet, as at the end of each relevant
period based on good faith estimates and assumptions believed by management of
the Company to be accurate and reasonable at time made (provided that the
Lenders shall recognize that all such financial information as they relate to
future events are not to be viewed as fact and that actual results during the
period or periods covered by such  projections and financial information can be
expected to differ from the projected results set forth therein).



 
(g)
Any additional information as required by any Loan Document, and such additional
schedules, certificates and reports respecting all or any of the Collateral, the
items or amounts received by the Credit Parties in full or partial payment
thereof, and any goods (the sale or lease of which shall have given rise to any
of the Collateral) possession of which has been obtained by the Credit Parties,
all to such extent as Agent may reasonably request from time to time, any such
schedule, certificate or report to be certified as true and correct in all
material respects by a Responsible Officer of the applicable Credit Party and
shall be in such form and detail as Agent may reasonably specify; and


 
80

--------------------------------------------------------------------------------

 

 
(h)
Such operating statistics, operating plans and any other additional financial
and/or other information as Agent or any Lender may from time to time reasonably
request, promptly following such request.



8.3           Payment of Obligations.  Pay, discharge or otherwise satisfy, at
or before maturity or before they become delinquent, as the case may be, all of
its material obligations of whatever nature, including without limitation all
assessments, governmental charges, claims for labor, supplies, rent or other
obligations, except where the amount or validity thereof is currently being
appropriately contested in good faith and reserves in conformity with GAAP with
respect thereto have been provided on the books of Company and its Subsidiaries.


8.4           Conduct of Business and Maintenance of Existence; Compliance with
Laws.


 
(a)
Continue to engage in their respective business and operations substantially as
conducted immediately prior to the Effective Date;



 
(b)
Preserve, renew and keep in full force and effect its existence and maintain its
qualifications to do business in each jurisdiction where such qualifications are
necessary for its operations, except as otherwise permitted pursuant to Section
9.4;



 
(c)
Take all action it deems necessary in its reasonable business judgment to
maintain all rights, privileges, licenses and franchises necessary for the
normal conduct of its business except where the failure to so maintain such
rights, privileges or franchises could not, either singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect;



 
(d)
Comply with all Contractual Obligations and Requirements of Law, except to the
extent that failure to comply therewith could not, either singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and



 
(e)
(i) Continue to be a Person whose property or interests in property is not
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001))
(the “Order”), (ii) not engage in the transactions prohibited by Section 2 of
that Order or become associated with Persons such that a violation of Section 2
of the Order would arise, and (iii) not become a Person on the list of Specially
Designated National and Blocked Persons, or (iv) otherwise not become subject to
the limitation of any OFAC regulation or executive order.


 
81

--------------------------------------------------------------------------------

 

8.5           Maintenance of Property; Insurance.  (a)  Keep all material
property it deems, in its reasonable business judgment, useful and necessary in
its business in working order (ordinary wear and tear excepted); (b) maintain
insurance coverage with financially sound and reputable insurance companies on
physical assets and against other business risks in such amounts and of such
types as are customarily carried by companies similar in size and nature
(including without limitation casualty and public liability and property damage
insurance), and in the event of acquisition of additional property, real or
personal, or of the incurrence of additional risks of any nature, increase such
insurance coverage in such manner and to such extent as prudent business
judgment and present practice or any applicable Requirements of Law would
dictate; (c) in the case of all insurance policies covering any Collateral, such
insurance policies shall provide that the loss payable thereunder shall be
payable to the applicable Credit Party, and to the Agent (as mortgagee, or, in
the case of personal property interests, lender loss payee) as their respective
interests may appear; (d) in the case of all  public liability insurance
policies, such policies shall list the Agent as an additional insured, as Agent
may reasonably request; and (e) if requested by Agent, certificates evidencing
such policies, including all endorsements thereto, to be deposited with Agent,
such certificates being in form and substance reasonably acceptable to Agent.


8.6           Inspection of Property; Books and Records, Discussions.  Permit
Agent, through its authorized attorneys, accountants and representatives (a) at
all reasonable times during normal business hours (with reasonable prior notice,
unless a Default or Event of Default has occurred and is continuing), upon the
request of Agent, to examine each Credit Party’s books, accounts, records,
ledgers and assets and properties; (b) from time to time, during normal business
hours (with reasonable prior notice, unless a Default or Event of Default has
occurred and is continuing), upon the request of the Agent, to conduct full or
partial collateral audits of the Accounts and Inventory of the Credit Parties
and appraisals of all or a portion of the fixed assets (including real property
and other Collateral) of the Credit Parties, such audits and appraisals to be
completed by an auditor or appraiser selected by Agent and, unless a Default or
Event of Default has occurred and is continuing, approved by Company (such
approval not to be unreasonably withheld or delayed), with all reasonable costs
and expenses of such audits and approvals to be reimbursed by the Borrowers
(provided that the Borrowers shall be obligated to reimburse Agent for the costs
and expenses of only two such audits and appraisals per year, unless any Default
or Event of Default has occurred and is continuing at the time of such audit or
appraisal); (c) during normal business hours (with reasonable prior notice,
unless a Default or Event of Default has occurred and is continuing) and at its
own risk, to enter onto the real property owned or leased by any Credit Party to
conduct inspections, investigations or other reviews of such real property; and
(d) at reasonable times during normal business hours (with reasonable prior
notice, unless a Default or Event of Default has occurred and is continuing) and
at reasonable intervals, to visit all of the Credit Parties’ offices, discuss
each Credit Party’s respective financial matters with their respective officers,
as applicable, and, by this provision, Borrowers authorize, and will cause each
of their respective Subsidiaries to authorize, its independent certified or
chartered public accountants to discuss the finances and affairs of any such
Person and examine any of such Person’s books, reports or records held by such
accountants, so long as a representative of Company is able to participate in
such discussions.


8.7           Notices.  Give written notice to the Agent of:

 
82

--------------------------------------------------------------------------------

 

 
(a)
promptly, but in any event within three Business Days after a Responsible
Officer of any Borrower obtains knowledge thereof, the occurrence of any Default
or Event of Default;



 
(b)
promptly after a Responsible Officer of any Borrower obtains knowledge thereof,
any (i) litigation or proceeding existing at any time between the Company or any
of its Subsidiaries and any Governmental Authority or other third party, or any
investigation of the Company or any of its Subsidiaries conducted by any
Governmental Authority, which in any case if adversely determined would have a
Material Adverse Effect or (ii) any material adverse change in the financial
condition of any Credit Party since the date of the last audited financial
statements delivered pursuant to Section 8.1(a) hereof;



 
(c)
promptly after a Responsible Officer of any Borrower obtains knowledge thereof,
the taking by the Internal Revenue Service or any foreign taxing jurisdiction of
a written tax position (or any such tax position taken by the Company or any of
its Subsidiaries in a filing with the Internal Revenue Service or any foreign
taxing jurisdiction) which could reasonably be expected to have a Material
Adverse Effect, setting forth the details of such position and the financial
impact thereof;



 
(d)
(i) all jurisdictions in which any Credit Party proposes to become qualified
after the Effective Date to transact business, (ii) the acquisition or creation
of any new Subsidiaries, (iii) any material change after the Effective Date in
the authorized and issued Equity Interests of the Company or any of its
Subsidiaries or any other material amendment to any such Person’s charter,
by-laws or other organizational documents, such notice, in each case, to
identify the applicable jurisdictions, capital structures or amendments as
applicable, provided that such notice shall be given not less than ten (10)
Business Days prior to the proposed effectiveness of such changes, acquisition
or creation, as the case may be (or such shorter period to which Agent may
consent);



 
(e)
not less than fifteen (15) Business Days (or such other shorter period to which
Agent may agree) prior to the proposed effective date thereof, any proposed
material amendments, restatements or other modifications to any Subordinated
Debt Documents; and



 
(f)
concurrently with delivery or promptly after receipt (as the case may be) of any
notice of default or event of default under the applicable document, any default
or event of default by any Person under any Subordinated Debt Document.



Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower Representative setting forth details of the
occurrence referred to therein and, in the case of notices referred to in
clauses (a), (b), (c), (d) and (g) hereof stating what action the applicable
Credit Party has taken or proposes to take with respect thereto.


8.8           Hazardous Material Laws.

 
83

--------------------------------------------------------------------------------

 

 
(a)
Use and operate all of its facilities and properties in material compliance with
all applicable Hazardous Material Laws, keep all material required permits,
approvals, certificates, licenses and other authorizations required under such
Hazardous Material Laws in effect and remain in compliance therewith, and handle
all Hazardous Materials in material compliance with all applicable Hazardous
Material Laws;



 
(b)
(i) Promptly notify Agent and provide copies upon receipt of all written claims,
complaints, notices or inquiries received by the Company or any of its
Subsidiaries relating to its compliance with Hazardous Material Laws which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect and (ii) promptly cure and have dismissed with prejudice to the
reasonable satisfaction of Agent any material actions and proceedings relating
to compliance with Hazardous Material Laws to which the Company or any of its
Subsidiaries is named a party, other than such actions or proceedings being
contested in good faith and with the establishment of reasonable reserves or
which, if adversely determined, could not reasonably be expected to have a
Material Adverse Effect;



 
(c)
To the extent necessary to comply in all material respects with Hazardous
Material Laws, remediate or monitor (or cause to be remediated or monitored, as
the case may be) contamination arising from a release or disposal of Hazardous
Material by any Borrower or by its Subsidiaries, which solely, or together with
other releases or disposals of Hazardous Materials could reasonably be expected
to have a Material Adverse Effect;



 
(d)
Provide such information and certifications which Agent or any Lender may
reasonably request from time to time to evidence compliance with this Section
8.8.



8.9           Financial Covenants.


 
(a)
Maintain a Consolidated Fixed Charge Coverage Ratio as of the last day of each
fiscal quarter, commencing with the quarter ending October 31, 2010, of not less
than 1.20 to 1.00.



 
(b)
Maintain as of the end of each fiscal quarter, commencing with the quarter
ending October 31, 2010, a Consolidated Effective Tangible Net Worth of not less
than the Base Tangible Net Worth.



 
(c)
Maintain a Consolidated Total Debt to Consolidated EBITDA Ratio as of the last
day of each fiscal quarter, commencing with the quarter ending October 31, 2010,
of not more than 3.00 to 1.00.



8.10         Governmental and Other Approvals.  Apply for, obtain and/or
maintain in effect, as applicable, all authorizations, consents, approvals,
licenses, qualifications, exemptions, filings, declarations and registrations
(whether with any court, governmental agency, regulatory authority, securities
exchange or otherwise) which are necessary in connection with the execution,
delivery and performance by any Credit Party of, as applicable, this Agreement,
the other Loan Documents, the Subordinated Debt Documents, except where the
failure to so apply for, obtain or maintain could not reasonably be expected to
have a Material Adverse Effect.

 
84

--------------------------------------------------------------------------------

 

8.11         Compliance with ERISA; ERISA Notices.


 
(a)
Comply (and cause each of its ERISA Affiliates to comply) in all material
respects with all material requirements imposed by ERISA and the Internal
Revenue Code, including, but not limited to, the minimum funding requirements
for any Pension Plan, except to the extent that any noncompliance could not
reasonably be expected to have a Material Adverse Effect.



 
(b)
Promptly notify Agent upon the occurrence of any of the following events in
writing: (i) the termination, other than a standard termination, as defined in
ERISA, of any Pension Plan subject to Subtitle C of Title IV of ERISA by the
Company or any of its ERISA Affiliates; (ii) the appointment of a trustee by a
United States District Court to administer any Pension Plan subject to Title IV
of ERISA; (iii) the commencement by the PBGC, of any proceeding to terminate any
Pension Plan subject to Title IV of ERISA; (iv) the failure of the Company or
any of its ERISA Affiliates to make any payment in respect of any Pension Plan
required under Section 412 of the Internal Revenue Code or Section 302 of ERISA;
(v) the withdrawal of the Company or any of its ERISA Affiliates from any
Multiemployer Plan if the Company or any of its ERISA Affiliates reasonably
believes that such withdrawal would give rise to the imposition of Withdrawal
Liability with respect thereto; or (vi) the occurrence of (x) a “reportable
event” which is required to be reported by the Company or any of its ERISA
Affiliates under Section 4043 of ERISA other than any event for which the
reporting requirement has been waived by the PBGC or (y) a “prohibited
transaction” as defined in Section 406 of ERISA or Section 4975 of the Internal
Revenue Code with respect to any Pension Plan other than a transaction for which
a statutory exemption is available or an administrative exemption has been
obtained.



8.12         Defense of Collateral.  Defend the Collateral from any Liens other
than Liens permitted by Section 9.2.


8.13         Future Subsidiaries; Additional Collateral.


 
(a)
With respect to each Person which becomes a Domestic Subsidiary of any Borrower
(directly or indirectly) subsequent to the Effective Date, other than any
Excluded Subsidiary, whether by Permitted Acquisition or otherwise, cause each
such new Domestic Subsidiary to execute and deliver to the Agent, for and on
behalf of each of the Lenders (unless waived by Agent):



(i)             within thirty (30) days after the date such Person becomes a
Domestic Subsidiary (or such longer time period as the Agent may determine), at
Agent’s option (A) a joinder to this Agreement in form and substance reasonably
satisfactory to Agent or (B) a Guaranty, or in the event that a Guaranty already
exists, a joinder agreement to the Guaranty whereby such Domestic Subsidiary
becomes obligated as a Guarantor under the Guaranty; and

 
85

--------------------------------------------------------------------------------

 

(ii)            within thirty (30) days after the date such Person becomes a
Domestic Subsidiary (or such longer time period as the Agent may determine), a
joinder agreement to the Security Agreement whereby such Domestic Subsidiary
grants a Lien over its assets (other than Equity Interests which should be
governed by (b) of this Section 8.13) as set forth in the Security Agreement,
and such Domestic Subsidiary shall take such additional actions as may be
necessary to ensure a valid first priority perfected Lien over such assets of
such Domestic Subsidiary, subject only to the other Liens permitted pursuant to
Section 9.2 of this Agreement;


(iii)           within the time period specified in and to the extent required
under clause (c) of this Section 8.13, a Mortgage, Collateral Access Agreements
and/or other documents required to be delivered in connection therewith;


 
(b)
With respect to the Equity Interests of each Person, other than any Excluded
Subsidiary, which becomes (whether by Permitted Acquisition or otherwise) (i) a
Domestic Subsidiary subsequent to the Effective Date, cause the Credit Party
that holds such Equity Interests to execute and deliver such Pledge Agreements,
and take such actions as may be necessary to ensure a valid first priority
perfected Lien over one hundred percent (100%) of the Equity Interests of such
Domestic Subsidiary held by a Credit Party, such Pledge Agreements to be
executed and delivered (unless waived by Agent) within thirty (30) days after
the date such Person becomes a Domestic Subsidiary (or such longer time period
as Agent may determine); and (ii) a Foreign Subsidiary subsequent to the
Effective Date, the Equity Interests of which is held directly by a Credit
Party, cause the Credit Party that holds such Equity Interests to execute and
deliver such Pledge Agreements and take such actions as may be necessary to
ensure a valid first priority perfected Lien over sixty-five percent (65%) of
the Equity Interests of such Subsidiary, such Pledge Agreements to be executed
and delivered (unless waived by Agent) within thirty (30) days after the date
such Person becomes a Foreign Subsidiary (or such longer time period as Agent
may determine); and



 
(c)
(i) With respect to the acquisition of a fee interest in real property with a
fair market value in excess of $1,000,000 by the Company or any Domestic
Subsidiary, other than any Excluded Subsidiary, after the Effective Date
(whether by Permitted Acquisition or otherwise), not later than thirty (30) days
after the acquisition is consummated or the owner of such property becomes a
Domestic Subsidiary (or such longer time period as Agent may determine), such
Credit Party shall execute or cause to be executed (unless waived by Agent), a
Mortgage (or an amendment to an existing mortgage, where appropriate) covering
such real property, together with such additional real estate documentation,
environmental reports, title policies and surveys as may be reasonably required
by Agent; and (ii) with respect to the acquisition of any leasehold interest in
real property by the Company or any Domestic Subsidiary, other than any Excluded
Subsidiary, after the Effective Date (whether by Permitted Acquisition or
otherwise), not later than thirty (30) days after the acquisition is consummated
or the owner of the applicable leasehold interest becomes a Domestic Subsidiary
(or such longer time period as Agent may determine), the applicable Credit Party
shall deliver to the Agent a copy of the applicable lease agreement and, if
requested by Agent, shall execute or cause to be executed, at Agent’s option,
unless otherwise waived by Agent, a Collateral Access Agreement in form and
substance reasonably acceptable to Agent together with such other documentation
as may be reasonably required by Agent;


 
86

--------------------------------------------------------------------------------

 

in each case in form reasonably satisfactory to the Agent, in its reasonable
discretion, together with such supporting documentation, including without
limitation corporate authority items, certificates and opinions of counsel, as
reasonably required by the Agent.  Upon the Agent’s request, the Credit Parties
shall take, or cause to be taken, such additional steps as are necessary or
advisable under applicable law to perfect and ensure the validity and priority
of the Liens granted under this Section 8.13.


8.14         Accounts.  Within ninety (90) days after the Effective Date (or
such longer time period as the Agent may determine), maintain all deposit
accounts and securities accounts of each of the Credit Parties, other than the
Excluded Accounts, with the Agent; provided however, that Credit Parties may
maintain existing accounts with a bank (other than Agent) after termination of
the ninety (90) day period described above so long as Agent has received an
Account Control Agreement in respect of such account in form and substance
reasonably satisfactory to the Agent (to the extent required by applicable law
to perfect a Lien on the applicable accounts) and Agent has determined, in its
reasonable discretion, that all other steps necessary to ensure that the Agent
has a perfected security interest (as applicable) in such accounts in support of
all Indebtedness have been taken; and provided further that the Credit Parties
shall not be required to deliver Account Control Agreements with respect to the
Excluded Accounts.


8.15         Use of Proceeds.  Use all Advances of the Revolving Credit as set
forth in Section 2.12 hereof and the Acquisition Credit as set forth in Section
5.10 and the proceeds of the Term Loan as set forth in Section 4.9 hereof.  The
Company and its Subsidiaries shall not use any portion of the proceeds of any
such advances for the purpose of purchasing or carrying any “margin stock” (as
defined in Regulation U of the Board of Governors of the Federal Reserve System)
in any manner which violates the provisions of Regulation T, U or X of said
Board of Governors or for any other purpose in violation of any applicable
statute or regulation.


8.16         Further Assurances and Information.


 
(a)
Take such actions as the Agent or Majority Lenders may from time to time
reasonably request to establish and maintain first priority perfected security
interests in and Liens on all of the Collateral, subject only to those Liens
permitted under Section 9.2 hereof, including executing and delivering such
additional pledges, assignments, mortgages, lien instruments or other security
instruments covering any or all of the Credit Parties’ assets as Agent may
reasonably require, such documentation to be in form and substance reasonably
acceptable to Agent, and prepared at the expense of the Borrowers.


 
87

--------------------------------------------------------------------------------

 

 
(b)
Execute and deliver or cause to be executed and delivered to Agent within a
reasonable time following Agent’s request, and at the expense of the Borrowers,
such other documents or instruments as Agent may reasonably require to
effectuate more fully the purposes of this Agreement or the other Loan
Documents.



 
(c)
Provide the Agent and the Lenders with any other information required by Section
326 of the USA Patriot Act or necessary for the Agent and the Lenders to verify
the identity of the Company and any of its Subsidiaries as required by Section
326 of the USA Patriot Act.



8.17         Mandatory Prepayment of Advances.


 
(a)
Prepay the Indebtedness in accordance with clauses (e) and (f) below in an
amount equal to the lesser of (i) the Applicable Recapture Percentage of Excess
Cash Flow for each Fiscal Year and (ii) $850,000, such prepayments to be payable
in respect of each Fiscal Year beginning with the Fiscal Year ending January 31,
2011, and each Fiscal Year thereafter, and to be due on June 15 of the following
Fiscal Year.



 
(b)
Immediately upon receipt by any Credit Party of any Net Cash Proceeds in excess
of $250,000 from any Asset Sales which are not Reinvested as described in the
following sentence, prepay the Indebtedness in accordance with clauses (e) and
(f) below by an amount equal to one hundred percent (100%) of such Net Cash
Proceeds provided, however that Borrowers shall not be obligated to make any
repayments with such Net Cash Proceeds if the following conditions are
satisfied: (i) promptly following the sale, Borrowers provide to Agent a
certificate executed by a Responsible Officer of the Borrowers(“Reinvestment
Certificate”) stating (x) that the sale has occurred, (y) that no Default or
Event of Default has occurred and is continuing either as of the date of the
sale or as of the date of the Reinvestment Certificate, and (z) a description of
the planned Reinvestment of the proceeds thereof, (ii) the Reinvestment of such
Net Cash Proceeds is completed within the Reinvestment Period, and (iii) no
Default or Event of Default has occurred and is continuing at the time of the
sale and at the time of the application of such proceeds to Reinvestment.  If
any such proceeds have not been Reinvested at the end of the Reinvestment
Period, Borrowers shall promptly pay such proceeds to Agent, to be applied to
repay the Indebtedness in accordance with clauses (e) and (f) hereof.



 
(c)
Immediately upon receipt by any Credit Party of Net Cash Proceeds from the
issuance of any Equity Interests of such Person (other than Equity Interests
under any stock option or employee incentive plans listed on Schedule 7.12
hereto, or any successor plans, and other than such proceeds used to consummate
a Permitted Acquisition as provided below) or Net Cash Proceeds from the
issuance of any Subordinated Debt after the Effective Date, prepay the
Indebtedness in accordance with clauses (e) and (f) below by an amount equal to
one hundred percent (100%) of such Net Cash Proceeds; provided, however, that
Borrowers shall not be obligated to make any repayments with such Net Cash
Proceeds from the issuance of Equity Interests if the following conditions are
satisfied:  (i) promptly following the receipt of such Net Cash Proceeds,
Borrowers provide to Agent a Reinvestment Certificate stating (x) that such Net
Cash Proceeds have been received (y) that no Default or Event of Default  has
occurred and is continuing either as of the date of the receipt of such proceeds
or as of the date of the Reinvestment Certificate, and (z) that such Net Cash
Proceeds may be Reinvested in a transaction which, if consummated, would
constitute a Permitted Acquisition and, if available, a description of the
planned Reinvestment of such Net Cash Proceeds), (ii) the Reinvestment of such
proceeds is completed within the Reinvestment Period, and (iii) no Default or
Event of Default shall have occurred and be continuing at the time of the
receipt of such proceeds and at the time of the application of such proceeds to
Reinvestment. If any such Net Cash Proceeds from the issuance of Equity
Interests have not been Reinvested at the end of the Reinvestment Period,
Borrowers shall promptly pay such proceeds to Agent, to be applied to repay the
Indebtedness in accordance with clauses (e) and (f) hereof.


 
88

--------------------------------------------------------------------------------

 

 
(d)
Immediately upon receipt by any Credit Party of any Insurance Proceeds or
Condemnation Proceeds, prepay the Indebtedness in accordance with clauses (e)
and (f) below by an amount equal to one hundred percent (100%) of such Insurance
Proceeds or Condemnation Proceeds, as the case may be; provided, however, that
Borrowers shall not be obligated to make any repayments with such Net Cash
Proceeds if the following conditions are satisfied: (i) promptly following the
receipt of such Insurance Proceeds or Condemnation Proceeds, as the case may be,
Borrowers provide to Agent a Reinvestment Certificate stating (x) that no
Default or Event of Default  has occurred and is continuing either as of the
date of the receipt of such proceeds or as of the date of the Reinvestment
Certificate, (y) that such Insurance Proceeds or Condemnation Proceeds have been
received, and (z) a description of the planned Reinvestment of such Insurance
Proceeds or Condemnation Proceeds, as the case may be), (ii) the Reinvestment of
such proceeds is completed within the Reinvestment Period, and (iii) no Default
or Event of Default shall have occurred and be continuing at the time of the
receipt of such proceeds and at the time of the application of such proceeds to
Reinvestment. If any such proceeds have not been Reinvested at the end of the
Reinvestment Period, Borrowers shall promptly pay such proceeds to Agent, to be
applied to repay the Indebtedness in accordance with clauses (e) and (f) hereof.



 
(e)
Each mandatory prepayment required to be made under this Section 8.17, and any
other mandatory or optional prepayment under this Agreement shall be in addition
to any scheduled installments or optional prepayments made prior thereto and
shall be subject to Section 12.1. Any mandatory prepayments pursuant to:


 
89

--------------------------------------------------------------------------------

 

(i)             Section 8.17(a) shall be applied


(A)           first, to repay outstanding Term Loan Advances, next to pay
Acquisition Credit Advances used to fund Permitted Acquisitions, and next to pay
Acquisition Credit Advances used to fund the acquisition of equipment, in each
case to reduce installments of principal in respect of such Advances in the
inverse order of their maturities,


(B)           second, to repay outstanding Swing Line Advances and Revolving
Credit Advances in such order and manner as determined by Agent without
resulting in a permanent reduction in the Revolving Credit Agreement Commitment,
and


(C)           third, ratably to repay any other Indebtedness; or


(ii)            Sections 8.17(b), (c) and (d) shall be applied in the same order
and manner as set forth in clause (i) of this Section 18.7(e), except with
respect to Asset Sale proceeds, Insurance Proceeds or Condemnation Proceeds,
which, if relating to equipment purchased with Acquisition Credit Advances,
shall be applied first to repay the related Advance(s) and then as otherwise set
forth herein;


 
(f)
To the extent that, on the date any mandatory prepayment of any Indebtedness
under this Section 8.17 is due, any Indebtedness to be prepaid is being carried,
in whole or in part, at the Eurodollar-based Rate and no Default or Event of
Default has occurred and is continuing, Borrowers may deposit the amount of such
mandatory prepayment in a cash collateral account to be held by the Agent, for
and on behalf of the Lenders (which shall be an interest-bearing account), on
such terms and conditions as are reasonably acceptable to Agent and upon such
deposit, the obligation of each Borrower to make such mandatory prepayment shall
be deemed satisfied. Subject to the terms and conditions of said cash collateral
account, sums on deposit in said cash collateral account shall be applied (until
exhausted) to reduce the principal balance of the Indebtedness required to be
paid on the last day of each Eurodollar-Interest Period attributable to the
Eurodollar-based Advances, thereby avoiding breakage costs under Section 12.1.



8.18         Post-Closing Requirements.  Execute and deliver the documents,
agreements and instruments and complete the tasks set forth on Schedule 8.18, in
each case within the time limits specified on such schedule, as such time limits
may be extended by the Agent in its reasonable discretion.


9.
NEGATIVE COVENANTS.



Each Borrower covenants and agrees that, so long as any Lender has any
commitment to extend credit hereunder, or any of the Indebtedness remains
outstanding and unpaid (except for unasserted contingent indemnification
obligations), it will not, and, as applicable, it will not permit any of its
Subsidiaries (other than its Excluded Subsidiaries, except with respect to
Sections 9.13 and 9.15 hereof) to:

 
90

--------------------------------------------------------------------------------

 

9.1           Limitation on Debt.  Create, incur, assume or suffer to exist any
Debt, except:


 
(a)
Indebtedness of any Credit Party to Agent and the Lenders under this Agreement
and/or the other Loan Documents;



 
(b)
any Debt existing on the Effective Date and set forth in Schedule 9.1 attached
hereto and any renewals or refinancing of such Debt (provided that the aggregate
principal amount of such renewed or refinanced Debt shall not exceed the
aggregate principal amount of the original Debt outstanding on the Effective
Date (less any principal payments and the amount of any commitment reductions
made thereon on or prior to such renewal or refinancing);



 
(c)
any Debt incurred to finance the acquisition of fixed or capital assets, whether
pursuant to a loan or a Capitalized Lease provided that both at the time of and
immediately after giving effect to the incurrence thereof (i) no Default or
Event of Default shall have occurred and be continuing, and (ii) the aggregate
amount of all such Debt incurred during any Fiscal Year (including, without
limitation, any Debt of the type described in this clause (c) which is set forth
on Schedule 9.1 hereof) shall not exceed $2,000,000, and any renewals or
refinancings of such Debt (it being understood that Indebtedness under the
Acquisition Credit is not intended to be restricted by this covenant);



 
(d)
Subordinated Debt;



 
(e)
Debt under any Hedging Transactions, provided that such transaction is entered
into for risk management purposes and not for speculative purposes;



 
(f)
Debt arising from judgments or decrees not deemed to be a Default or Event of
Default under subsection (g) of Section 10.1;



 
(g)
Debt owing to a Person that is a Credit Party, but only to the extent permitted
under Section 9.7 hereof; and



 
(h)
additional unsecured Debt not otherwise described above, provided that both at
the time of and immediately after giving effect to the incurrence thereof (i) no
Default or Event of Default shall have occurred and be continuing or result
therefrom and (ii) the aggregate amount of all such Debt shall not exceed
$2,000,000 at any one time outstanding.



9.2           Limitation on Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for:


 
(a)
Permitted Liens;



 
(b)
Liens securing Debt permitted by Section 9.1(c), provided that (i) such Liens
are created upon fixed or capital assets acquired by the applicable Person after
the date of this Agreement (including without limitation by virtue of a loan or
a Capitalized Lease), (ii) any such Lien is created solely for the purpose of
securing indebtedness representing or incurred to finance the cost of the
acquisition of the item of property subject thereto, (iii) the principal amount
of the Debt secured by any such Lien shall at no time exceed 100% of the sum of
the purchase price or cost of the applicable property, equipment or improvements
and the related costs and charges imposed by the vendors thereof and (iv) the
Lien does not cover any property other than the fixed or capital asset acquired;
provided, however, that no such Lien shall be created over any owned real
property of any Credit Party for which Agent has received a Mortgage or for
which such Credit Party is required to execute a Mortgage pursuant to the terms
of this Agreement;


 
91

--------------------------------------------------------------------------------

 

 
(c)
Liens created pursuant to the Loan Documents; and



 
(d)
other Liens, existing on the Effective Date, set forth on Schedule 9.2 and
renewals, refinancings and extensions thereof.



Regardless of the provisions of this Section 9.2, no Lien over the Equity
Interests of any Borrower or any Subsidiary of any Borrower (except for those
Liens for the benefit of Agent and the Lenders) shall be permitted under the
terms of this Agreement.


9.3           Acquisitions.  Except for Permitted Acquisitions and acquisitions
or investments permitted under Section 9.7, if any, purchase or otherwise
acquire or become obligated for the purchase of all or substantially all or any
material portion of the assets or business interests or a division or other
business unit of any Person, or any Equity Interest of any Person, or any
business or going concern.


9.4           Limitation on Mergers, Dissolution or Sale of Assets.  Enter into
any merger or consolidation or convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including, without
limitation, Equity Interests, receivables and leasehold interests), whether now
owned or hereafter acquired or liquidate, wind up or dissolve, except:


 
(a)
Inventory leased or sold in the ordinary course of business;



 
(b)
obsolete, damaged, uneconomic or worn out machinery, parts, property or
equipment, or property or equipment no longer used or useful in the conduct of
the applicable Person’s business;



 
(c)
Permitted Acquisitions;



 
(d)
mergers or consolidations of any Subsidiary of a Borrower with or into any
Borrower or any Guarantor so long as such Borrower or such Guarantor shall be
the continuing or surviving entity; provided that at the time of each such
merger or consolidation, both before and after giving effect thereto, no Default
or Event of Default shall result from such merger or consolidation;



 
(e)
any Subsidiary of a Borrower may liquidate or dissolve into a Borrower or a
Guarantor if Borrowers determine in good faith that such liquidation or
dissolution is in the best interests of Borrowers, so long as no Default or
Event of Default would result therefrom;


 
92

--------------------------------------------------------------------------------

 

 
(f)
sales or transfers, including without limitation upon voluntary liquidation from
any Subsidiary of Company to a Borrower or a Guarantor, provided that the
applicable Borrower or Guarantor takes such actions as Agent may reasonably
request to ensure the perfection and priority of the Liens in favor of the Agent
over such transferred assets;



 
(g)
subject to Section 8.17(b) hereof, (i) Asset Sales (exclusive of asset sales
permitted pursuant to all other subsections of this Section 9.4) in which the
sales price is at least equal to the fair market value of the assets sold and
the consideration received is cash or cash equivalents or Debt being assumed by
the purchaser, provided that the aggregate amount of such Asset Sales does not
exceed $1,000,000 in any Fiscal Year and no Default or Event of Default has
occurred and is continuing at the time of each such sale (both before and after
giving effect to such Asset Sale), and (ii) other Asset Sales approved by the
Majority Lenders in their sole discretion;



 
(h)
the sale or disposition of Permitted Investments and other cash equivalents in
the ordinary course of business; and



 
(i)
dispositions of owned or leased vehicles in the ordinary course of business.



The Lenders hereby consent and agree to the release by Agent of any and all
Liens on the property sold or otherwise disposed of in compliance with this
Section 9.4.


9.5           Restricted Payments.  Declare or make any distributions, dividend,
payment or other distribution of assets, properties, cash, rights, obligations
or securities (collectively, “Distributions”) on account of any of its Equity
Interests, as applicable, or purchase, redeem or otherwise acquire for value any
of its Equity Interests, as applicable, or any warrants, rights or options to
acquire any of its Equity Interests, now or hereafter outstanding (collectively,
“Purchases”), except that:


 
(a)
each Subsidiary of Company may pay cash Distributions to any Borrower;



 
(b)
Company and each of its Subsidiaries may declare and make Distributions payable
in the Equity Interests of such Person, provided that the issuance of such
Equity Interests does not otherwise violate the terms of this Agreement; and



 
(c)
Company may make Distributions and Purchases of its Equity Interests provided
that (i) no Default or Event of Default has occurred and is continuing both
before and after giving effect to any such Distribution or Purchase and (ii) the
aggregate amount of all such Distributions and Purchases made during any fiscal
year does not exceed seventy five percent (75%) of Consolidated Net Income for
such fiscal year.



9.6           Ownership of Subsidiaries.  Fail to own 100% of the Equity
Interests (directly or indirectly with the Company or any other Borrower or
Guarantor) of its Subsidiaries, other than the Excluded Subsidiaries and other
than (in the case of any Foreign Subsidiary) any officers, directors or other
qualifying shares, to the extent required under local law.

 
93

--------------------------------------------------------------------------------

 

9.7           Limitation on Investments, Loans and Advances.  Make or allow to
remain outstanding any Investment (whether such investment shall be of the
character of investment in shares of stock, evidences of indebtedness or other
securities or otherwise) in, or any loans or advances to, any Person other than:


 
(a)
Permitted Investments;



 
(b)
Investments existing on the Effective Date and listed on Schedule 9.7 hereof;



 
(c)
sales on open account in the ordinary course of business;



 
(d)
intercompany loans or intercompany Investments made by any Credit Party to or in
any other Credit Party; provided that (i) in the case of any such intercompany
loans or intercompany investments made by any Credit Party, no Default or Event
of Default shall have occurred and be continuing at the time of making such
intercompany loan or intercompany Investment or result from such intercompany
loan or intercompany Investment being made and (ii) any intercompany loans shall
be evidenced by and funded under an Intercompany Note pledged to the Agent under
the appropriate Collateral Documents;



 
(e)
Investments in respect of Hedging Transactions provided that such transaction is
entered into for risk management purposes and not for speculative purposes;



 
(f)
loans and advances to employees, officers and directors of any Credit Party for
moving, entertainment, travel and other similar expenses in the ordinary course
of business not to exceed $500,000 in the aggregate at any time outstanding and
mutual fund or other investments made in the ordinary course of business for the
benefit of the Company’s SERP, provided that the aggregate amount of such SERP
investments made during any Fiscal Year does not exceed $750,000;



 
(g)
Permitted Acquisitions and Investments in any Person acquired pursuant to a
Permitted Acquisition;



 
(h)
Loans, intercompany Investments or advances by any Credit Party to the Excluded
Subsidiaries which are not Foreign Subsidiaries, provided that (i) at the time
made, no Default or Event of Default has occurred and is continuing (ii) the
aggregate amount of such loans and advances, together with the aggregate face
amount of any Letters of Credit issued at Company’s request for the benefit of
such Excluded Subsidiaries, does not exceed $1,000,000 outstanding at any one
time and (iii) any intercompany loans shall be evidenced by and funded under an
Intercompany Note pledged to the Agent under the appropriate Collateral
Documents;



 
(i)
loans or advances by any Credit Party to or in any of the Foreign Subsidiaries,
provided that (i) at the time made, no Default or Event of Default has occurred
and is continuing (both before and after giving effect thereto), and (ii) the
aggregate amount of such loans, investments or advances, together with the
aggregate face amount of any Letters of Credit issued at a Credit Party’s
request for the benefit of any of the Foreign Subsidiaries, does not exceed
$2,000,000 outstanding at any one time;


 
94

--------------------------------------------------------------------------------

 

 
(j)
Investments constituting deposits made in connection with the purchase of goods
or services in the ordinary course of business in an aggregate amount for such
deposits not to exceed $500,000 in the aggregate at any one time outstanding;



 
(k)
other Investments not described above provided that both at the time of and
immediately after giving effect to any such Investment (i) no Default or Event
of Default shall have occurred and be continuing or shall result from the making
of such Investment and (ii) the aggregate amount of all such Investments shall
not exceed $1,000,000 at any time outstanding.



In valuing any Investments for the purpose of applying the limitations set forth
in this Section 9.7 (except as otherwise expressly provided herein), such
Investment shall be taken at the original cost thereof, without allowance for
any subsequent write-offs or appreciation or depreciation, but less any amount
repaid or recovered on account of capital or principal.


9.8           Transactions with Affiliates.  Except as set forth in Schedule
9.8, enter into any transaction, including, without limitation, any purchase,
sale, lease or exchange of property or the rendering of any service, with any
Affiliates of the Company or any of its Subsidiaries except: (a) transactions
with Affiliates that are the Borrowers or Guarantors; (b) transactions otherwise
permitted under this Agreement; and (c) transactions in the ordinary course of
business of Company and its Subsidiaries and upon fair and reasonable terms no
less favorable to such Person than it would obtain in a comparable arms length
transaction from unrelated third parties.


9.9           Sale-Leaseback Transactions.  Enter into any arrangement with any
Person providing for the leasing by a Credit Party of real or personal property
which has been or is to be sold or transferred by such Credit Party to such
Person or to any other Person to whom funds have been or are to be advanced by
such Person on the security of such property or rental obligations of such
Credit Party, as the case may be.


9.10         Limitations on Other Restrictions.  Except for this Agreement or
any other Loan Document, enter into any agreement, document or instrument which
would (i) restrict the ability of any Subsidiary of a Borrower to pay or make
dividends or distributions in cash or kind to any Borrower or any Guarantor, to
make loans, advances or other payments of whatever nature to any Credit Party,
or to make transfers or distributions of all or any part of its assets to any
Credit Party; or (ii) restrict or prevent any Credit Party from granting Agent,
on behalf of the Lenders, Liens upon, security interests in and pledges of their
respective assets, except to the extent such restrictions exist in documents
creating Liens permitted by Section 9.2(b) hereunder.


9.11         Prepayment of Subordinated Debt.  Make any prepayment (whether
optional or mandatory), repurchase, redemption, defeasance or any other payment
in respect of any Subordinated Debt, provided, however, that the applicable
Credit Party may make certain payments in respect of any Subordinated Debt but
only to the extent permitted under the applicable Subordinated Debt Documents
and the applicable Subordination Agreement.

 
95

--------------------------------------------------------------------------------

 

9.12         Amendment of Subordinated Debt Documents.  Amend, modify or
otherwise alter (or suffer to be amended, modified or altered) the Subordinated
Debt Documents except as permitted in the applicable Subordinated Debt Documents
and Subordination Agreements or which are not adverse to the interests of the
Lenders (as determined by Agent), or if no such restrictions exist in the
applicable Subordinated Debt Documents or Subordination Agreements, without the
prior written consent of the Agent.


9.13         Modification of Certain Agreements.  Make, permit or consent to any
amendment or other modification to the constitutional documents of the Company
or any of its Subsidiaries or any Material Contract except to the extent that
any such amendment or modification (i) does not violate the terms and conditions
of this Agreement or any of the other Loan Documents, (ii) does not materially
adversely affect the interest of the Lenders as creditors and/or secured parties
under any Loan Document and (iii) could not reasonably be expected to have a
Material Adverse Effect.


9.14         Management Fees.  Pay or otherwise advance, directly or indirectly,
any management, consulting or other fees to an Affiliate.


9.15         Fiscal Year.  Permit the Fiscal Year of the Company or any of its
Subsidiaries to end on a day other than January 31.


10.
DEFAULTS.



10.1         Events of Default.  The occurrence of any of the following events
shall constitute an Event of Default hereunder:


 
(a)
non-payment when due of (i) the principal or interest on the Indebtedness under
the Revolving Credit (including the Swing Line), the Acquisition Credit and the
Term Loan or (ii) any Reimbursement Obligation (except for a Reimbursement
Obligation which is satisfied by a deemed Advance under Section 3.6(b) hereof,
but only if the conditions for such Advance otherwise applicable thereto were
satisfied on the date of such Advance) or (iii) any Fees, including any amounts
owing under Section 8.17 and, in the case of interest or Fees, the continuance
thereof for three Business Days after the same shall become due and payable;



 
(b)
non-payment of any other amounts due and owing by a Borrower under this
Agreement or by any Credit Party under any of the other Loan Documents to which
it is a party, other than as set forth in subsection (a) above, within three (3)
Business Days after the same is due and payable;



 
(c)
default in the observance or performance of any of the conditions, covenants or
agreements of Borrowers set forth in Sections 8.1, 8.2, 8.4(a) and (e), 8.5,
8.6, 8.7, 8.9, 8.13, 8.14, 8.15, 8.16, 8.17(b), 8.18 or Article 9 in its
entirety, provided that an Event of Default arising from a breach of Sections
8.1 or 8.2 shall be deemed to have been cured upon delivery of the required
item; and provided further that any Event of Default arising solely due to a
breach of Section 8.7(a) shall be deemed cured upon the earlier of (x) the
giving of the notice required by Section 8.7(a) and (y) the date upon which the
Default or Event of Default giving rise to the notice obligation is cured or
waived;


 
96

--------------------------------------------------------------------------------

 

 
(d)
default in the observance or performance of any of the other conditions,
covenants or agreements set forth in this Agreement or any of the other Loan
Documents by any Credit Party and continuance thereof for a period of thirty
(30) consecutive days;



 
(e)
any representation or warranty made by any Credit Party herein or in any
certificate, instrument or other document submitted pursuant hereto proves
untrue or misleading in any material adverse respect when made;



 
(f)
(i) default by any Credit Party in the payment of any indebtedness for borrowed
money, whether under a direct obligation or guaranty (other than Indebtedness
hereunder) of any Credit Party in excess of One Million Dollars ($1,000,000) (or
the equivalent thereof in any currency other than Dollars) individually or in
the aggregate when due and continuance thereof beyond any applicable period of
cure and or (ii) failure to comply with the terms of any other obligation of any
Credit Party with respect to any indebtedness for borrowed money (other than
Indebtedness hereunder) in excess of One Million Dollars ($1,000,000) (or the
equivalent thereof in any currency other than Dollars) individually or in the
aggregate, which continues beyond any applicable period of cure and which would
permit the holder or holders thereto to accelerate such other indebtedness for
borrowed money, or require the prepayment, repurchase, redemption or defeasance
of such indebtedness;



 
(g)
the rendering of any judgment(s) (not covered by adequate insurance from a
solvent carrier which is defending such action without reservation of rights)
for the payment of money in excess of the sum of One Million Dollars
($1,000,000) (or the equivalent thereof in any currency other than Dollars)
individually or in the aggregate against any Credit Party, and such judgments
shall remain unpaid, unvacated, unbonded or unstayed by appeal or otherwise for
a period of thirty (30) consecutive days from the date of its entry;



 
(h)
the occurrence of (i) a “reportable event”, as defined in ERISA, which is
determined by the PBGC to constitute grounds for a distress termination of any
Pension Plan subject to Title IV of ERISA maintained or contributed to by or on
behalf of any Credit Party for the benefit of any of its employees or for the
appointment by the appropriate United States District Court of a trustee to
administer such Pension Plan and such reportable event is not corrected and such
determination is not revoked within sixty (60) days after notice thereof has
been given to the plan administrator of such Pension Plan (without limiting any
of Agent’s or any Lender’s other rights or remedies hereunder), or (ii) the
termination or the institution of proceedings by the PBGC to terminate any such
Pension Plan, or (iii) the appointment of a trustee by the appropriate United
States District Court to administer any such Pension Plan, or (iv) the
reorganization (within the meaning of Section 4241 of ERISA) or insolvency
(within the meaning of Section 4245 of ERISA) of any Multiemployer Plan, or
receipt of notice from any Multiemployer Plan that it is in reorganization or
insolvency, or the complete or partial withdrawal by any Credit Party from any
Multiemployer Plan, which in the case of any of the foregoing, could reasonably
be expected to have a Material Adverse Effect;


 
97

--------------------------------------------------------------------------------

 

 
(i)
except as expressly permitted under this Agreement, any Credit Party shall be
dissolved (other than a dissolution of a Subsidiary of a Borrower which is not a
Guarantor or a Borrower) or liquidated (or any judgment, order or decree
therefor shall be entered) except as otherwise permitted herein; or if a
creditors’ committee shall have been appointed for the business of any Credit
Party; or if any Credit Party shall have made a general assignment for the
benefit of creditors or shall have been adjudicated bankrupt and if not an
adjudication based on a filing by a Credit Party, it shall not have been
dismissed within sixty (60) days, or shall have filed a voluntary petition in
bankruptcy or for reorganization or to effect a plan or arrangement with
creditors or shall fail to pay its debts generally as such debts become due in
the ordinary course of business (except as contested in good faith and for which
adequate reserves are made in such party’s financial statements); or shall file
an answer to a creditor’s petition or other petition filed against it, admitting
the material allegations thereof for an adjudication in bankruptcy or for
reorganization; or shall have applied for or permitted the appointment of a
receiver or trustee or custodian for any of its property or assets; or such
receiver, trustee or custodian shall have been appointed for any of its property
or assets (otherwise than upon application or consent of a Credit Party ) and
shall not have been removed within sixty (60) days; or if an order shall be
entered approving any petition for reorganization of any Credit Party and shall
not have been reversed or dismissed within sixty (60) days;



 
(j)
a Change of Control;



 
(k)
the validity, binding effect or enforceability of any subordination provisions
relating to any Subordinated Debt shall be contested by any Person party thereto
(other than any Lender, Agent, Issuing Lender or Swing Line Lender), or such
subordination provisions shall fail to be enforceable by Agent and the Lenders
in accordance with the terms thereof, or the Indebtedness shall for any reason
not have the priority contemplated by this Agreement or such subordination
provisions; or



 
(l)
any material provision of any Loan Document shall at any time for any reason
cease to be in full force and effect (other than in accordance with the terms
thereof or the terms of any other Loan Document), as applicable, or the
validity, binding effect or enforceability thereof shall be contested by any
party thereto (other than any Lender, Agent, Issuing Lender or Swing Line
Lender), or any Credit Party shall deny that it has any or further liability or
obligation under any Loan Document, or any such Loan Document shall be
terminated (other than in accordance with the terms thereof or the terms of any
other Loan Document), invalidated, revoked or set aside or in any way cease to
give or provide to the Lenders and the Agent the benefits purported to be
created thereby, or any Loan Document purporting to grant a Lien to secure any
Indebtedness shall, at any time after the delivery of such Loan Document, fail
to create a valid and enforceable Lien on any material portion of Collateral
purported to be covered thereby or such Lien shall fail to cease to be a
perfected Lien with the priority required in the relevant Loan Document; or


 
98

--------------------------------------------------------------------------------

 

 
(m)
the occurrence of any Material Adverse Effect, as determined by the Majority
Lenders.



10.2         Exercise of Remedies.  If an Event of Default has occurred and is
continuing hereunder: (a) the Agent may, and shall, upon being directed to do so
by the Majority Revolving Credit Lenders, declare the Revolving Credit Aggregate
Commitment terminated; (b) the Agent may, and shall, upon being directed to do
so by the Majority Acquisition Credit Lenders, declare the Acquisition Credit
Aggregate Commitment terminated; (c) the Agent may, and shall, upon being
directed to do so by the Majority Lenders, declare the entire unpaid principal
Indebtedness, including the Notes, immediately due and payable, without
presentment, notice or demand, all of which are hereby expressly waived by the
Borrowers; (d) upon the occurrence of any Event of Default specified in Section
10.1(i) and notwithstanding the lack of any declaration by Agent under preceding
clauses (a), (b) or (c), the entire unpaid principal Indebtedness shall become
automatically and immediately due and payable, and the Commitments shall be
automatically and immediately terminated; (e) the Agent shall, upon being
directed to do so by the Majority Revolving Credit Lenders, demand immediate
delivery of cash collateral, and each Borrower agrees to deliver such cash
collateral upon demand, in an amount equal to 105% of the maximum amount that
may be available to be drawn at any time prior to the stated expiry of all
outstanding Letters of Credit, for deposit into an account controlled by the
Agent; (f) the Agent may, and shall, upon being directed to do so by the
Majority Lenders, notify Borrowers or any Credit Party that interest shall be
payable on demand on all Indebtedness (other than Revolving Credit Advances,
Swing Line Advances, Term Loan Advances and Acquisition Credit Advances with
respect to which Sections 2.6, 4.6 and 5.5 hereof shall govern) owing from time
to time to the Agent or any Lender, at a per annum rate equal to the then
applicable Base Rate plus three percent (3%); and (g) the Agent may, and shall,
upon being directed to do so by the Majority Lenders or the Lenders, as
applicable (subject to the terms hereof), exercise any remedy permitted by this
Agreement, the other Loan Documents or law.


10.3         Rights Cumulative.  No delay or failure of Agent and/or Lenders in
exercising any right, power or privilege hereunder shall affect such right,
power or privilege, nor shall any single or partial exercise thereof preclude
any further exercise thereof, or the exercise of any other power, right or
privilege. The rights of Agent and Lenders under this Agreement are cumulative
and not exclusive of any right or remedies which Lenders would otherwise have.


10.4         Waiver by Borrowers of Certain Laws.  To the extent permitted by
applicable law, each Borrower hereby agrees to waive, and does hereby absolutely
and irrevocably waive and relinquish the benefit and advantage of any valuation,
stay, appraisement, extension or redemption laws now existing or which may
hereafter exist, which, but for this provision, might be applicable to any sale
made under the judgment, order or decree of any court, on any claim for interest
on the Notes, or any security interest or mortgage contemplated by or granted
under or in connection with this Agreement. These waivers have been voluntarily
given, with full knowledge of the consequences thereof.

 
99

--------------------------------------------------------------------------------

 

10.5         Waiver of Defaults.  No Event of Default shall be waived by the
Lenders except in a writing signed by an officer of the Agent in accordance with
Section 14.10 hereof. No single or partial exercise of any right, power or
privilege hereunder, nor any delay in the exercise thereof, shall preclude other
or further exercise of their rights by Agent or the Lenders. No waiver of any
Event of Default shall extend to any other or further Event of Default. No
forbearance on the part of the Agent or the Lenders in enforcing any of their
rights shall constitute a waiver of any of their rights. Each Borrower expressly
agrees that this Section may not be waived or modified by the Lenders or Agent
by course of performance, estoppel or otherwise.


10.6         Set Off.  Upon the occurrence and during the continuance of any
Event of Default, each Lender may at any time and from time to time, without
notice to Borrowers but subject to the provisions of Section 11.3 hereof (any
requirement for such notice being expressly waived by Borrowers), setoff and
apply against any and all of the obligations of Borrowers now or hereafter
existing under this Agreement, whether owing to such Lender, any Affiliate of
such Lender or any other Lender or the Agent, any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender to or for the credit or the
account of Borrowers and any property of Borrowers from time to time in
possession of such Lender, irrespective of whether or not such deposits held or
indebtedness owing by such Lender may be contingent and unmatured and regardless
of whether any Collateral then held by Agent or any Lender is adequate to cover
the Indebtedness. Promptly following any such setoff, such Lender shall give
written notice to Agent and Borrowers of the occurrence thereof. Borrowers
hereby grant to the Lenders and the Agent a lien on and security interest in all
such deposits, indebtedness and property as collateral security for the payment
and performance of all of the obligations of Borrowers under this Agreement. The
rights of each Lender under this Section 10.6 are in addition to the other
rights and remedies (including, without limitation, other rights of setoff)
which such Lender may have.


11.
PAYMENTS, RECOVERIES AND COLLECTIONS.



11.1         Payment Procedure.


 
(a)
All payments to be made by Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise provided herein, all payments made by the Borrowers of principal,
interest or fees hereunder shall be made without setoff or counterclaim on the
date specified for payment under this Agreement and must be received by Agent
not later than 11:00 a.m. (Pacific) on the date such payment is required or
intended to be made in Dollars in immediately available funds to Agent at
Agent’s office located at 15303 Ventura Blvd. Ste. 100, Sherman Oaks, California
91403, for the ratable benefit of the Revolving Credit Lenders in the case of
payments in respect of the Revolving Credit and any Letter of Credit
Obligations, for the ratable benefit of the Term Loan Lenders in the case of
payments in respect of Term Loan A and for the ratable benefit of the
Acquisition Credit Lenders in the case of payments in respect of the Acquisition
Credit. Any payment received by the Agent after 11:00 a.m. (Pacific) shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.  Upon receipt of each such payment, the Agent
shall make prompt payment to each applicable Lender, or, in respect of
Eurodollar-based Advances, such Lender’s Eurodollar Lending Office, in like
funds and currencies, of all amounts received by it for the account of such
Lender.


 
100

--------------------------------------------------------------------------------

 

 
(b)
Unless the Agent shall have been notified in writing by Borrowers at least two
(2) Business Days prior to the date on which any payment to be made by Borrowers
is due that Borrowers do not intend to remit such payment, the Agent may, in its
sole discretion and without obligation to do so, assume that Borrowers have
remitted such payment when so due and the Agent may, in reliance upon such
assumption, make available to each Revolving Credit Lender, Acquisition Credit
Lender or Term Loan  Lender, as the case may be, on such payment date an amount
equal to such Lender’s share of such assumed payment. If Borrowers have not in
fact remitted such payment to the Agent, each Lender shall forthwith on demand
repay to the Agent the amount of such assumed payment made available or
transferred to such Lender, together with the interest thereon, in respect of
each day from and including the date such amount was made available by the Agent
to such Lender to the date such amount is repaid to the Agent at a rate per
annum equal to the Federal Funds Effective Rate for the first two (2) Business
Days that such amount remains unpaid, and thereafter at a rate of interest then
applicable to such Advances.



 
(c)
Subject to the definition of “Interest Period” in Section 1 of this Agreement,
whenever any payment to be made hereunder shall otherwise be due on a day which
is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in computing interest,
if any, in connection with such payment.



 
(d)
All payments to be made by Borrowers under this Agreement or any of the Notes
(including without limitation payments under the Swing Line and/or Swing Line
Note) shall be made without setoff or counterclaim, as aforesaid, and, subject
to full compliance by each Lender (and each assignee and participant pursuant to
Section 14.8) with Section 14.13, without deduction for or on account of any
present or future withholding or other taxes of any nature imposed by any
governmental authority or of any political subdivision thereof or any federation
or organization of which such governmental authority may at the time of payment
be a member (other than any taxes on the overall income, net income, net profits
or net receipts or similar taxes (or any franchise taxes imposed in lieu of such
taxes) on the Agent or any Lender (or any branch maintained by Agent or a
Lender) as a result of a present or former connection between the Agent or such
Lender and the governmental authority, political subdivision, federation or
organization imposing such taxes), unless Borrowers are compelled by law to make
payment subject to such tax. In such event, Borrowers shall:


 
101

--------------------------------------------------------------------------------

 

(i)             pay to the Agent for Agent’s own account and/or, as the case may
be, for the account of the Lenders such additional amounts as may be necessary
to ensure that the Agent and/or such Lender or Lenders (including the Swing Line
Lender) receive a net amount equal to the full amount which would have been
receivable had payment not been made subject to such tax; and


(ii)            remit such tax to the relevant taxing authorities according to
applicable law, and send to the Agent or the applicable Lender or Lenders
(including the Swing Line Lender), as the case may be, such certificates or
certified copy receipts as the Agent or such Lender or Lenders shall reasonably
require as proof of the payment by Borrowers of any such taxes payable by
Borrowers.


As used herein, the terms “tax”, “taxes” and “taxation” include all taxes,
levies, imposts, duties, fees, deductions and withholdings or similar charges
together with interest (and any taxes payable upon the amounts paid or payable
pursuant to this Section 11.1) thereon. Borrowers shall be reimbursed by the
applicable Lender for any payment made by Borrowers under this Section 11.1 if
the applicable Lender is not in compliance with its obligations under Section
14.13 at the time of the Borrowers’ payment.


11.2         Application of Proceeds of Collateral.  Notwithstanding anything to
the contrary in this Agreement, in the case of any Event of Default under
Section 10.1(i), immediately following the occurrence thereof, and in the case
of any other Event of Default: (a) upon the termination of the Revolving Credit
Aggregate Commitment, (b) the acceleration of any Indebtedness arising under
this Agreement, (c) at the Agent’s option, or (d) upon the request of the
Majority Lenders after the commencement of any remedies hereunder, the Agent
shall apply the proceeds of any Collateral, together with any offsets, voluntary
payments by any Credit Party or others and any other sums received or collected
in respect of the Indebtedness first, to pay all incurred and unpaid fees and
expenses of the Agent under the Loan Documents and any protective advances made
by Agent with respect to the Collateral under or pursuant to the terms of any
Loan Document, next, to pay any fees and expenses owed to the Issuing Lender
hereunder, next, to the Indebtedness under or in  respect of the Revolving
Credit (including the Swing Line and any Reimbursement Obligations), the Term
Loan and the Acquisition Credit, any Hedging Agreements and Lender Products, on
a pro rata basis, next, to any other Indebtedness on a pro rata basis, and then,
if there is any excess, to the Credit Parties, as the case may be.


11.3         Pro-rata Recovery.  If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of principal of, or interest on, any of the Advances made by it, or
the participations in Letter of Credit Obligations or Swing Line Advances held
by it in excess of its pro rata share of payments then or thereafter obtained by
all Lenders upon principal of and interest on all such Indebtedness, such Lender
shall purchase from the other Lenders such participations in the Revolving
Credit, the Term Loan, the Acquisition Credit and/or the Letter of Credit
Obligation held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably in accordance with the
applicable Percentages of the Lenders; provided, however, that if all or any
portion of the excess payment or other recovery is thereafter recovered from
such purchasing holder, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.

 
102

--------------------------------------------------------------------------------

 

11.4         Treatment of a Defaulting Lender.


(a)           The obligation of any Lender to make any Advance hereunder shall
not be affected by the failure of any other Lender to make any Advance under
this Agreement, and no Lender shall have any liability to Borrowers or any of
their Subsidiaries, the Agent, any other Lender, or any other Person for another
Lender’s failure to make any loan or Advance hereunder.


(b)           If any Lender shall become a Defaulting Lender, then such
Defaulting Lender’s right to participate in the administration of the loans,
this Agreement and the other Loan Documents, including without limitation any
right to vote in respect of any amendment, consent or waiver of the terms of
this Agreement or such other Loan Documents, or to direct or approve any action
or inaction by the Agent shall be suspended for the entire period that such
Lender remains a Defaulting Lender and the stated commitment amounts and
outstanding Advances of such Defaulting Lender shall not be included in
determining whether all Lenders or the Majority Lenders (or any class thereof),
as the case may be, have taken or may take any action hereunder (including,
without limitation, any action to approve any consent, waiver or amendment to
this Agreement or the other Loan Documents); provided, however, that the
foregoing shall not permit (i) an increase in such Defaulting Lender’s stated
commitment amounts, (ii) the waiver, forgiveness or reduction of the principal
amount of any Indebtedness outstanding to such Defaulting Lender (unless all
other Lenders affected thereby are treated similarly), (iii) the extension of
the final maturity date(s) of such Defaulting Lenders’ portion of any of the
loans or other extensions of credit or other obligations of Borrowers owing to
such Defaulting Lender, in each case without such Defaulting Lender’s consent,
(iv) any other modification which under Section 14.10 requires the consent of
all Lenders or the Lender(s) affected thereby which affects the Defaulting
Lender differently than the Non-Defaulting Lenders affected by such
modification, other than a change to or waiver of the requirements of Section
11.3 which results in a reduction of the Defaulting Lender’s commitment or its
share of the Indebtedness on a non pro-rata basis.


(c)           To the extent and for so long as a Lender remains a Defaulting
Lender and notwithstanding the provisions of Section 11.3 hereof, the Agent
shall be entitled, without limitation, (i) to withhold or setoff and to apply in
satisfaction of those obligations for payment (and any related interest) in
respect of which the Defaulting Lender shall be delinquent or otherwise in
default to Agent or any Lender (or to hold as cash collateral for such
delinquent obligations or any future defaults) the amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document, (ii) if
the amount of Advances made by such Defaulting Lender is less than its
Percentage requires, apply payments of principal made by the Borrowers amongst
the Non-Defaulting Lenders on a pro rata basis until all outstanding Advances
are held by all Lenders according to their respective Percentages and (iii) to
bring an action or other proceeding, in law or equity, against such Defaulting
Lender in a court of competent jurisdiction to recover the delinquent amounts,
and any related interest. Performance by Borrowers of their respective
obligations under this Agreement and the other Loan Documents shall not be
excused or otherwise modified as a result of the operation of this Section,
except to the extent expressly set forth herein and in any event the Borrowers
shall not be required to pay any Revolving Credit Facility Fee in respect of
such Defaulting Lender’s Unfunded Portion of the Revolving Credit or any
Acquisition Credit Commitment Fee for the period during which such Lender is a
Defaulting Lender.  Furthermore, the rights and remedies of Borrower, the Agent,
the Issuing Lender, the Swing Line Lender and the other Lenders against a
Defaulting Lender under this Section shall be in addition to any other rights
and remedies such parties may have against the Defaulting Lender under this
Agreement or any of the other Loan Documents, applicable law or otherwise, and
the Borrowers waive no rights or remedies against any Defaulting Lender.

 
103

--------------------------------------------------------------------------------

 

(d)           If any Lender shall become a Defaulting Lender, then, for so long
as such Lender remains a Defaulting Lender, any Fronting Exposure shall be
reallocated by Agent at the request of the Swing Line Lender and/or the Issuing
Lender among the Non-Defaulting Lenders in accordance with their respective
Percentages of the Revolving Credit, but only to the extent that the sum of the
aggregate principal amount of all Revolving Credit Advances made by each
Non-Defaulting Lender, plus such Non-Defaulting Lender’s Percentage of the
aggregate outstanding principal amount of Swing Line Advances and Letter of
Credit Obligations prior to giving effect to such reallocation plus such
Non-Defaulting Lender’s Percentage of the Fronting Exposure to be reallocated
does not exceed such Non- Defaulting Lender’s Percentage of the Revolving Credit
Aggregate Commitment, and only so long as no Default or Event of Default has
occurred and is continuing on the date of such reallocation.


12.
CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS.



12.1         Reimbursement of Prepayment Costs.  If (i) Borrowers make any
payment of principal with respect to any Eurodollar-based Advance or Quoted Rate
Advance on any day other than the last day of the Interest Period applicable
thereto (whether voluntarily, pursuant to any mandatory provisions hereof, by
acceleration, or otherwise); (ii) Borrowers convert or refund (or attempt to
convert or refund) any such Advance on any day other than the last day of the
Interest Period applicable thereto (except as described in Section 2.5(e));
(iii) Borrowers fail to borrow, refund or convert any Eurodollar-based Advance
or Quoted Rate Advance after notice has been given by Borrowers to Agent in
accordance with the terms hereof requesting such Advance; or (iv) or if any
Borrower fails to make any payment of principal in respect of a Eurodollar-based
Advance or Quoted Rate Advance when due, the Borrowers shall reimburse Agent for
itself and/or on behalf of any Lender, as the case may be, within ten (10)
Business Days of written demand therefor for any resulting loss, cost or expense
incurred (excluding the loss of any Applicable Margin) by Agent and Lenders, as
the case may be, as a result thereof, including, without limitation, any such
loss, cost or expense incurred in obtaining, liquidating, employing or
redeploying deposits from third parties, whether or not Agent and Lenders, as
the case may be, shall have funded or committed to fund such Advance. The amount
payable hereunder by Borrowers to Agent for itself and/or on behalf of any
Lender, as the case may be, shall be deemed to equal an amount equal to the
excess, if any, of (a) the amount of interest which would have accrued on the
amount so prepaid, or not so borrowed, refunded or converted, for the period
from the date of such prepayment or of such failure to borrow, refund or
convert, through the last day of the relevant Interest Period, at the applicable
rate of interest for said Advance(s) provided under this Agreement, over (b) the
amount of interest (as reasonably determined by Agent and Lenders, as the case
may be) which would have accrued to Agent and Lenders, as the case may be, on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurocurrency market. Calculation of any amounts
payable to any Lender under this paragraph shall be made as though such Lender
shall have actually funded or committed to fund the relevant Advance through the
purchase of an underlying deposit in an amount equal to the amount of such
Advance and having a maturity comparable to the relevant Interest Period;
provided, however, that any Lender may fund any Eurodollar-based Advance or
Quoted Rate Advance, as the case may be, in any manner it deems fit and the
foregoing assumptions shall be utilized only for the purpose of the calculation
of amounts payable under this paragraph. Upon the written request of Borrowers,
Agent and Lenders shall deliver to Borrowers a certificate setting forth the
basis for determining such losses, costs and expenses, which certificate shall
be prima facie evidence of such amounts.

 
104

--------------------------------------------------------------------------------

 

12.2         Eurodollar Lending Office.  For any Eurodollar Advance, if Agent or
a Lender, as applicable, shall designate a Eurodollar Lending Office which
maintains books separate from those of the rest of Agent or such Lender, Agent
or such Lender, as the case may be, shall have the option of maintaining and
carrying the relevant Advance on the books of such Eurodollar Lending Office.


12.3         Circumstances Affecting LIBOR Rate Availability.  If Agent or the
Majority Lenders (after consultation with Agent) shall determine in good faith
that, by reason of circumstances affecting the foreign exchange and interbank
markets generally, deposits in eurodollars in the applicable amounts are not
being offered to the Agent or such Lenders at the applicable LIBOR Rate, then
Agent shall forthwith give notice thereof to Borrowers. Thereafter, until Agent
notifies Borrowers that such circumstances no longer exist, (i) the obligation
of Lenders to make Advances which bear interest at or by reference to the LIBOR
Rate, and the right of Borrowers to convert an Advance to or refund an Advance
as an Advance which bears interest at or by reference to the LIBOR Rate shall be
suspended, (ii) effective upon the last day of each Eurodollar-Interest Period
related to any existing Eurodollar-based Advance, each such Eurodollar-based
Advance shall automatically be converted into an Advance which bears interest at
or by reference to the Base Rate (without regard to the satisfaction of any
conditions to conversion contained elsewhere herein), and (iii) effective
immediately following such notice, each Advance which bears interest at or by
reference to the Daily Adjusting LIBOR Rate shall automatically be converted
into an Advance which bears interest at or by reference to the Base Rate
(without regard to the satisfaction of any conditions to conversion contained
elsewhere herein).


12.4         Laws Affecting LIBOR Rate Availability.  If, after the date of this
Agreement, the adoption or introduction of, or any change in, any applicable
law, rule or regulation or in the interpretation or administration thereof by
any governmental authority charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective
Eurodollar Lending Offices) with any request or directive (whether or not having
the force of law) of any such authority, shall make it unlawful or impossible
for any of the Lenders (or any of their respective Eurodollar Lending Offices)
to honor its obligations hereunder to make or maintain any Advance which bears
interest at or by reference to the LIBOR Rate, such Lender shall forthwith give
notice thereof to Borrowers and to Agent.  Thereafter, (a) the obligations of
the applicable Lenders to make Advances which bear interest at or by reference
to the LIBOR Rate and the right of Borrowers to convert an Advance into or
refund an Advance as an Advance which bears interest at or by reference to the
LIBOR Rate shall be suspended and thereafter only the Base Rate shall be
available, and (b) if any of the Lenders may not lawfully continue to maintain
an Advance which bears interest at or by reference to the LIBOR Rate, the
applicable Advance shall immediately be converted to an Advance which bears
interest at or by reference to the Base Rate.  For purposes of this Section, a
change in law, rule, regulation, interpretation or administration shall include,
without limitation, any change made or which becomes effective on the basis of a
law, rule, regulation, interpretation or administration presently in force, the
effective date of which change is delayed by the terms of such law, rule,
regulation, interpretation or administration.

 
105

--------------------------------------------------------------------------------

 

12.5         Increased Cost of Advances Carried at the LIBOR Rate.  If, after
the date of this Agreement, the adoption or introduction of, or any change in,
any applicable law, rule or regulation or in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any of the Lenders (or any of their respective Eurodollar Lending Offices)
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency:


 
(a)
shall subject any of the Lenders (or any of their respective Eurodollar Lending
Offices) to any tax, duty or other charge with respect to any Advance or shall
change the basis of taxation of payments to any of the Lenders (or any of their
respective Eurodollar Lending Offices) of the principal of or interest on any
Advance or any other amounts due under this Agreement in respect thereof (except
for changes in the rate of tax on the overall net income of any of the Lenders
or any of their respective Eurodollar Lending Offices); or



 
(b)
shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any of the Lenders (or any of
their respective Eurodollar Lending Offices) or shall impose on any of the
Lenders (or any of their respective Eurodollar Lending Offices) or the foreign
exchange and interbank markets any other condition affecting any Advance;



and the result of any of the foregoing matters is to increase the costs to any
of the Lenders of maintaining any part of the Indebtedness hereunder as an
Advance which bears interest at or by reference to the LIBOR Rate to reduce the
amount of any sum received or receivable by any of the Lenders under this
Agreement in respect of an Advance which bears interest at or by reference to
the LIBOR Rate, then such Lender shall promptly notify Agent, and Agent shall
promptly notify Borrowers of such fact and demand compensation therefor and,
within ten (10) Business Days after such notice, Borrowers agree to pay to such
Lender or Lenders such additional amount or amounts as will compensate such
Lender or Lenders for such increased cost or reduction, provided that each
Lender agrees to take any reasonable action, to the extent such action could be
taken without cost or administrative or other burden or restriction to such
Lender, to mitigate or eliminate such cost or reduction, within a reasonable
time after becoming aware of the foregoing matters. Agent will promptly notify
Borrowers of any event of which it has knowledge which will entitle Lenders to
compensation pursuant to this Section, or which will cause Borrowers to incur
additional liability under Section 12.1 hereof, provided that Agent shall incur
no liability whatsoever to the Lenders or Borrowers in the event it fails to do
so. A certificate of Agent (or such Lender, if applicable) setting forth the
basis for determining such additional amount or amounts necessary to compensate
such Lender or Lenders shall accompany such demand and shall be prima facie
evidence of such amounts.

 
106

--------------------------------------------------------------------------------

 

12.6         Capital Adequacy and Other Increased Costs.


 
(a)
If, after the Effective Date, the adoption or introduction of, or any change in
any applicable law, treaty, rule or regulation (whether domestic or foreign) now
or hereafter in effect and whether or not presently applicable to any Lender or
Agent, or any interpretation or administration thereof by any governmental
authority charged with the interpretation or administration thereof, or
compliance by any Lender or Agent with any guideline, request or directive of
any such authority (whether or not having the force of law), including any risk
based capital guidelines, affects or would affect the amount of capital required
to be maintained by such Lender or Agent (or any corporation controlling such
Lender or Agent) and such Lender or Agent, as the case may be, determines that
the amount of such capital is increased by or based upon the existence of such
Lender’s or Agent’s obligations or Advances hereunder and such increase has the
effect of reducing the rate of return on such Lender’s or Agent’s (or such
controlling corporation’s) capital as a consequence of such obligations or
Advances hereunder to a level below that which such Lender or Agent (or such
controlling corporation) could have achieved but for such circumstances (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by such Lender or Agent to be material (collectively, “Increased Costs”),
then Agent or such Lender shall notify Borrowers, and thereafter Borrowers shall
pay to such Lender or Agent, as the case may be, within ten (10) Business Days
of written demand therefor from such Lender or Agent, additional amounts
sufficient to compensate such Lender or Agent (or such controlling corporation)
for any increase in the amount of capital and reduced rate of return which such
Lender or Agent reasonably determines to be allocable to the existence of such
Lender’s or Agent’s obligations or Advances hereunder. A statement setting forth
the amount of such compensation, the methodology for the calculation and the
calculation thereof which shall also be prepared in good faith and in reasonable
detail by such Lender or Agent, as the case may be, shall be submitted by such
Lender or by Agent to Borrowers, reasonably promptly after becoming aware of any
event described in this Section 12.6(a) and shall be prima facie evidence of
such amounts.



 
(b)
Notwithstanding the foregoing, however, Borrowers shall not be required to pay
any increased costs under Sections 12.5, 12.6 or 3.4(c) for any period ending
prior to the date that is 180 days prior to the making of a Lender’s initial
request for such additional amounts unless the applicable change in law or other
event resulting in such increased costs is effective retroactively to a date
more than 180 days prior to the date of such request, in which case a Lender’s
request for such additional amounts relating to the period more than 180 days
prior to the making of the request must be given not more than 180 days after
such Lender becomes aware of the applicable change in law or other event
resulting in such increased costs.


 
107

--------------------------------------------------------------------------------

 

12.7         Right of Lenders to Fund through Branches and Affiliates.  Each
Lender (including without limitation the Swing Line Lender) may, if it so
elects, fulfill its commitment as to any Advance hereunder by designating a
branch or Affiliate of such Lender to make such Advance; provided that (a) such
Lender shall remain solely responsible for the performances of its obligations
hereunder and (b) no such designation shall result in any material increased
costs to Borrowers.


12.8         Margin Adjustment.  Adjustments to the Applicable Margins and the
Applicable Fee Percentages, based on Schedule 1.1, shall be implemented on a
quarterly basis as follows:


 
(a)
Such adjustments shall be given prospective effect only, effective as to all
Advances outstanding hereunder, the Applicable Fee Percentage and the Letter of
Credit Fee, upon the date of delivery of the financial statements under Sections
8.1(a) and 8.1(b) hereunder and the Covenant Compliance Report under Section
8.2(a) hereof, in each case establishing applicability of the appropriate
adjustment and in each case with no retroactivity or claw-back. In the event
Borrowers shall fail timely to deliver such financial statements or the Covenant
Compliance Report and such failure continues for three (3) days, then (but
without affecting the Event of Default resulting therefrom) from the date
delivery of such financial statements and report was required until such
financial statements and report are delivered, the Agent may, and shall if
directed to do so by the Majority Lenders set the Applicable Margins and
Applicable Fee Percentages at the highest level on the Pricing Matrix attached
to this Agreement as Schedule 1.1.



 
(b)
Notwithstanding the foregoing, however, if, prior to the payment and discharge
in full (in cash) of the Indebtedness and the termination of any and all
commitments hereunder, as a result of any restatement of or adjustment to the
financial statements of Company and any of its Subsidiaries (relating to the
current or any prior fiscal period) or for any other reason, Agent determines
that the Applicable Margin and/or the Applicable Fee Percentages as calculated
by Borrowers as of any applicable date of determination were inaccurate in any
respect and a proper calculation thereof would have resulted in different
pricing for any fiscal period, then (x) if the proper calculation thereof would
have resulted in higher pricing for any such period, Borrowers shall
automatically and retroactively be obligated to pay to Agent, promptly upon
demand by Agent or the Majority Lenders, an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period and, if the current
fiscal period is affected thereby, the Applicable Margin and/or the Applicable
Fee Percentages for the current period shall be adjusted based on such
recalculation; and (y) if the proper calculation thereof would have resulted in
lower pricing for such period, Agent and Lenders shall have no obligation to
recalculate such interest or fees or to repay any interest or fees to the
Borrowers.


 
108

--------------------------------------------------------------------------------

 

13.
AGENT.



13.1         Appointment of Agent.  Each Lender and the holder of each Note (if
issued) irrevocably appoints and authorizes the Agent to act on behalf of such
Lender or holder under this Agreement and the other Loan Documents and to
exercise such powers hereunder and thereunder as are specifically delegated to
Agent by the terms hereof and thereof, together with such powers as may be
reasonably incidental thereto, including without limitation the power to execute
or authorize the execution of financing or similar statements or notices, and
other documents. In performing its functions and duties under this Agreement,
the Agent shall act solely as agent of the Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for any Credit Party.


13.2         Deposit Account with Agent.  Each Borrower authorizes Agent, in
Agent’s sole discretion, upon notice to the Borrowers to charge its general
deposit account(s), if any, maintained with the Agent for the amount of any
principal, interest, or other amounts or costs due under this Agreement when the
same become due and payable under the terms of this Agreement or the Notes.


13.3         Scope of Agent’s Duties.  The Agent shall have no duties or
responsibilities except those expressly set forth herein, and shall not, by
reason of this Agreement or otherwise, have a fiduciary relationship with any
Lender (and no implied covenants or other obligations shall be read into this
Agreement against the Agent). None of Agent, its Affiliates nor any of their
respective directors, officers, employees or agents shall be liable to any
Lender for any action taken or omitted to be taken by it or them under this
Agreement or any document executed pursuant hereto, or in connection herewith or
therewith with the consent or at the request of the Majority Lenders (or all of
the Lenders for those acts requiring consent of all of the Lenders) (except for
its or their own willful misconduct or gross negligence), nor be responsible for
or have any duties to ascertain, inquire into or verify (a) any recitals or
warranties made by the Credit Parties or any Affiliate of the Credit Parties, or
any officer thereof contained herein or therein, (b) the effectiveness,
enforceability, validity or due execution of this Agreement or any document
executed pursuant hereto or any security thereunder, (c) the performance by the
Credit Parties of their respective obligations hereunder or thereunder, or (d)
the satisfaction of any condition hereunder or thereunder, including without
limitation in connection with the making of any Advance or the issuance of any
Letter of Credit. Agent and its Affiliates shall be entitled to rely upon any
certificate, notice, document or other communication (including any cable,
telegraph, telex, facsimile transmission or oral communication) believed by it
to be genuine and correct and to have been sent or given by or on behalf of a
proper person. Agent may treat the payee of any Note as the holder thereof.
Agent may employ agents and may consult with legal counsel, independent public
accountants and other experts selected by it and shall not be liable to the
Lenders (except as to money or property received by them or their authorized
agents), for the negligence or misconduct of any such agent selected by it with
reasonable care or for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.


13.4         Successor Agent.  Agent may resign as such at any time upon at
least thirty (30) days prior notice to Borrowers and each of the Lenders. If
Agent at any time shall resign or if the office of Agent shall become vacant for
any other reason, Majority Lenders shall, by written instrument,  appoint
successor agent(s) (“Successor Agent”) satisfactory to such Majority Lenders
and, so long as no Default or Event of Default has occurred and is continuing,
to Borrowers (which approval shall not be unreasonably withheld or delayed);
provided, however that any such successor Agent shall be a bank or a trust
company or other financial institution which maintains an office in the United
States, or a commercial bank organized under the laws of the United States or
any state thereof, or any Affiliate of such bank or trust company or other
financial institution which is engaged in the banking business, and shall have a
combined capital and surplus of at least $500,000,000. Such Successor Agent
shall thereupon become the Agent hereunder, as applicable, and Agent shall
deliver or cause to be delivered to any successor agent such documents of
transfer and assignment as such Successor Agent may reasonably request. If a
Successor Agent is not so appointed or does not accept such appointment before
the resigning Agent’s resignation becomes effective, the Majority Lenders shall
thereafter perform all of the duties of the resigning Agent hereunder until such
appointment by the Majority Lenders and, if applicable, Borrowers, is made and
accepted. Such Successor Agent shall succeed to all of the rights and
obligations of the resigning Agent as if originally named. The resigning Agent
shall duly assign, transfer and deliver to such Successor Agent all moneys at
the time held by the resigning Agent hereunder after deducting therefrom its
expenses for which it is entitled to be reimbursed hereunder. Upon such
succession of any such Successor Agent, the resigning Agent shall be discharged
from its duties and obligations, in its capacity as Agent hereunder, except for
its gross negligence or willful misconduct arising prior to its resignation
hereunder, and the provisions of this Article 13 shall continue in effect for
the benefit of the resigning Agent in respect of any actions taken or omitted to
be taken by it while it was acting as Agent.

 
109

--------------------------------------------------------------------------------

 

13.5         Credit Decisions.  Each Lender acknowledges that it has,
independently of Agent and each other Lender and based on the financial
statements of Borrowers and such other documents, information and investigations
as it has deemed appropriate, made its own credit decision to extend credit
hereunder from time to time. Each Lender also acknowledges that it will,
independently of Agent and each other Lender and based on such other documents,
information and investigations as it shall deem appropriate at any time,
continue to make its own credit decisions as to exercising or not exercising
from time to time any rights and privileges available to it under this
Agreement, any Loan Document or any other document executed pursuant hereto.


13.6         Authority of Agent to Enforce This Agreement.  Each Lender, subject
to the terms and conditions of this Agreement, grants the Agent full power and
authority as attorney-in-fact to institute and maintain actions, suits or
proceedings for the collection and enforcement of any Indebtedness outstanding
under this Agreement or any other Loan Document and to file such proofs of debt
or other documents as may be necessary to have the claims of the Lenders allowed
in any proceeding relative to any Credit Party, or their respective creditors or
affecting their respective properties, and to take such other actions which
Agent considers to be necessary or desirable for the protection, collection and
enforcement of the Notes, this Agreement or the other Loan Documents.


13.7         Indemnification of Agent.  The Lenders agree (which agreement shall
survive the expiration or termination of this Agreement) to indemnify the Agent
and its Affiliates (to the extent not reimbursed by Borrowers, but without
limiting any obligation of Borrowers to make such reimbursement), ratably
according to their respective Weighted Percentages, from and against any and all
claims, damages, losses, liabilities, costs or expenses of any kind or nature
whatsoever (including, without limitation, reasonable fees and expenses of house
and outside counsel) which may be imposed on, incurred by, or asserted against
the Agent and its Affiliates in any way relating to or arising out of this
Agreement, any of the other Loan Documents or the transactions contemplated
hereby or any action taken or omitted by the Agent and its Affiliates under this
Agreement or any of the Loan Documents; provided, however, that no Lender shall
be liable for any portion of such claims, damages, losses, liabilities, costs or
expenses resulting from the Agent’s or its Affiliate’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent and its Affiliates promptly upon demand for its ratable
share of any reasonable out-of-pocket expenses (including, without limitation,
reasonable fees and expenses of house and outside counsel) incurred by the Agent
and its Affiliates in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents, to the extent that the Agent and its Affiliates are not reimbursed
for such expenses by Borrowers, but without limiting the obligation of Borrowers
to make such reimbursement. Each Lender agrees to reimburse the Agent and its
Affiliates promptly upon demand for its ratable share of any amounts owing to
the Agent and its Affiliates by the Lenders pursuant to this Section, provided
that, if the Agent or its Affiliates are subsequently reimbursed by Borrowers
for such amounts, they shall refund to the Lenders on a pro rata basis the
amount of any excess reimbursement. If the indemnity furnished to the Agent and
its Affiliates under this Section shall become impaired as determined in the
Agent’s reasonable judgment or Agent shall elect in its sole discretion to have
such indemnity confirmed by the Lenders (as to specific matters or otherwise),
Agent shall give notice thereof to each Lender and, until such additional
indemnity is provided or such existing indemnity is confirmed, the Agent may
cease, or not commence, to take any action. Any amounts paid by the Lenders
hereunder to the Agent or its Affiliates shall be deemed to constitute part of
the Indebtedness hereunder.

 
110

--------------------------------------------------------------------------------

 

13.8         Knowledge of Default.  It is expressly understood and agreed that
the Agent shall be entitled to assume that no Default or Event of Default has
occurred and is continuing, unless the officers of the Agent immediately
responsible for matters concerning this Agreement shall have received a written
notice from a Lender or a Borrower specifying such Default or Event of Default
and stating that such notice is a “notice of default”. Upon receiving such a
notice, the Agent shall promptly notify each Lender of such Default or Event of
Default and provide each Lender with a copy of such notice and shall endeavor to
provide such notice to the Lenders within three (3) Business Days (but without
any liability whatsoever in the event of its failure to do so). The Agent shall
also furnish the Lenders, promptly upon receipt, with copies of all other
notices or other information required to be provided by Borrowers hereunder.


13.9         Agent’s Authorization; Action by Lenders.  Except as otherwise
expressly provided herein, whenever the Agent is authorized and empowered
hereunder on behalf of the Lenders to give any approval or consent, or to make
any request, or to take any other action on behalf of the Lenders (including
without limitation the exercise of any right or remedy hereunder or under the
other Loan Documents), the Agent shall be required to give such approval or
consent, or to make such request or to take such other action only when so
requested in writing by the Majority Lenders or the Lenders, as applicable
hereunder. Action that may be taken by the Majority Lenders, any other specified
Percentage of the Lenders or all of the Lenders, as the case may be (as provided
for hereunder) may be taken (i) pursuant to a vote of the requisite percentages
of the Lenders as required hereunder at a meeting (which may be held by
telephone conference call), provided that Agent exercises good faith, diligent
efforts to give all of the Lenders reasonable advance notice of the meeting, or
(ii) pursuant to the written consent of the requisite percentages of the Lenders
as required hereunder, provided that all of the Lenders are given reasonable
advance notice of the requests for such consent.

 
111

--------------------------------------------------------------------------------

 

13.10       Enforcement Actions by the Agent.  Except as otherwise expressly
provided under this Agreement or in any of the other Loan Documents and subject
to the terms hereof, Agent will take such action, assert such rights and pursue
such remedies under this Agreement and the other Loan Documents as the Majority
Lenders or all of the Lenders, as the case may be (as provided for hereunder),
shall direct; provided, however, that the Agent shall not be required to act or
omit to act if, in the reasonable judgment of the Agent, such action or omission
may expose the Agent to personal liability for which Agent has not been
satisfactorily indemnified hereunder or is contrary to this Agreement, any of
the Loan Documents or applicable law. Except as expressly provided above or
elsewhere in this Agreement or the other Loan Documents, no Lender (other than
the Agent, acting in its capacity as agent) shall be entitled to take any
enforcement action of any kind under this Agreement or any of the other Loan
Documents.


13.11       Collateral Matters.


 
(a)
The Agent is authorized on behalf of all the Lenders, without the necessity of
any notice to or further consent from the Lenders, from time to time to take any
action with respect to any Collateral or the Collateral Documents which may be
necessary to perfect and maintain a perfected security interest in and Liens
upon the Collateral granted pursuant to the Loan Documents.



 
(b)
The Lenders irrevocably authorize the Agent, in its reasonable discretion, to
the full extent set forth in the post-amble to Section 14.10 hereof, (1) to
release or terminate any Lien granted to or held by the Agent upon any
Collateral (a) upon termination of Commitments and payment in full of all
Indebtedness payable under this Agreement and under any other Loan Document; (b)
constituting property (including, without limitation, Equity Interests in any
Person) sold or to be sold or disposed of as part of or in connection with any
disposition (whether by sale, by merger or by any other form of transaction and
including the property of any Subsidiary that is disposed of as permitted
hereby) permitted in accordance with the terms of this Agreement; (c)
constituting property in which a Credit Party owned no interest at the time the
Lien was granted or at any time thereafter; or (d) if approved, authorized or
ratified in writing by the Majority Lenders, or all the Lenders, as the case may
be, as provided in Section 14.10; (2) to subordinate the Lien granted to or held
by Agent on any Collateral to any other holder of a Lien on such Collateral
which is permitted by Section 9.2(b) hereof; and (3) if all of the Equity
Interests held by the Credit Parties in any Person are sold or otherwise
transferred to any transferee other than a Borrower or a Subsidiary of a
Borrower as part of or in connection with any disposition (whether by sale, by
merger or by any other form of transaction) permitted in accordance with the
terms of this Agreement, to release such Person from all of its obligations
under the Loan Documents (including, without limitation, under any Guaranty).
Upon request by the Agent at any time, the Lenders will confirm in writing the
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 13.11(b).


 
112

--------------------------------------------------------------------------------

 

13.12       Agents in their Individual Capacities.  Comerica Bank and its
Affiliates, successors and assigns shall each have the same rights and powers
hereunder as any other Lender and may exercise or refrain from exercising the
same as though such Lender were not the Agent. Comerica Bank and its Affiliates
may (without having to account therefor to any Lender) accept deposits from,
lend money to, and generally engage in any kind of banking, trust, financial
advisory or other business with the Credit Parties as if such Lender were not
acting as the Agent hereunder, and may accept fees and other consideration
therefor without having to account for the same to the Lenders.


13.13       Agent’s Fees.  Until the Indebtedness has been repaid and discharged
in full and no commitment to extend any credit hereunder is outstanding,
Borrowers shall pay to the Agent, as applicable, any agency or other fee(s) set
forth (or to be set forth from time to time) in the Fee Letter on the terms set
forth therein. The agency fees referred to in this Section 13.13 shall not be
refundable under any circumstances.


13.14       Documentation Agent or other Titles.  Any Lender identified on the
facing page or signature page of this Agreement or in any amendment hereto or as
designated with consent of the Agent in any assignment agreement as Joint Lead
Arranger, Documentation Agent, Syndication Agent, Bookrunner or any similar
titles, shall not have any right, power, obligation, liability, responsibility
or duty under this Agreement as a result of such title other than those
applicable to all Lenders as such. Without limiting the foregoing, the Lenders
so identified shall not have or be deemed to have any fiduciary relationship
with any Lender as a result of such title. Each Lender acknowledges that it has
not relied, and will not rely, on the Lender so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.


13.15       No Reliance on Agent’s Customer Identification Program.


 
(a)
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with a Borrower or any of its
Subsidiaries, any of their respective Affiliates or agents, the Loan Documents
or the transactions hereunder: (i) any identify verification procedures, (ii)
any record keeping, (iii) any comparisons with government lists, (iv) any
customer notices or (v) any other procedures required under the CIP Regulations
or such other laws.



 
(b)
Each Lender or assignee or participant of a Lender that is not organized under
the laws of the United States or a state thereof (and is not excepted from the
certification requirement contained in Section 313 of the USA Patriot Act and
the applicable regulations because it is both (i) an affiliate of a depository
institution or foreign bank that maintains a physical presence in the United
States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (x) within 10 days after the Effective Date, and (y) at
such other times as are required under the USA Patriot Act.


 
113

--------------------------------------------------------------------------------

 

14.
MISCELLANEOUS.



14.1         Accounting Principles.  Where the character or amount of any asset
or liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done, unless otherwise specified herein,
in accordance with GAAP.


14.2         Choice of Law and Venue.  (a)            THE VALIDITY OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE
CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS
OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER
OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD FOR PRINCIPLES OF CONFLICTS OF LAWS.


(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  BORROWERS AND
AGENT WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 14.2.


14.3         Reserved


14.4         Interest.  In the event the obligation of Borrowers to pay interest
on the principal balance of the Notes or on any other amounts outstanding
hereunder or under the other Loan Documents is or becomes in excess of the
maximum interest rate which Borrowers are permitted by law to contract or agree
to pay, giving due consideration to the execution date of this Agreement, then,
in that event, the rate of interest applicable thereto with respect to such
Lender’s applicable Percentages shall be deemed to be immediately reduced to
such maximum rate and all previous payments in excess of the maximum rate shall
be deemed to have been payments in reduction of principal and not of interest.

 
114

--------------------------------------------------------------------------------

 

14.5         Closing Costs and Other Costs; Indemnification.


 
(a)
Borrowers shall pay or reimburse (a) Agent for payment of, on demand, all
reasonable costs and expenses, including, by way of description and not
limitation, reasonable in-house and outside attorney fees (but without
duplication of such fees for the same services) and advances, appraisal and
accounting fees, lien search fees, and required travel costs, incurred by Agent
and its Affiliates in connection with the commitment, consummation and closing
of the loans contemplated hereby, or in connection with the administration or
enforcement of this Agreement or the other Loan Documents (including the
obtaining of legal advice regarding the rights and responsibilities of the
parties hereto) or any refinancing or restructuring of the loans or Advances
provided under this Agreement or the other Loan Documents, or any amendment or
modification thereof requested by Borrowers, and (b) Agent and each of the
Lenders, as the case may be, for all stamp and other taxes and duties payable or
determined to be payable in connection with the execution, delivery, filing or
recording of this Agreement and the other Loan Documents and the consummation of
the transactions contemplated hereby, and any and all liabilities with respect
to or resulting from any delay in paying or omitting to pay such taxes or
duties. Furthermore, all reasonable costs and expenses, including without
limitation attorney fees, incurred by Agent and, after the occurrence and during
the continuance of an Event of Default, by the Lenders in revising, preserving,
protecting, exercising or enforcing any of its or any of the Lenders’ rights
against Borrowers or any other Credit Party, or otherwise incurred by Agent and
the Lenders in connection with any Event of Default or the enforcement of the
loans (whether incurred through negotiations, legal proceedings or otherwise),
including by way of description and not limitation, such charges in any court or
bankruptcy proceedings or arising out of any claim or action by any person
against Agent, or any Lender which would not have been asserted were it not for
Agent’s or such Lender’s relationship with Borrowers hereunder or otherwise,
shall also be paid by Borrowers. All of said amounts required to be paid by
Borrowers hereunder and not paid forthwith upon demand, as aforesaid, shall bear
interest, from the date incurred to the date payment is received by Agent and
the Lenders, as the case may be, at the Base Rate, plus three percent (3%).



 
(b)
Borrowers agree to indemnify and hold Agent and each of the Lenders (and their
respective Affiliates) harmless from all loss, cost, damage, liability or
expenses, including reasonable house and outside attorneys’ fees and
disbursements (but without duplication of such fees and disbursements for the
same services), incurred by Agent and each of the Lenders by reason of an Event
of Default, or enforcing the obligations of any Credit Party under this
Agreement or any of the other Loan Documents, as applicable, or in the
prosecution or defense of any action or proceeding concerning any matter growing
out of or connected with this Agreement or any of the Loan Documents, excluding,
however, any loss, cost, damage, liability or expenses to the extent arising as
a result of the gross negligence or willful misconduct of the party seeking to
be indemnified under this Section 14.5(b).


 
115

--------------------------------------------------------------------------------

 

 
(c)
Borrowers agree to defend, indemnify and hold harmless Agent and each Lender
(and their respective Affiliates), and their respective employees, agents,
officers and directors from and against any and all claims, demands, penalties,
fines, liabilities, settlements, damages, costs or expenses of whatever kind or
nature (including without limitation, reasonable attorneys and consultants fees,
investigation and laboratory fees, environmental studies required by Agent or
any Lender in connection with the violation of Hazardous Material Laws), court
costs and litigation expenses, arising out of or related to (i) the presence,
use, disposal, release or threatened release of any Hazardous Materials on, from
or affecting any premises owned or occupied by the Company or any of its
Subsidiaries in violation of or the non-compliance with applicable Hazardous
Material Laws, (ii) any personal injury (including wrongful death) or property
damage (real or personal) arising out of or related to such Hazardous Materials,
(iii) any lawsuit or other proceeding brought or threatened, settlement reached
or governmental order or decree relating to such Hazardous Materials, and/or
(iv) complying or coming into compliance with all Hazardous Material Laws
(including the cost of any remediation or monitoring required in connection
therewith) or any other Requirement of Law; provided, however, that the
Borrowers shall have no obligations under this Section 14.5(c) with respect to
claims, demands, penalties, fines, liabilities, settlements, damages, costs or
expenses to the extent arising as a result of the gross negligence or willful
misconduct of the Agent or such Lender or such Affiliate, as the case may be.
The obligations of Borrowers under this Section 14.5(c) shall be in addition to
any and all other obligations and liabilities Borrowers may have to Agent or any
of the Lenders at common law or pursuant to any other agreement.



14.6         Notices.


 
(a)
Except as expressly provided otherwise in this Agreement (and except as provided
in clause (b) below), all notices and other communications provided to any party
hereto under this Agreement or any other Loan Document shall be in writing and
shall be given by personal delivery, by mail, by reputable overnight courier or
by facsimile and addressed or delivered to it at its address set forth on
Schedule 14.6 or at such other address as may be designated by such party in a
notice to the other parties that complies as to delivery with the terms of this
Section 14.6 or posted to an E-System set up by or at the direction of Agent (as
set forth below). Any notice, if personally delivered or if mailed and properly
addressed with postage prepaid and sent by registered or certified mail, shall
be deemed given when received or when delivery is refused; any notice, if given
to a reputable overnight courier and properly addressed, shall be deemed given
two (2) Business Days after the date on which it was sent, unless it is actually
received sooner by the named addressee; and any notice, if transmitted by
facsimile, shall be deemed given when received. The Agent may, but, except as
specifically provided herein, shall not be required to, take any action on the
basis of any notice given to it by telephone, but the giver of any such notice
shall promptly confirm such notice in writing or by facsimile, and such notice
will not be deemed to have been received until such confirmation is deemed
received in accordance with the provisions of this Section set forth above. If
such telephonic notice conflicts with any such confirmation, the terms of such
telephonic notice shall control. Any notice given by the Agent or any Lender to
Company shall be deemed to be a notice to all of the Credit Parties.


 
116

--------------------------------------------------------------------------------

 

 
(b)
Notices and other communications provided to the Agent and the Lenders party
hereto under this Agreement or any other Loan Document may be delivered or
furnished by electronic communication (including email and Internet or intranet
websites) pursuant to procedures approved by the Agent.  The Agent, the Lenders
or the Borrowers may, in their respective discretion, agree to accept notices
and other communications to it hereunder by electronic communications (including
email and any E-System) pursuant to procedures approved by it.  Unless otherwise
agreed to in a writing by and among the parties to a particular communication,
(i) notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, return email, or
other written acknowledgment) and (ii) notices and other communications posted
to any E-System shall be deemed received upon the deemed receipt by the intended
recipient at its email address as described in the foregoing clause (i) of
notification that such notice or other communication is available and
identifying the website address therefore.



14.7         Further Action.  Borrowers, from time to time, upon written request
of Agent will make, execute, acknowledge and deliver or cause to be made,
executed, acknowledged and delivered, all such further and additional
instruments, and take all such further action as may reasonably be required to
carry out the intent and purpose of this Agreement or the Loan Documents, and to
provide for Advances under and payment of the Notes, according to the intent and
purpose herein and therein expressed.


14.8         Successors and Assigns; Participations; Assignments.


 
(a)
This Agreement shall be binding upon and shall inure to the benefit of the
Borrowers and the Lenders and their respective successors and assigns.



 
(b)
The foregoing shall not authorize any assignment by Borrowers of its rights or
duties hereunder, and, except as otherwise provided herein, no such assignment
shall be made (or be effective) without the prior written approval of the
Lenders.



 
(c)
No Lenders may at any time assign or grant participations in such Lender’s
rights and obligations hereunder and under the other Loan Documents except (i)
by way of assignment to any Eligible Assignee in accordance with clause (d) of
this Section, (ii) by way of a participation in accordance with the provisions
of clause (e) of this Section or (iii) by way of a pledge or assignment of a
security interest subject to the restrictions of clause (f) of this Section (and
any other attempted assignment or transfer by any Lender shall be deemed to be
null and void).


 
117

--------------------------------------------------------------------------------

 

 
(d)
Each assignment by a Lender of all or any portion of its rights and obligations
hereunder and under the other Loan Documents, shall be subject to the following
terms and conditions:



(i)             each such assignment shall be in a minimum amount of the lesser
of (x) Five Million Dollars ($5,000,000) or such lesser amount as the Agent
shall agree and (y) the entire remaining amount of assigning Lender’s aggregate
interest in the Revolving Credit (and participations in any outstanding Letters
of Credit), the Acquisition Credit and the Term Loan; provided however that,
after giving effect to such assignment, in no event shall the entire remaining
amount (if any) of assigning Lender’s aggregate interest in the Revolving Credit
(and participations in any outstanding Letters of Credit), Acquisition Credit
and the Term Loan be less than $5,000,000 (or such lesser amount as the Agent
shall agree); and


(ii)            the parties to any assignment shall execute and deliver to Agent
an Assignment Agreement substantially (as determined by Agent) in the form
attached hereto as Exhibit H (with appropriate insertions acceptable to Agent),
together with a processing and recordation fee in the amount (as determined by
the Agent), if any, required as set forth in the Assignment Agreement.


Until the Assignment Agreement becomes effective in accordance with its terms,
and Agent has confirmed that the assignment satisfies the requirements of this
Section 14.8, the Borrowers and the Agent shall be entitled to continue to deal
solely and directly with the assigning Lender in connection with the interest so
assigned.  From and after the effective date of each Assignment Agreement that
satisfies the requirements of this Section 14.8, the assignee thereunder shall
be deemed to be a party to this Agreement, such assignee shall have the rights
and obligations of a Lender under this Agreement and the other Loan Documents
(including without limitation the right to receive fees payable hereunder in
respect of the period following such assignment) and the assigning Lender shall
relinquish its rights and be released from its obligations under this Agreement
and the other Loan Documents.


Upon request, Borrowers shall execute and deliver to the Agent, new Note(s)
payable to the order of the assignee in an amount equal to the amount assigned
to the assigning Lender pursuant to such Assignment Agreement, and with respect
to the portion of the Indebtedness retained by the assigning Lender, to the
extent applicable, new Note(s) payable to the order of the assigning Lender in
an amount equal to the amount retained by such Lender hereunder. The Agent, the
Lenders and the Borrowers acknowledge and agree that any such new Note(s) shall
be given in renewal and replacement of the Notes issued to the assigning lender
prior to such assignment and shall not effect or constitute a novation or
discharge of the Indebtedness evidenced by such prior Note, and each such new
Note may contain a provision confirming such agreement.

 
118

--------------------------------------------------------------------------------

 

 
(e)
The Borrowers and the Agent acknowledge that each of the Lenders may at any time
and from time to time, subject to the terms and conditions hereof, grant
participations in such Lender’s rights and obligations hereunder and under the
other Loan Documents to any Person (other than a natural person or to a Borrower
or any of such Borrower’s Affiliates or Subsidiaries); provided that any
participation permitted hereunder shall comply with all applicable laws and
shall be subject to a participation agreement that incorporates the following
restrictions:



(i)             such Lender shall remain the holder of its Notes hereunder (if
such Notes are issued) and the participant shall not be a party to this
Agreement, notwithstanding any such participation;


(ii)            a participant shall not reassign or transfer, or grant any
sub-participations in its participation interest hereunder or any part thereof;
and


(iii)           such Lender shall retain the sole right and responsibility to
enforce the obligations of the Credit Parties relating to the Notes and the
other Loan Documents, including, without limitation, the right to proceed
against any Guarantors, or cause the Agent to do so (subject to the terms and
conditions hereof), and the right to approve any amendment, modification or
waiver of any provision of this Agreement without the consent of the participant
(unless such participant is an Affiliate of such Lender), except for those
matters covered by Section 14.10(i) through (vi) hereof (provided that a
participant may exercise approval rights over such matters only on an indirect
basis, acting through such Lender and the Credit Parties, Agent and the other
Lenders may continue to deal directly with such Lender in connection with such
Lender’s rights and duties hereunder). Notwithstanding the foregoing, however,
in the case of any participation granted by any Lender hereunder, the
participant shall not have any rights under this Agreement or any of the other
Loan Documents against the Agent, any other Lender or any Credit Party;
provided, however that the participant may have rights against such Lender in
respect of such participation as may be set forth in the applicable
participation agreement and all amounts payable by the Credit Parties hereunder
shall be determined as if such Lender had not sold such
participation.  Each  such participant shall be entitled to the benefits of
Article 12 of this Agreement to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (d) of this Section,
provided that no participant shall be entitled to receive any greater amount
pursuant to such the provisions of Article 12 than the issuing Lender would have
been entitled to receive in respect of the amount of the participation
transferred by such issuing Lender to such participant had no such transfer
occurred and each such participant shall also be entitled to the benefits of
Section 10.6 hereof as though it were a Lender, provided that such participant
agrees to be subject to Section 11.3 hereof as though it were a Lender.


 
(f)
Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including its Notes, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledge or assignee for such Lender as a party hereto.


 
119

--------------------------------------------------------------------------------

 

 
(g)
The Agent shall maintain at its principal office a copy of each Assignment
Agreement delivered to it and a register (the “Register”) for the recordation of
the names and addresses of the Lenders, the Percentages of such Lenders and the
principal amount of each type of Advance owing to each such Lender from time to
time. The entries in the Register shall be prima facie evidence, and the
Borrowers, the Agent, and the Lenders may treat each Person whose name is
recorded in the Register as the owner of the Advances recorded therein for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrowers or any Lender (but only with respect to any entry relating to such
Lender’s Percentages and the principal amounts owing to such Lender) upon
reasonable notice to the Agent and a copy of such information shall be provided
to any such party on their prior written request. The Agent shall give prompt
written notice to the Borrowers of the making of any entry in the Register or
any change in such entry.



 
(h)
Borrowers authorize each Lender to disclose to any prospective assignee or
participant which has satisfied the requirements hereunder, any and all
financial information in such Lender’s possession concerning Company and its
Subsidiaries which has been delivered to such Lender pursuant to this Agreement,
provided that each such prospective assignee or participant shall execute a
confidentiality agreement consistent with the terms of Section 14.11 hereof or
shall otherwise agree to be bound by the terms thereof.



 
(i)
Nothing in this Agreement, the Notes or the other Loan Documents, expressed or
implied, is intended to or shall confer on any Person other than the respective
parties hereto and thereto and their successors and assignees and participants
permitted hereunder and thereunder any benefit or any legal or equitable right,
remedy or other claim under this Agreement, the Notes or the other Loan
Documents.



14.9         Counterparts.  This Agreement may be executed in several
counterparts, and each executed copy shall constitute an original instrument,
but such counterparts shall together constitute but one and the same instrument.


14.10       Amendment and Waiver.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, nor consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Agent and the Majority Lenders (or by the Agent at
the written request of the Majority Lenders) or, if this Agreement expressly so
requires with respect to the subject matter thereof, by all Lenders (and, with
respect to any amendments to this Agreement or the other Loan Documents, by any
Credit Party or the Guarantors that are signatories thereto), and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by the Lender or Lenders affected
thereby, do any of the following: (i) increase the stated amount of such
Lender’s commitment hereunder, (ii) reduce the principal of, or interest on, any
outstanding Indebtedness or any Fees or other amounts payable hereunder, (iii)
postpone any date fixed for any payment of principal of, or interest on, any
outstanding Indebtedness or any Fees or other amounts payable hereunder, (iv)
except as expressly permitted hereunder or under the Collateral Documents,
release all or substantially all of the Collateral (provided that neither Agent
nor any Lender shall be prohibited thereby from proposing or participating in a
consensual or nonconsensual debtor-in-possession or similar financing), or
release any material guaranty provided by any Person in favor of Agent and the
Lenders, provided however that Agent shall be entitled, without notice to or any
further action or consent of the Lenders, to release any Collateral which any
Credit Party is permitted to sell, assign or otherwise transfer in compliance
with this Agreement or the other Loan Documents or release any guaranty to the
extent expressly permitted in this Agreement or any of the other Loan Documents
(whether in connection with the sale, transfer or other disposition of the
applicable Guarantor or otherwise), (v) terminate or modify any indemnity
provided to the Lenders hereunder or under the other Loan Documents, except as
shall be otherwise expressly provided in this Agreement or any other Loan
Document, or (vi) change the definitions of “Revolving Credit Percentage”, “Term
Loan Percentage”, “Acquisition Credit Percentage”, “Majority Revolving Credit
Lenders”, “Majority Term Loan Lenders”, “Majority Acquisition Credit Lenders,”
Sections 11.2, 11.3 or 14.8 hereof or this Section 14.10, or the definitions of
“Weighted Percentage” or “Majority Lenders” except to incorporate a new facility
added to the Agreement; provided, further, that notwithstanding the foregoing:
(A) the definitions of “Borrowing Base” and “Eligible Accounts” may be changed,
and the Revolving Credit Maturity Date may be postponed or extended, only with
the consent of all of the Revolving Credit Lenders; (B) the Term Loan Maturity
Date may be postponed or extended only with the consent of all the Term Loan
Lenders; (C) the Acquisition Credit Maturity Date may be postponed or extended
and the definitions of “Eligible Equipment” and the percentage limitations set
forth in Section 5.3(d) hereof only with the consent of all Acquisition Credit
Lenders; and (D) any amendment or waiver of or consent to any variation from the
mandatory prepayment provisions (1) with respect to the Term Loan may be made
with the consent of the Majority Term Loan Lenders, (2) with respect to the
Revolving Credit may be made with the consent of the Majority Revolving Credit
Lenders and (3) with respect to the Acquisition Credit may be made with the
consent of the Majority Acquisition Credit Lenders; (D) no amendment, waiver or
consent shall, unless in a writing signed by the Swing Line Lender, do any of
the following: (1) reduce the principal of, or interest on, the Swing Line Note,
(2) postpone any date fixed for any payment of principal of, or interest on, the
Swing Line Note or (3) otherwise affect the rights and duties of the Swing Line
Lender under this Agreement or any other Loan Document; (E) no amendment, waiver
or consent shall, unless in a writing signed by Issuing Lender affect the rights
or duties of Issuing Lender under this Agreement or any of the other Loan
Documents; (F) no amendment, waiver, or consent shall, unless in a writing
signed by the Agent affect the rights or duties of the Agent under this
Agreement or any other Loan Document. All references in this Agreement to
“Lenders” or “the Lenders” shall refer to all Lenders, unless expressly stated
to refer to Majority Lenders (or the like).

 
120

--------------------------------------------------------------------------------

 

The Agent shall, upon the written request of the Borrowers, execute and deliver
to the Credit Parties such documents as may be necessary to evidence (1) the
release of any Lien granted to or held by the Agent upon any Collateral: (a)
upon termination of the Commitments and payment in full of all Indebtedness
payable under this Agreement and under any other Loan Document; (b) which
constitutes property (including, without limitation, Equity Interests in any
Person) sold or to be sold or disposed of as part of or in connection with any
disposition (whether by sale, by merger or by any other form of transaction and
including the property of any Subsidiary that is disposed of as permitted
hereby) permitted in accordance with the terms of this Agreement; (c) which
constitutes property in which a Credit Party owned no interest at the time the
Lien was granted or at any time thereafter; or (d) if approved, authorized or
ratified in writing by the Majority Lenders, or all the Lenders, as the case may
be, as provided in this Section 14.10; or (2) the release of any Person from its
obligations under the Loan Documents (including without limitation the Guaranty)
if all of the Equity Interests of such Person that were held by a Credit Party
are sold or otherwise transferred to any transferee other than a Borrower or a
Subsidiary of a Borrower as part of or in connection with any disposition
(whether by sale, by merger or by any other form of transaction) permitted in
accordance with the terms of this Agreement; provided that (i) Agent shall not
be required to execute any such release or subordination agreement under clauses
(1) or (2) above on terms which, in the Agent’s opinion, would expose the Agent
to liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty or such release shall not in
any manner discharge, affect or impair the Indebtedness or any Liens upon any
Collateral retained by any Credit Party, including (without limitation) the
proceeds of the sale or other disposition, all of which shall constitute and
remain part of the Collateral.

 
121

--------------------------------------------------------------------------------

 

14.11       Confidentiality.  Each Lender agrees that it will not disclose
without the prior consent of the Borrowers (other than to its employees, its
Subsidiaries, another Lender, an Affiliate of a Lender or to its auditors or
counsel) any information with respect to the Company and its Subsidiaries which
is furnished pursuant to this Agreement or any of the other Loan Documents;
provided that any Lender may disclose any such information (a) as has become
generally available to the public or has been lawfully obtained by such Lender
from any third party under no duty of confidentiality to any such Person, (b) as
may be required or appropriate in any report, statement or testimony submitted
to, or in respect to any inquiry, by, any municipal, state or federal regulatory
body having or claiming to have jurisdiction over such Lender, including the
Board of Governors of the Federal Reserve System of the United States, the
Office of the Comptroller of the Currency or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (c) as may be required or appropriate in respect to any
summons or subpoena or in connection with any litigation, (d) in order to comply
with any law, order, regulation, ruling or other requirement of law applicable
to such Lender, and (e) to any prospective assignee or participant in accordance
with Section 14.8(f) hereof.


14.12       Substitution or Removal of  Lenders.  If (a) the obligation of any
Lender to make Eurodollar-based Advances has been suspended pursuant to Section
12.3 or 12.4, (b) any Lender has demanded compensation under Sections 3.4(c),
12.5 or 12.6 or (c) any Lender has become a Defaulting Lender or has not
approved an amendment, waiver or other modification of this Agreement, if such
amendment, waiver or modification has been approved by the Majority Lenders and
the consent of such Lender is required (in each case, an “Affected Lender”),
then the Borrowers shall have the following rights in addition to any other
rights or remedies it may have hereunder.

 
122

--------------------------------------------------------------------------------

 

(i)             Subject to Section 14.8 hereof, the Borrowers may, with the
assistance of the Agent, seek a substitute Lender or Lenders (which may be one
or more of the existing Lenders (the “Purchasing Lender” or “Purchasing
Lenders”) to purchase the Advances of the Revolving Credit, Swing Line,
Acquisition Credit and/or the Term Loan, as the case may be and assume the
Revolving Credit Aggregate Commitment (including without limitation the
participations in Swing Line Advances and Letters of Credit) under this
Agreement of such Affected Lender, and require the Affected Lender to sell its
Advances of the Revolving Credit, Swing Line, Acquisition Credit and/or the Term
Loan, as the case may be, and assign its Revolving Credit Aggregate Commitment
to such Purchasing Lender or Purchasing Lenders within two (2) Business Days
after receiving notice from the Borrowers requiring it to do so, at an aggregate
price equal to the outstanding principal amount thereof, plus unpaid interest
accrued thereon up to but excluding the date of the sale, payable (in
immediately available funds) in cash. In connection with any such sale, and as a
condition thereof, the Borrowers shall pay to the Affected Lender all fees
accrued for its account hereunder to but excluding the date of such sale, plus,
if demanded by the Affected Lender within ten (10) Business Days after such
sale, (x) the amount of any compensation which would be due to the Affected
Lender under Section 12.1 if the Borrower had prepaid the outstanding
Eurodollar-based Advances of the Affected Lender on the date of such sale
(unless such Affected Lender is a Defaulting Lender, in which case no such
compensation shall be due) and (y) any additional compensation accrued for its
account under Sections 3.4(c), 12.5 and 12.6 to but excluding said date. Upon
such sale, the Purchasing Lender or Purchasing Lenders shall assume the Affected
Lender’s commitment, and the Affected Lender shall be released from its
obligations hereunder to a corresponding extent.  The Affected Lender, as
assignor, such Purchasing Lender, as assignee, the Borrowers and the Agent,
shall enter into an Assignment Agreement pursuant to Section 14.8 hereof,
whereupon such Purchasing Lender shall be a Lender party to this Agreement,
shall be deemed to be an assignee hereunder and shall have all the rights and
obligations of a Lender with a Revolving Credit Percentage equal to its ratable
share of the then applicable Revolving Credit Aggregate Commitment and the
applicable Percentages of the Term Loan of the Affected Lender, provided,
however, that if the Affected Lender does not execute such Assignment Agreement
within (2) Business Days of receipt thereof, the Agent may execute the
Assignment Agreement as the Affected Lender’s attorney-in-fact. Each of the
Lenders hereby irrevocably constitutes and appoints the Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full power and authority in the name of such Lender or in
its own name to execute and deliver an Assignment Agreement while such Lender is
an Affected Lender hereunder (such power of attorney to be deemed coupled with
an interest and irrevocable). In connection with any assignment pursuant to this
Section 14.12, the Borrower or the Purchasing Lender shall pay to the Agent the
administrative fee for processing such assignment referred to in Section 14.8;
and


(ii)            With respect to any Affected Lender that is a Defaulting Lender,
the Borrowers may, with the prior written consent of the Agent and
notwithstanding Section 11.3 of this Agreement or any other provisions requiring
pro rata payments to the Lenders, elect to reduce the Revolving Credit Aggregate
Commitment by the amount of the Revolving Credit Aggregate Commitment of such
Affected Lender and the Acquisition Credit Aggregate Commitment by the amount of
the Acquisition Credit Aggregate Commitment of such Affected Lender and repay
all amounts owing to such Affected Lender in respect thereof, subject to the
following:

 
123

--------------------------------------------------------------------------------

 

(A)           such Affected Lender shall receive an amount in cash equal to the
outstanding principal amount owing to such Affected Lender under this Agreement,
plus unpaid interest accrued thereon up to but excluding the date of the
repayment. In addition, and as a condition thereof, the Borrowers shall pay to
the Affected Lender all fees accrued for its account hereunder to but excluding
the date of such repayment, plus, if demanded by the Affected Lender within ten
(10) Business Days after such repayment, (x) the amount of any compensation
which would be due to the Affected Lender under Section 12.1 if the Borrowers
had prepaid the outstanding Eurodollar-based Advances of the Affected Lender on
the date of such repayment and (y) any additional compensation accrued for its
account under Sections 3.4(c), 12.5 and 12.6 to but excluding said date;


(B)           after giving effect to the reduction in the Revolving Credit
Aggregate Commitment and the payments required under subclause (A) above, the
Borrower shall have availability, on the date of the repayment, to borrow
additional Revolving Credit Advances under the Revolving Credit Aggregate
Commitment of at least $2,500,000 (after taking into account the sum on such
date of the outstanding principal amount of all Revolving Credit Advances, Swing
Line Advances and Letter of Credit Obligations);


(C)           the stated dollar commitment of any other Lender is not increased
thereby; and


(iii)           if such Affected Lender is a Defaulting Lender and such
Defaulting Lender holds no share of the Revolving Credit Aggregate Commitment or
the Acquisition Credit Aggregate Commitment, or with respect to which the
Borrowers have elected to reduce the Revolving Credit Aggregate Commitment and
Acquisition Credit Aggregate Commitment of such Defaulting Lender by such
Defaulting Lender’s Revolving Credit Percentage and Acquisition Credit
Percentage, as applicable, in accordance with the foregoing provisions of clause
(ii), the Borrowers may repay all amounts owing to such Lender in connection
with the Term Loan, provided that (A) the Majority Lenders have consented to
such payment in writing, (B) after giving effect to any reduction of the
Revolving Credit Aggregate Commitment or payments on the Revolving Credit under
clause (ii) above and payments on the Term Loan under this clause (iii), the
Borrowers shall have availability, on the date of the repayment, to borrow
additional Revolving Credit Advances under the Revolving Credit Aggregate
Commitment of at least $2,500,000 (after taking into account the sum on such
date of the outstanding principal amount of all Revolving Credit Advances, Swing
Line Advances and Letter of Credit Obligations) and (C) the stated dollar
commitment of any other Lender is not increased thereby.

 
124

--------------------------------------------------------------------------------

 

14.13       Withholding Taxes.  If any Lender is not a “United States Person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code, such
Lender shall promptly (but in any event prior to the initial payment of interest
hereunder or prior to its accepting any assignment under Section 14.8 hereof, as
applicable) deliver to the Agent two original executed copies of (i) Internal
Revenue Service Form W-8BEN or any successor form specifying the applicable tax
treaty between the United States and the jurisdiction of such Lender’s domicile
which provides for the exemption from withholding on interest payments to such
Lender, (ii) Internal Revenue Service Form W-8ECI or any successor form
evidencing that the income to be received by such Lender hereunder is
effectively connected with the conduct of a trade or business in the United
States or (iii) other evidence satisfactory to the Agent that such Lender is
exempt from United States income tax withholding with respect to such income;
provided, however, that such Lender shall not be required to deliver to Agent
the aforesaid forms or other evidence with respect to Advances to Borrowers, if
such Lender has assigned its entire interest hereunder (including its Revolving
Credit Commitment Amount, any outstanding Advances hereunder and participations
in Letters of Credit issued hereunder and any Notes issued to it by Borrowers),
to an Affiliate which is incorporated under the laws of the United States or a
state thereof, and so notifies the Agent. Such Lender shall amend or supplement
any such form or evidence as required to insure that it is accurate, complete
and non-misleading at all times. Promptly upon notice from the Agent of any
determination by the Internal Revenue Service that any payments previously made
to such Lender hereunder were subject to United States income tax withholding
when made, such Lender shall pay to the Agent the excess of the aggregate amount
required to be withheld from such payments over the aggregate amount actually
withheld by the Agent. In addition, from time to time upon the reasonable
request and the sole expense of Borrowers, each Lender and the Agent shall (to
the extent it is able to do so based upon applicable facts and circumstances),
complete and provide Borrowers with such forms, certificates or other documents
as may be reasonably necessary to allow Borrowers, as applicable, to make any
payment under this Agreement or the other Loan Documents without any withholding
for or on the account of any tax under Section 11.1(d) hereof (or with such
withholding at a reduced rate), provided that the execution and delivery of such
forms, certificates or other documents does not adversely affect or otherwise
restrict the rights and benefits (including without limitation economic
benefits) available to such Lender or the Agent, as the case may be, under this
Agreement or any of the other Loan Documents, or under or in connection with any
transactions not related to the transactions contemplated hereby.


14.14       Taxes and Fees.  Should any tax (other than as a result of a
Lender’s failure to comply with Section 14.13 or a tax based upon the net income
or capitalization of any Lender or the Agent by any jurisdiction where a Lender
or the Agent is or has been located), or recording or filing fee become payable
in respect of this Agreement or any of the other Loan Documents or any
amendment, modification or supplement hereof or thereof, Borrowers agree to pay
the same, together with any interest or penalties thereon arising from any
Borrower’s actions or omissions, and agrees to hold the Agent and the Lenders
harmless with respect thereto provided, however, that Borrowers shall not be
responsible for any such interest or penalties which were incurred prior to the
date that notice is given to the Credit Parties of such tax or
fees. Notwithstanding the foregoing, nothing contained in this Section 14.14
shall affect or reduce the rights of any Lender or the Agent under Section 12.5
hereof.

 
125

--------------------------------------------------------------------------------

 

14.15       WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY LAW, BORROWERS,
LENDERS AND AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.  BORROWERS, LENDERS AND AGENT REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.


14.16       Judicial Reference.


 
(a)
The parties prefer that any dispute between them be resolved in litigation
subject to a Jury Trial Waiver as set forth in this Agreement, the Notes or the
other Loan Documents (“Jury Trial Waiver”), but the Jury Trial Waiver may not be
enforceable under certain circumstances.  In the event the Jury Trial Waiver is
not enforceable, the parties elect to proceed under this Reference Provision.



 
(b)
Other than (i) nonjudicial foreclosure of security interests in real or personal
property and self-help remedies, (ii) the appointment of a receiver or (iii) the
exercise of other provisional remedies (any of which may be initiated pursuant
to applicable law), any controversy, dispute or claim (each, a “Claim”) between
the parties arising out of or relating to this Agreement, the Notes or the other
Loan Documents, will be resolved by a reference proceeding in California in
accordance with the provisions of Section 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding.  Except as otherwise provided in this
Agreement, the Notes or the other Loan Documents, venue for the reference
proceeding will be in the Superior Court or Federal District Court in the County
or District where venue is otherwise appropriate under applicable law (the
“Court”).



 
(c)
The referee shall be a retired Judge or Justice selected by mutual written
agreement of the parties.  If the parties do not agree, the referee shall be
selected by the Presiding Judge of the Court (or his or her representative).  A
request for appointment of a referee may be heard on an ex parte or expedited
basis, and the parties agree that irreparable harm would result if ex parte
relief is not granted.  The referee shall be appointed to sit with all the
powers provided by law.  Each party shall have one peremptory challenge pursuant
to CCP §170.6.  Pending appointment of the referee, the Court has power to issue
temporary or provisional remedies.


 
126

--------------------------------------------------------------------------------

 

 
(d)
The parties agree that time is of the essence in conducting the reference
proceedings.  Accordingly, the referee shall be requested to (a) set the matter
for a status and trial- setting conference within fifteen (15) days after the
date of selection of the referee, (b) if practicable, try all issues of law or
fact within ninety (90) days after the date of the conference and (c) report a
statement of decision within twenty (20) days after the matter has been
submitted for decision.  Any decision rendered by the referee will be final,
binding and conclusive, and judgment shall be entered pursuant to CCP §644.



 
(e)
The referee will have power to expand or limit the amount and duration of
discovery.  The referee may set or extend discovery deadlines or cutoffs for
good cause, including a party’s failure to provide requested discovery for any
reason whatsoever.  Unless otherwise ordered, no party shall be entitled to
“priority” in conducting discovery, depositions may be taken by either party
upon seven (7) days written notice, and all other discovery shall be responded
to within fifteen (15) days after service.  All disputes relating to discovery
which cannot be resolved by the parties shall be submitted to the referee whose
decision shall be final and binding.



 
(f)
Except as expressly set forth in this Agreement, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference
proceeding.  All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the
transcript.  The party making such a request shall have the obligation to
arrange for and pay the court reporter.  Subject to the referee’s power to award
costs to the prevailing party, the parties will equally share the cost of the
referee and the court reporter at trial.



 
(g)
The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California.  The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding.  The referee shall be empowered to enter
equitable as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that will be binding on the parties and rule on
any motion which would be authorized in a trial, including without limitation
motions for summary judgment or summary adjudication .  The referee shall issue
a decision at the close of the reference proceeding which disposes of all claims
of the parties that are the subject of the reference.  The referee’s decision
shall be entered by the Court as a judgment or an order in the same manner as if
the action had been tried by the Court.  The parties reserve the right to appeal
from the final judgment or order or from any appealable decision or order
entered by the referee.  The parties reserve the right to findings of fact,
conclusions of laws, a written statement of decision, and the right to move for
a new trial or a different judgment, which new trial, if granted, is also to be
a reference proceeding under this provision.


 
127

--------------------------------------------------------------------------------

 

 
(h)
If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration.  The arbitration will be conducted by a retired judge
or Justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time.  The limitations with respect
to discovery set forth above shall apply to any such arbitration proceeding. THE
PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS REFERENCE
PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY, AND THAT THEY ARE IN
EFFECT WAIVING THEIR RIGHT TO TRIAL BY JURY IN AGREEING TO THIS REFERENCE
PROVISION.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF THEIR OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY DISPUTE
BETWEEN THEM WHICH ARISES OUT OF OR IS RELATED TO THIS AGREEMENT, THE NOTES OR
THE OTHER LOAN DOCUMENTS.



14.17       USA Patriot Act Notice.   Pursuant to Section 326 of the USA Patriot
Act, the Agent and the Lenders hereby notify the Credit Parties that if they or
any of their Subsidiaries open an account, including any loan, deposit account,
treasury management account, or other extension of credit with Agent or any
Lender, the Agent or the applicable Lender will request the applicable Person’s
name, tax identification number, business address and other information
necessary to identify such Person (and may request such Person’s organizational
documents or other identifying documents) to the extent necessary for the Agent
and the applicable Lender to comply with the USA Patriot Act.


14.18       Complete Agreement; Conflicts.  This Agreement, the Notes (if
issued), any Requests for Revolving Credit Advance, Requests for Swing Line
Advance and Term Loan Rate Requests, and the Loan Documents contain the entire
agreement of the parties hereto, superseding all prior agreements, discussions
and understandings relating to the subject matter hereof, and none of the
parties shall be bound by anything not expressed in writing. In the event of any
conflict between the terms of this Agreement and the other Loan Documents, this
Agreement shall govern.


14.19       Severability.  In case any one or more of the obligations of the
Credit Parties under this Agreement, the Notes or any of the other Loan
Documents shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining obligations of the Credit
Parties shall not in any way be affected or impaired thereby, and such
invalidity, illegality or unenforceability in one jurisdiction shall not affect
the validity, legality or enforceability of the obligations of the Credit
Parties under this Agreement, the Notes or any of the other Loan Documents in
any other jurisdiction.

 
128

--------------------------------------------------------------------------------

 

14.20       Table of Contents and Headings; Section References.  The table of
contents and the headings of the various subdivisions hereof are for convenience
of reference only and shall in no way modify or affect any of the terms or
provisions hereof and references herein to “sections,” “subsections,” “clauses,”
“paragraphs,” “subparagraphs,” “exhibits” and “schedules” shall be to sections,
subsections, clauses, paragraphs, subparagraphs, exhibits and schedules,
respectively, of this Agreement unless otherwise specifically provided herein or
unless the context otherwise clearly indicates.


14.21       Construction of Certain Provisions.  If any provision of this
Agreement or any of the Loan Documents refers to any action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person,
whether or not expressly specified in such provision.


14.22       Independence of Covenants.  Each covenant hereunder shall be given
independent effect (subject to any exceptions stated in such covenant) so that
if a particular action or condition is not permitted by any such covenant
(taking into account any such stated exception), the fact that it would be
permitted by an exception to, or would be otherwise within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default.


14.23       Electronic Transmissions.


 
(a)
Each of the Agent, the Credit Parties, the Lenders, and each of their Affiliates
is authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein.  The Borrowers
hereby acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.



 
(b)
All uses of an E-System shall be governed by and subject to, in addition to
Section 14.6 and this Section 14.23, separate terms and conditions posted or
referenced in such E-System and related contractual obligations executed by the
Agent, the Credit Parties and the Lenders in connection with the use of such
E-System.



 
(c)
All E-Systems and Electronic Transmissions shall be provided “as is” and “as
available”.  None of the Agent or any of its Affiliates warrants the accuracy,
adequacy or completeness of any E-Systems or Electronic Transmission, and each
disclaims all liability for errors or omissions therein.  No warranty of any
kind is made by the Agent or any of its Affiliates in connection with any E
Systems or Electronic Transmission, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects.  The Agent, the Borrowers and the
Lenders agree that the Agent has no responsibility for maintaining or providing
any equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.


 
129

--------------------------------------------------------------------------------

 

14.24       Advertisements.  The Agent and the Lenders may disclose the names of
the Credit Parties and the existence of the Indebtedness in general
advertisements and trade publications.


14.25       Reliance on and Survival of Provisions.  All terms, covenants,
agreements, representations and warranties of the Credit Parties to any of the
Loan Documents made herein or in any of the Loan Documents or in any
certificate, report, financial statement or other document furnished by or on
behalf of any Credit Party in connection with this Agreement or any of the Loan
Documents shall be deemed to have been relied upon by the Lenders,
notwithstanding any investigation heretofore or hereafter made by any Lender or
on such Lender’s behalf, and those covenants and agreements of the Borrowers set
forth in Section 14.5 hereof (together with any other indemnities of any Credit
Party contained elsewhere in this Agreement or in any of the other Loan
Documents) and of Lenders set forth in Section 13.7 hereof shall survive the
repayment in full of the Indebtedness and the termination of any commitment to
extend credit.


14.26       Joint and Several Liability.


 
(a)
Each of the Borrowers acknowledges and agrees that it is the intent of the
parties that each such Borrower be primarily liable for the obligations as a
joint and several obligor. It is the intention of the parties that with respect
to liability of any Borrower hereunder arising solely by reason of its being
jointly and severally liable for Advances and other extensions of credit taken
by Borrowers, the obligations of such Borrower shall be absolute, unconditional
and irrevocable irrespective of:



(i)             any lack of validity, legality or enforceability of this
Agreement or any Note as to any Borrower, as the case may be;


(ii)            the failure of any Lender or any holder of any Note:


(A)           to enforce any right or remedy against any Borrower, as the case
may be, or any other Person (including any Guarantor) under the provisions of
this Agreement, such Note, or otherwise, or


(B)            to exercise any right or remedy against any guarantor of, or
collateral securing, any obligations;


(iii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Indebtedness, or any other extension,
compromise or renewal of any Indebtedness;


(iv)           any reduction, limitation, impairment or termination of any
Indebtedness with respect to any Borrower, as the case may be, for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to (and each of the Borrowers hereby waives any right to or
claim of) any defense (other than the defense of payment in full of the
Indebtedness) or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any
Indebtedness with respect to any Borrower, as the case may be;

 
130

--------------------------------------------------------------------------------

 

(v)            any addition, exchange, release, surrender or nonperfection of
any collateral, or any amendment to or waiver or release or addition of, or
consent to departure from, any guaranty, held by any Lender or any holder of the
Notes securing any of the Indebtedness; or


(vi)           any other circumstance which might otherwise constitute a defense
(other than the defense of payment in full of the Indebtedness) available to, or
a legal or equitable discharge of, any Borrower, as the case may be, any surety
or any guarantor.


 
(b)
Each of the Borrowers agrees that its joint and several liability hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment (in whole or in part) of any of the Indebtedness is rescinded
or must be restored by any Lender or any holder of any Note, upon the
insolvency, bankruptcy or reorganization of any Borrower, as the case may be, as
though such payment had not been made;



 
(c)
Each of the Borrowers hereby expressly waives: (i) notice of the Lenders’
acceptance of this Agreement; (ii) notice of the existence or creation or non
payment of all or any of the Indebtedness other than notices expressly provided
for in this Agreement; (iii) presentment, demand, notice of dishonor, protest,
and all other notices whatsoever other than notices expressly provided for in
this Agreement; (iv) any claim or defense based on an election of remedies; and
(v) all diligence in collection or protection of or realization upon the
Indebtedness or any part thereof, any obligation hereunder, or any security for
or guaranty of any of the foregoing.



 
(d)
No delay on any of the Lenders part in the exercise of any right or remedy shall
operate as a waiver thereof, and no single or partial exercise by any of the
Lenders of any right or remedy shall preclude other or further exercise thereof
or the exercise of any other right or remedy. No action of any of the Lenders
permitted hereunder shall in any way affect or impair any such Lenders’ rights
or any Borrower’s Indebtedness under this Agreement.



 
(e)
Each of the Borrowers hereby represents and warrants to each of the Lenders that
it now has and will continue to have independent means of obtaining information
concerning such Borrower’s affairs, financial condition and business. Lenders
shall not have any duty or responsibility to provide any Borrower with any
credit or other information concerning such Borrower’s affairs, financial
condition or business which may come into the Lenders’ possession.


 
131

--------------------------------------------------------------------------------

 

 
(f)
Each of the Borrowers represents and warrants (i) that the business operations
of the Borrowers are interrelated and that the business operations of the
Borrowers complement one another, and such entities have a common business
purpose, and (ii) that, to permit their uninterrupted and continuous operations,
such entities now require and will from time to time hereafter require funds and
credit accommodations for general business purposes and that (iii) the proceeds
of advances under the Revolving Credit, the Swing Line, the Term Loan and the
other credit facilities extended hereunder will directly or indirectly benefit
the Borrowers hereunder, severally and jointly, regardless of which Borrower
receives part or all of the proceeds of such Advances.



 
(g)
Notwithstanding anything to the contrary contained herein, it is the intention
of the Borrowers, Agent and the Lenders that the amount of the respective
Borrowers’ obligations hereunder shall be in, but not in excess of, the maximum
amount thereof not subject to avoidance or recovery by operation of applicable
law governing bankruptcy, reorganization, arrangement, adjustment of debts,
relief of debtors, dissolution, insolvency, fraudulent transfers or conveyances
or other similar laws (collectively, “Applicable Insolvency Laws”). To that end,
but only in the event and to the extent that the Borrowers’ respective
obligations hereunder or any payment made pursuant thereto would, but for the
operation of the foregoing proviso, be subject to avoidance or recovery under
Applicable Insolvency Laws, the amount of the Borrowers’ respective obligations
hereunder shall be limited to the largest amount which, after giving effect
thereto, would not, under Applicable Insolvency Laws, render such Borrower’s
respective obligations hereunder unenforceable or avoidable or subject to
recovery under Applicable Insolvency Laws. To the extent any payment actually
made hereunder exceeds the limitation contained in this Section 14.26(g), then
the amount of such excess shall, from and after the time of payment by the
Borrowers (or any of them), be reimbursed by the Lenders upon demand by such
Borrowers. The foregoing proviso is intended solely to preserve the rights of
the Agent and the Lenders hereunder against the Borrowers to the maximum extent
permitted by Applicable Insolvency Laws and neither any Borrower nor any
Guarantor nor any other Person shall have any right or claim under this Section
14.26(g) that would not otherwise be available under Applicable Insolvency Laws.



14.27       Amendment and Restatement.


 
(a)
On the Effective Date, the Prior Credit Agreement shall be amended, restated and
superseded in its entirety.  The parties hereto acknowledge and agree that (i)
this Agreement, the Notes, and the other Loan Documents executed and delivered
in connection herewith do not constitute a novation, payment and reborrowing, or
termination of the “Obligations” (as defined in the Prior Credit Agreement)
under the Prior Credit Agreement as in effect prior to the Effective Date; (ii)
such “Obligations” are in all respects continuing with only the terms thereof
being modified as provided in this Agreement; (iii) the Liens as granted under
the Collateral Documents securing payment of such “Obligations” are in all
respects continuing and in full force and effect and secure the payment of the
Indebtedness (as defined in this Agreement) and are hereby fully ratified and
affirmed; and (iv) upon the effectiveness of this Agreement, all Existing
Advances and Existing Letters of Credit will be part of the Advances and Letters
of Credit hereunder on the terms and conditions set forth in this
Agreement.  Without limitation of the foregoing, Borrowers hereby fully and
unconditionally ratify and affirm all Collateral Documents and agree that all
collateral granted thereunder shall from and after the Effective Date secure all
Indebtedness hereunder.


 
132

--------------------------------------------------------------------------------

 

 
(b)
Notwithstanding the modifications effected by this Agreement of the
representations, warranties and covenants of Borrowers contained in the Prior
Credit Agreement, Borrowers acknowledge and agree that any causes of action or
other rights created in favor of any Lender and its successors arising out of
the representations and warranties of Borrowers contained in or delivered
(including representations and warranties delivered in connection with the
making of the loans or other extensions of credit thereunder) in connection with
the Prior Credit Agreement shall survive the execution and delivery of this
Agreement; provided, however, that it is understood and agreed that Borrowers’
monetary obligations under the Prior Credit Agreement in respect of the advances
and letters of credit thereunder are evidenced by this Agreement as provided
herein.  All indemnification obligations of Borrowers pursuant to the Prior
Credit Agreement (including any arising from a breach of the representations
thereunder) shall survive the amendment and restatement of the Prior Credit
Agreement pursuant to this Agreement.



 
(c)
On and after the Effective Date, (i) each reference in the Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof” or similar words referring to the
Credit Agreement shall mean and be a reference to this Agreement, (ii) each
reference in the Loan Documents to a “Note” shall mean and be a Note as defined
in this Agreement and (iii) each reference in the Loan Documents to
“Obligations” shall be deemed to be a reference to “Indebtedness” as defined in
this Agreement.



 
(d)
On the Effective Date, each Lender shall have (i) a Percentage equal to the
applicable percentage set forth in Schedule 1.2 hereto, and (ii) Advances of the
Revolving Credit (and participation in Letters of Credit) in its Percentage of
all such Advances (and Letters of Credit) Acquisition Credit Advances (if any)
and Term Loan Advances outstanding on the Effective Date. To facilitate the
foregoing, each Lender which as a result of the adjustments of Percentages
evidenced by Schedule 1.2 hereto is to have a greater principal amount of
Advances of the Revolving Credit or the Term Loan outstanding than such Lender
had outstanding under the Prior Credit Agreement immediately prior to the
Effective Date, shall deliver to the Agent immediately available funds to cover
such Advances (and the Agent shall, to the extent of the funds so received,
disburse funds to each Lender which, as a result of the adjustment of the
Percentages, is to have a lesser principal amount of Advances outstanding than
such Lender had under the Prior Credit Agreement), all as reasonably determined
by Agent.  The Lenders agree that all interest and fees accrued under the Prior
Credit Agreement shall constitute the property of the Lenders which were parties
to the Prior Credit Agreement and shall be distributed (to the extent received
from the Borrowers) to such Lenders on the basis of the Percentages in effect
under the Prior Credit Agreement. Furthermore, it is acknowledged and agreed
that all fees paid under the Prior Credit Agreement shall not be recalculated,
redistributed or reallocated by Agent among the Lenders.


 
133

--------------------------------------------------------------------------------

 

14.28       Knowledge.  Whenever the terms “to the knowledge of”, “to the best
knowledge of” or similar knowledge qualifiers are used in this Agreement or any
other Loan Document with respect to any or all of the Credit Parties, such terms
shall be deemed to mean the actual knowledge of each of the Responsible Officers
of the Company at the relevant time.


[Signatures Follow On Succeeding Page]

 
134

--------------------------------------------------------------------------------

 

WITNESS the due execution hereof as of the day and year first above written.


COMERICA BANK,
 
as Administrative Agent
             
By:
   
Name:
   
Its:
               
COMERICA BANK,
 
as a Lender, as Issuing Lender
 
and as Swing Line Lender
             
By:
   
Name:
   
Its:
               
U.S. BANK NATIONAL ASSOCIATION,
 
as a Lender
             
By:
   
Name:
   
Its:
               
BANK OF THE WEST,
 
as a Lender
             
By:
   
Name:
   
Its:
   


 
135

--------------------------------------------------------------------------------

 
 
NATIONAL TECHNICAL SYSTEMS, INC.
             
By:
   
Name:
   
Its:
   


 
1

--------------------------------------------------------------------------------

 
 
NTS TECHNICAL SYSTEMS
             
By:
   
Name:
   
Its:
               
APPROVED ENGINEERING TEST LABORATORIES, INC.
             
By:
   
Name:
   
Its:
               
NTS ENGINEERING SERVICES, INC.
             
By:
   
Name:
   
Its:
               
ETCR, INC.
             
By:
   
Name:
   
Its:
   


 
2

--------------------------------------------------------------------------------

 
 
PHASE SEVEN LABORATORIES, INC.
             
By:
   
Name:
   
Its:
               
ELLIOTT LABORATORIES, LLC
             
By:
   
Name:
   
Its:
               
ACTON ENVIRONMENTAL TESTING CORPORATION
             
By:
   
Name:
   
Its:
               
UNITED STATES TEST LABORATORY, L.L.C.
             
By:
   
Name:
   
Its:
   


 
3

--------------------------------------------------------------------------------

 

Schedule 1.1
Applicable Margin Grid
Credit Agreement
(basis points per annum)


Basis for Pricing
Level I
Level II
Level III
Level IV
Consolidated Total Debt to Consolidated EBITDA Ratio*
<1.50 : 1:00
>1.50 : 1.00 but
<2.00 : 1.00
>2.00 : 1.00 but
<2.50 : 1.00
>2.50 : 1.00
Revolving Credit Eurodollar Margin
175
200
225
250
Revolving Credit Base Rate Margin
75
100
125
150
Revolving Credit Facility Fee
25
25
25
25
Letter of Credit Fees (exclusive of facing fees)
175
200
225
250
Term Loan Eurodollar Margin
200
225
250
275
Term Loan Base Rate Margin
100
125
150
175
Acquisition Credit Eurodollar Margin
200
225
250
275
Acquisition Credit Base Rate Margin
100
125
150
175
Acquisition Credit Unused Fee
35
35
35
35



* Definitions as set forth in the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

Schedule 1.2
Percentages and Allocations
Credit Agreement


LENDERS
REVOLVING CREDIT PERCENTAGE
REVOLVING CREDIT ALLOCATIONS
TERM LOAN PERCENTAGE
TERM LOAN ALLOCATIONS
ACQUISITION CREDIT PERCENTAGE
ACQUISITION CREDIT ALLOCATIONS
WEIGHTED PERCENTAGE
TOTAL ALLOCATION
Comerica Bank
40.0000000%
$10,000,000.00
40.0000000%
$8,000,000.00
40.0000000%
$8,000,000.00
40.0000000%
$26,000,000.00
U.S. Bank National Association
30.0000000%
$7,500,000.00
30.0000000%
$6,000,000.00
30.0000000%
$6,000,000.00
30.0000000%
$19,500,000.00
Bank of the West
30.0000000%
$7,500,000.00
30.0000000%
$6,000,000.00
30.0000000%
$6,000,000.00
30.0000000%
$19,500,000.00
TOTALS
100%
$25,000,000.00
100%
$20,000,000.00
100%
$20,000,000.00
100%
$65,000,000.00


 
 

--------------------------------------------------------------------------------

 

Schedule 1.3


Compliance Information
 
Correct Legal Name
Address
Type of Organization
Jurisdiction of Organization
Tax identification number and other identification numbers
                             


 
 

--------------------------------------------------------------------------------

 

Schedule 1.4


Borrowers




NATIONAL TECHNICAL SYSTEMS, INC.


NTS TECHNICAL SYSTEMS


APPROVED ENGINEERING TEST LABORATORIES, INC.


NTS ENGINEERING SERVICES, INC.


ETCR, INC.


PHASE SEVEN LABORATORIES, INC.


ELLIOTT LABORATORIES, LLC


ACTON ENVIRONMENTAL TESTING CORPORATION


UNITED STATES TEST LABORATORY, L.L.C.

 
 

--------------------------------------------------------------------------------

 

Schedule 8.18


Post-Closing Requirements
 
 
The Borrowers shall, as expeditiously as reasonably possible, but in no event
later than the applicable number of days after the Effective Date specified
below, provide the items (in form and substance reasonably satisfactory to the
Agent) or perform the actions (in a manner and with a result reasonably
satisfactory  to the Agent) set forth below, provided, that, in each case, the
Agent may, from time to time and at any time, extend such number of days by such
additional number of days as it deems appropriate in its sole discretion,
exercised in good faith:


1.             Exercise their commercial best efforts to cause to be executed
and delivered to Agent by all necessary parties thereto, within ninety (90) days
following the Effective Date.  Collateral Access Agreements covering those
leased locations identified in Schedule 8.18A attached hereto;


2.             Obtain title insurance coverage on the Saugus, California 25-acre
owned real property location, in a form and amount satisfactory to Agent, on or
before the close of business on November 12, 2010;


3.             Obtain the following endorsements to the title insurance policy
on the Saugus, California 118-acre owned real property location, in a form
satisfactory to Agent, on or before the close of business on November 12, 2010:


 
(a)
Mortgage Modification; and



 
(b)
affirmative coverage on unlocateable easements;



4.             Obtain a Mortgage Modification endorsement to the title insurance
policy on the Fullerton, California owned real property location, in a form
satisfactory to Agent, on or before the close of business on November 12, 2010;


5.             Obtain the following endorsements to the title insurance policy
on the Boxborough, Massachusetts owned real property location, in a form
satisfactory to Agent, on or before the close of business on November 12, 2010:


 
(a)
Mortgage Modification; and



 
(b)
Commercial Environmental Protection Lien; and



6.             Obtain the following endorsements to the title insurance policy
on the Acton, Massachusetts owned real property location, in a form satisfactory
to Agent, on or before the close of business on November 12, 2010:


 
(a)
Modification of Mortgage;


 
 

--------------------------------------------------------------------------------

 

 
(b)
Commercial Environmental Protection Lien;



 
(c)
Access and Entry;



 
(d)
Variable Rate;



 
(e)
Revolving Credit;



 
(f)
Single Tax Parcel; and



 
(g)
Location and Map.


 
 

--------------------------------------------------------------------------------

 

Schedule 8.18A


List of Leased Locations


Leased Location
Name and Address of Landlord
 
24007 Ventura Blvd., Suite 200
Calabasas, CA
Northpark Associates
23945 Calabasas Road
Calabasas, CA
 
Highway 274, Building K5
Camden, AR
Highland Industrial Park
PO Box 3108
East Camden, AR
 
126 Washington
Camden, AR
Jordan Agency
PO Box 962
Camden, AR
 
12601 Southfield Road
Detroit, MI
Hagar Pacific Properties
PO BOX 31-0737
Detroit, MI
 
38995 Cherry Street, Bldg #3
Newark, CA
Prologis
47775 Fremont Blvd.
Fremont, CA
 
1155 W. 23rd Street
Tempe, AZ
Zimmerman Properites, Inc.
2150 E. Highland Suite 207
Phoenix, AZ
 
 
36 Gilbert Street South
Tinton Falls, NJ
36 Gilbert St. South, LLC
C/O Katrin A Heidelmeier, Brooks Von Arx
777 River Rd PO Box 271
Fair Haven, NJ
 
5200A Pasadena Ave. NE, Suite A
Albuquerque, NM
Mechenbier Construction
8500 Washington St., NE  Suite A-6
Albuquerque, NM
 
5730 Buckingham Parkway
Culver City, CA
Buckingham Heights Business Park
5730 W. Slauson Ave., Ste 222
Culver City, CA
 
5320 West 104th Street
Los Angeles, CA
AMB US Logistics Fund LP
PO Box 6156
Hicksville, NY
 
1701 East Plano Parkway, Suite 150
Plano, TX
Northwestern Mutual c/o Bradford Companies
9400 N. Central Expy #500
Dallas, TX
 
3915 Sunnymeade Road
Rustburg, VA
Wanda Bunnell
6080 Campbell Highway
Lynchburg, VA
 
7447 W. 33rd Street North
Wichita, KS
TCK, LLC
8221 Meadow Pass Ct.
Wichita, KS



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF REQUEST FOR REVOLVING CREDIT ADVANCE


No. _______________
Dated:  ________, 20__



TO:
Comerica Bank, as Agent



RE:
Amended and Restated Credit Agreement made as of November 10, 2010 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among the financial institutions from time to time signatory thereto
(collectively the “Lenders”), Comerica Bank, as administrative agent for the
Lenders (in such capacity, the “Agent”), National Technical Systems, Inc.
(“Company”) and NTS Technical Systems, Approved Engineering Test Laboratories,
Inc., NTS Engineering Services, Inc. (f/k/a XXCAL, Inc.), ETCR, Inc., Phase
Seven Laboratories, Inc., Elliott Laboratories, LLC, Acton Environmental Testing
Corporation and United States Test Laboratory, L.L.C. (each, with Company and
any Subsidiary that becomes a Borrower pursuant to Section 8.13 of the Credit
Agreement or otherwise from time to time, individually a “Borrower,” and
collectively the “Borrowers”).



Pursuant to the terms and conditions of the Credit Agreement, Borrowers hereby
request a Revolving Credit Advance from Lenders, as described herein:


(A)
Date of Advance: ____________________________



(B)
£  (check if applicable)



This Advance is or includes a whole or partial refunding/conversion of:


Advance No(s). ___________________________________


(C)
Type of Advance (check only one):



£  Base Rate Advance
£  Eurodollar-based Advance


(D)
Amount of Advance:



$_____________________


(E)
Interest Period (applicable to Eurodollar-based Advances)



________ months (insert 1, 2, 3 or 6)

 
 
 

--------------------------------------------------------------------------------

 

(F)
Disbursement Instructions



£  Comerica Bank Account No. _________________
£  Other: ___________________________________
_____________________________________


Borrowers certify to the matters specified in Section 2.3(f) of the Credit
Agreement.


Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.





   
NATIONAL TECHNICAL SYSTEMS, INC.,
   
as Borrower Representative
                   
By:
             
Its:
                 
Agent Approval:
     


 
2

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF AMENDED AND RESTATED REVOLVING CREDIT NOTE


$_______________
________, 2010



 
On or before the Revolving Credit Maturity Date, FOR VALUE RECEIVED, National
Technical Systems, Inc. (“Company”) and NTS Technical Systems, Approved
Engineering Test Laboratories, Inc., NTS Engineering Services, Inc. (f/k/a
XXCAL, Inc.), ETCR, Inc., Phase Seven Laboratories, Inc., Elliott Laboratories,
LLC, Acton Environmental Testing Corporation and United States Test Laboratory,
L.L.C. (each, with Company and any Subsidiary that becomes a Borrower pursuant
to Section 8.13 of the Credit Agreement referred to below or otherwise from time
to time, individually a “Borrower,” and collectively the “Borrowers”) jointly
and severally promise to pay to the order of [Insert Lender name] (“Payee”),
care of Agent, in lawful money of the United States of America, so much of the
sum of [Insert Amount derived from Percentages] Dollars ($_________), as may
from time to time have been advanced by Payee and then be outstanding hereunder
pursuant to the Amended and Restated Credit Agreement made as of November 10,
2010 (as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among the financial institutions from time to time signatory
thereto (collectively the “Lenders”), Comerica Bank, as administrative agent for
the Lenders (in such capacity, the “Agent”), and Borrowers.  Each of the
Revolving Credit Advances made hereunder shall bear interest at the Applicable
Interest Rate from time to time applicable thereto under the Credit Agreement or
as otherwise determined thereunder, and interest shall be computed, assessed and
payable on the unpaid principal amount of each Revolving Credit Advance made by
the Payee from the date of such Revolving Credit Advance until paid at the rate
and at the times set forth in the Credit Agreement.


This Note is a Revolving Credit Note under which Revolving Credit Advances
(including refundings and conversions), repayments and readvances may be made
from time to time, but only in accordance with the terms and conditions of the
Credit Agreement. This Note evidences borrowings under, is subject to, is
secured in accordance with, and may be accelerated or matured under, the terms
of the Credit Agreement, to which reference is hereby made. Capitalized terms
used herein, except as defined to the contrary, shall have the meanings given
them in the Credit Agreement.


This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of California.


The Borrowers hereby waive presentment for payment, demand, protest and notice
of dishonor and nonpayment of this Note and agree that no obligation hereunder
shall be discharged by reason of any extension, indulgence, release, or
forbearance granted by any holder of this Note to any party now or hereafter
liable hereon or any present or subsequent owner of any property, real or
personal, which is now or hereafter security for this Note.

 
 

--------------------------------------------------------------------------------

 

This Note, along with the other Revolving Credit Notes issued as of the date
hereof (the “New Notes”), amends and restates those certain Revolving Credit
Notes issued by Borrowers under the Prior Credit Agreement (as defined in the
Credit Agreement) (the “Prior Notes”); provided, however, (i) the execution and
delivery by Borrowers of this Note shall not, in any manner or circumstance, be
deemed to be a payment of, a novation of or to have terminated, extinguished or
discharged any of Borrowers’ indebtedness evidenced by the Prior Notes, all of
which indebtedness shall continue under and shall hereinafter be evidenced and
governed by the New Notes, and (ii) all collateral and guaranties securing or
supporting the Prior Notes shall continue to secure and support the New Notes.




*     *     *


[SIGNATURES FOLLOW ON SUCCEEDING PAGES]

 
 

--------------------------------------------------------------------------------

 

Nothing herein shall limit any right granted Payee by any other instrument or by
law.





 
NATIONAL TECHNICAL SYSTEMS, INC.
             
By:
         
Its:
               
NTS TECHNICAL SYSTEMS
             
By:
         
Its:
               
APPROVED ENGINEERING TEST LABORATORIES, INC.
             
By:
         
Its:
               
NTS ENGINEERING SERVICES, INC. (f/k/a XXCAL, Inc.)
             
By:
         
Its:
               
ETCR, INC.
             
By:
         
Its:
 


 
2

--------------------------------------------------------------------------------

 
 

 
PHASE SEVEN LABORATORIES, INC.
             
By:
         
Its:
               
ELLIOTT LABORATORIES, LLC
             
By:
         
Its:
               
ACTON ENVIRONMENTAL TESTING CORPORATION
             
By:
         
Its:
               
UNITED STATES TEST LABORATORY, L.L.C.
             
By:
         
Its:
 


 
3

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF SWING LINE NOTE


$_______________
_______, 2010

 
 
On or before the Revolving Credit Maturity Date, FOR VALUE RECEIVED, National
Technical Systems, Inc. (“Company”) and NTS Technical Systems, Approved
Engineering Test Laboratories, Inc., NTS Engineering Services, Inc. (f/k/a
XXCAL, Inc.), ETCR, Inc., Phase Seven Laboratories, Inc., Elliott Laboratories,
LLC, Acton Environmental Testing Corporation and United States Test Laboratory,
L.L.C. (each, with Company and any Subsidiary that becomes a Borrower pursuant
to Section 8.13 of the Credit Agreement or otherwise from time to time,
individually a “Borrower,” and collectively the “Borrowers”) jointly and
severally promise to pay to the order of Comerica Bank (“Swing Line Lender”), in
lawful money of the United States of America, so much of the sum of [Insert
Amount derived from Percentages] Dollars ($_________), as may from time to time
have been advanced to the Borrowers by the Swing Line Lender and then be
outstanding hereunder pursuant to the Amended and Restated Credit Agreement made
as of November 10, 2010 (as amended, restated or otherwise modified from time to
time, the “Credit Agreement”), by and among the financial institutions from time
to time signatory thereto (collectively the “Lenders”), Comerica Bank, as
administrative agent for the Lenders, and Borrowers, together with interest
thereon as hereinafter set forth.


Each of the Swing Line Advances made hereunder shall bear interest at the
Applicable Interest Rate from time to time applicable thereto under the Credit
Agreement or as otherwise determined thereunder, and interest shall be computed,
assessed and payable on the unpaid principal amount of each Swing Line Advance
made by the Swing Line Lender from the date of such Swing Line Advance until
paid at the rates and at the times set forth in the Credit Agreement.


This Note is a Swing Line Note under which Swing Line Advances
(including  refundings and conversions), repayments and readvances may be made
from time to time by the Swing Line Lender, but only in accordance with the
terms and conditions of the Credit Agreement (including any applicable
sublimits).  This Note evidences borrowings under, is subject to, is secured in
accordance with, and may be accelerated or matured under, the terms of the
Credit Agreement to which reference is hereby made. Capitalized terms used
herein, except as defined to the contrary, shall have the meanings given them in
the Credit Agreement.


This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of California.


The Borrowers hereby waive presentment for payment, demand, protest and notice
of dishonor and nonpayment of this Note and agree that no obligation hereunder
shall be discharged by reason of any extension, indulgence, release, or
forbearance granted by any holder of this Note to any party now or hereafter
liable hereon or any present or subsequent owner of any property, real or
personal, which is now or hereafter security for this Note.

 
 

--------------------------------------------------------------------------------

 

Nothing herein shall limit any right granted Swing Line Lender by any other
instrument or by law.





 
NATIONAL TECHNICAL SYSTEMS, INC.
             
By:
         
Its:
               
NTS TECHNICAL SYSTEMS
             
By:
         
Its:
               
APPROVED ENGINEERING TEST LABORATORIES, INC.
             
By:
         
Its:
               
NTS ENGINEERING SERVICES, INC. (f/k/a XXCAL, Inc.)
             
By:
         
Its:
               
ETCR, INC.
             
By:
         
Its:
 


 
2

--------------------------------------------------------------------------------

 
 

 
PHASE SEVEN LABORATORIES, INC.
             
By:
         
Its:
               
ELLIOTT LABORATORIES, LLC
             
By:
         
Its:
               
ACTON ENVIRONMENTAL TESTING CORPORATION
             
By:
         
Its:
               
UNITED STATES TEST LABORATORY, L.L.C.
             
By:
         
Its:
 


 
3

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF REQUEST FOR SWING LINE ADVANCE


No. ______________
Dated:_______



TO:
Comerica Bank (“Swing Line Lender”)



RE:
Amended and Restated Credit Agreement made as of November 10, 2010 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among the financial institutions from time to time signatory thereto
(collectively the “Lenders”), Comerica Bank, as administrative agent for the
Lenders, National Technical Systems, Inc. (“Company”) and NTS Technical Systems,
Approved Engineering Test Laboratories, Inc., NTS Engineering Services, Inc.
(f/k/a XXCAL, Inc.), ETCR, Inc., Phase Seven Laboratories, Inc., Elliott
Laboratories, LLC, Acton Environmental Testing Corporation and United States
Test Laboratory, L.L.C. (each, with Company and any Subsidiary that becomes a
Borrower pursuant to Section 8.13 of the Credit Agreement or otherwise from time
to time, individually a “Borrower,” and collectively the “Borrowers”).



Pursuant to the terms and conditions of the Credit Agreement, Borrowers hereby
request a Swing Line Advance from the Swing Line Lender, as described herein:


(A)
Date of Advance: ____________________________



(B)
£  (check if applicable)



This Advance is or includes a whole or partial refunding/conversion of:


Advance No(s). ___________________________________


(C)
Type of Advance (check only one):--



£  Base Rate Advance
£  Quoted Rate Advance


(D)
Amount of Advance:



$______________________


(E)
Interest Period (applicable to Quoted Rate Advances)



________ days

 
 

--------------------------------------------------------------------------------

 

(F)
Disbursement Instructions



£  Comerica Bank Account No. _____________________
£  Other:   _____________________________________
_____________________________________


Borrowers certify to the matters specified in Section 2.5(c)(vi) of the Credit
Agreement.


Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.





 
NATIONAL TECHNICAL SYSTEMS, INC.,
 
as Borrower Representative
             
By:
         
Its:
 


 
2

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF NOTICE OF ISSUANCE OF LETTER OF CREDIT


TO:
Lenders



RE:
Issuance of Letter of Credit pursuant to Article 3 of the Amended and Restated
Credit Agreement made as of November 10, 2010 (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”), by and among the financial
institutions from time to time signatory thereto (each, a “Lender” and,
collectively, the “Lenders”), Comerica Bank, as administrative agent for the
Lenders (in such capacity, the “Agent”), National Technical Systems, Inc.
(“Company”) and NTS Technical Systems, Approved Engineering Test Laboratories,
Inc., NTS Engineering Services, Inc. (f/k/a XXCAL, Inc.), ETCR, Inc., Phase
Seven Laboratories, Inc., Elliott Laboratories, LLC, Acton Environmental Testing
Corporation and United States Test Laboratory, L.L.C. (each, with Company and
any Subsidiary that becomes a Borrower pursuant to Section 8.13 of the Credit
Agreement or otherwise from time to time, individually a “Borrower,” and
collectively the “Borrowers”).



 
On _________________, 20__,1 Issuing Lender, in accordance with Article 3 of the
Credit Agreement, issued its Letter of Credit number ____________, in favor of
__________________2 for the account of ______________________________.3  The
face amount of such Letter of Credit is $_______________. The amount of each
Lender’s participation in such Letter of Credit is as follows:4



 
____________[Lender]
$_________________

 
____________[Lender]
$_________________

 
____________[Lender]
$_________________

 
____________[Lender]
$_________________


 
______________________________
 
1
Date of Issuance

 
2
Beneficiary

 
3
Name of applicable Borrower

 
4
Amounts based on Percentages

 
[This form of Letter of Credit Notice (including footnotes) is subject in all
respects to the terms and conditions of the Credit Agreement which shall govern
in the event of any inconsistencies or omissions.]


 
 

--------------------------------------------------------------------------------

 
 
This notification is delivered this _____ day of ____________, 20___, pursuant
to Section 3.3 of the Credit Agreement. Except as otherwise defined, capitalized
terms used herein have the meanings given them in the Credit Agreement.



 
Signed:
       
COMERICA BANK, as Agent
             
By:
         
Its:
 


 
2

--------------------------------------------------------------------------------

 

EXHIBIT F


FORM OF SECURITY AGREEMENT


(See attached)

 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


FORM OF BORROWING BASE CERTIFICATE


[Form to be provided by Agent]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H


FORM OF ASSIGNMENT AGREEMENT




Date: _____________


To:
Borrowers



and


Comerica Bank (“Agent”)


Re:
Amended and Restated Credit Agreement made as of November 10, 2010 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among the financial institutions from time to time signatory thereto (each,
a “Lender” and, collectively, the “Lenders”), Comerica Bank, as administrative
agent for the Lenders (in such capacity, the “Agent”), National Technical
Systems, Inc. (“Company”) and NTS Technical Systems, Approved Engineering Test
Laboratories, Inc., NTS Engineering Services, Inc. (f/k/a XXCAL, Inc.), ETCR,
Inc., Phase Seven Laboratories, Inc., Elliott Laboratories, LLC, Acton
Environmental Testing Corporation and United States Test Laboratory, L.L.C.
(each, with Company and any Subsidiary that becomes a Borrower pursuant to
Section 8.13 of the Credit Agreement or otherwise from time to time,
individually a “Borrower,” and collectively the “Borrowers”).



Ladies and Gentlemen:


Reference is made to Section 14.8 of the Credit Agreement. Unless otherwise
defined herein or the context otherwise requires, all initially capitalized
terms used herein without definition shall have the meanings specified in the
Credit Agreement.


This Agreement constitutes notice to each of you of the proposed assignment and
delegation by  [insert name of assignor] (the “Assignor”) to [insert name of
assignee] (the “Assignee”), and, subject to the terms and conditions of the
Credit Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, effective on the
“Effective Date” (as hereafter defined) that undivided interest in each of
Assignor’s rights and obligations under the Credit Agreement and the other Loan
Documents in the amounts as set forth on the attached Schedule 1, such that,
after giving effect to the foregoing assignment and assumption, and the
concurrent assignment by Assignor to Assignee on the date hereof, the Assignee’s
interest in [describe Revolving Credit interests to be assigned] (and
participations in any outstanding Letters of Credit and applicable Swing Line
Advances), [describe Acquisition Credit interests to be assigned] and [describe
Term Loans to be assigned] shall be as set forth in the attached Schedule 2 with
respect to the Assignee.


The Assignor hereby instructs the Agent to make all payments from and including
the Effective Date hereof in respect of the interest assigned hereby, directly
to the Assignee. The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date of the assignment and
delegation being made hereby are the property of the Assignor, and not the
Assignee. The Assignee agrees that, upon receipt of any such interest or fees
accrued up to the Effective Date, the Assignee will promptly remit the same to
the Assignor.

 
 

--------------------------------------------------------------------------------

 

The Assignee hereby confirms that it has received a copy of the Credit Agreement
and the exhibits and schedules referred to therein, and all other Loan Documents
which it considers necessary, together with copies of the other documents which
were required to be delivered under the Credit Agreement as a condition to the
making of the loans thereunder.  The Assignee acknowledges and agrees that it:
(a) has made and will continue to make such inquiries and has taken and will
take such care on its own behalf as would have been the case had its Percentage
been granted and its loans been made directly by such Assignee to the Borrowers
without the intervention of the Agent, the Assignor or any other Lender; and (b)
has made and will continue to make, independently and without reliance upon the
Agent, the Assignor or any other Lender, and based on such documents and
information as it has deemed appropriate, its own credit analysis and decisions
relating to the Credit Agreement.  The Assignee further acknowledges and agrees
that neither the Agent, nor the Assignor has made any representations or
warranties about the creditworthiness of the Borrowers or any other party to the
Credit Agreement or any other of the Loan Documents, or with respect to the
legality, validity, sufficiency or enforceability of the Credit Agreement, or
any other of the Loan Documents. This assignment shall be made without recourse
to or warranty by the Assignor, except as set forth herein.


Assignee represents and warrants that it is a Person to which assignments are
permitted pursuant to Section 14.8 of the Credit Agreement.


Except as otherwise provided in the Credit Agreement, effective as of the
Effective Date:


 
(a)
the Assignee: (i) shall be deemed automatically to have become a party to the
Credit Agreement and the other Loan Documents, to have assumed all of the
Assignor’s obligations thereunder to the extent of the Assignee’s percentage
referred to in the second paragraph of this Assignment Agreement, and to have
all the rights and obligations of a party to the Credit Agreement and the other
Loan Documents, as if it were an original signatory thereto to the extent
specified in the second paragraph hereof; and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement and the other Loan
Documents as if it were an original signatory thereto; and



 
(b)
the Assignor’s obligations under the Credit Agreement and the other Loan
Documents shall be reduced by the Percentage referred to in the second paragraph
of this Assignment Agreement.



As used herein, the term “Effective Date” means the date on which all of the
following have occurred or have been completed, as reasonably determined by the
Agent:


 
(1)
the delivery to the Agent of an original of this Assignment Agreement executed
by the Assignor and the Assignee;


 
 

--------------------------------------------------------------------------------

 

 
(2)
the payment to the Agent, of all accrued fees, expenses and other items for
which reimbursement is then owing by Assignor or Assignee under the Credit
Agreement;



 
(3)
the payment to the Agent of the processing fee referred to in Section
14.8(d)(ii) of the Credit Agreement in an amount of $___________; and



 
(4)
all other restrictions and items noted in Section 14.8 of the Credit Agreement
have been completed.



The Agent shall notify the Assignor and the Assignee, along with Borrowers, of
the Effective Date.


The Assignee hereby advises each of you of the following administrative details
with respect to the assigned loans:


 
(A)
Address for Notices:



Institution Name:


Address:


Attention:


Telephone:


Facsimile:


 
(B)
Payment Instructions:



 
(C)
Proposed effective date of assignment.



The Assignee has delivered to the Agent (or is delivering to the Agent
concurrently herewith) the tax forms referred to in Section 14.13 of the Credit
Agreement to the extent required thereunder, and other forms reasonably
requested by the Agent. The Assignor has delivered to the Agent (or shall
promptly deliver to Agent following the execution hereof), the original of each
Note held by the Assignor under the Credit Agreement.


The laws of the State of California shall govern the validity, interpretation
and enforcement of this Agreement.


* * *


Signatures Follow on Succeeding Pages

 
 

--------------------------------------------------------------------------------

 

Please evidence your consent to and acceptance of the proposed assignment and
delegation set forth herein by signing and returning counterparts hereof to the
Assignor and the Assignee.



 
[ASSIGNOR]
             
By:
         
Its:
               
[ASSIGNEE]
             
By:
         
Its:
 


 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT AGREEMENT ACCEPTED AND CONSENTED TO
this ___ day of _______, 20__ BY:


COMERICA BANK, as Agent
       
By:
         
Its:
               
NATIONAL TECHNICAL SYSTEMS, INC.*
       
By:
         
Its:
               
NTS TECHNICAL SYSTEMS*
       
By:
         
Its:
               
APPROVED ENGINEERING TEST
 
LABORATORIES, INC.*
       
By:
         
Its:
               
NTS ENGINEERING SERVICES, INC.
 
(f/k/a XXCAL, Inc.)*
       
By:
         
Its:
               
ETCR, INC.*
       
By:
         
Its:
   


 
 

--------------------------------------------------------------------------------

 
 
PHASE SEVEN LABORATORIES, INC.*
       
By:
         
Its:
               
ELLIOTT LABORATORIES, LLC*
       
By:
         
Its:
               
ACTON ENVIRONMENTAL TESTING
 
CORPORATION*
       
By:
         
Its:
               
UNITED STATES TEST LABORATORY, L.L.C.*
       
By:
         
Its:
   





[*Borrowers’ consent will be required except as specified in Section 14.8 of the
Credit Agreement.]




[This form of Assignment Agreement (including footnotes) is subject in all
respects to the terms and conditions of the Credit Agreement which shall govern
in the event of any inconsistencies or omissions.]

 
 

--------------------------------------------------------------------------------

 

Schedule 1


AMOUNT OF ASSIGNOR’S INTEREST
ASSIGNED TO ASSIGNEE

 
 

--------------------------------------------------------------------------------

 

Schedule 2


ASSIGNEE’S PERCENTAGES AND ALLOCATIONS

 
 

--------------------------------------------------------------------------------

 

EXHIBIT I


FORM OF GUARANTY


(See attached)

 
 

--------------------------------------------------------------------------------

 

EXHIBIT J


FORM OF COVENANT COMPLIANCE REPORT


TO:
Comerica Bank, as Agent



RE:
Amended and Restated Credit Agreement made as of November 10, 2010 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among the financial institutions from time to time signatory thereto
(collectively the “Lenders”), Comerica Bank, as administrative agent for the
Lenders (in such capacity, the “Agent”), National Technical Systems, Inc.
(“Company”) and NTS Technical Systems, Approved Engineering Test Laboratories,
Inc., NTS Engineering Services, Inc. (f/k/a XXCAL, Inc.), ETCR, Inc., Phase
Seven Laboratories, Inc., Elliott Laboratories, LLC, Acton Environmental Testing
Corporation and United States Test Laboratory, L.L.C. (each, with Company and
any Subsidiary that becomes a Borrower pursuant to Section 8.13 of the Credit
Agreement or otherwise from time to time, individually a “Borrower,” and
collectively the “Borrowers”).



This Covenant Compliance Report (“Report”) is furnished pursuant to Section
8.2(a) of the Credit Agreement and sets forth various information as of
______________, 20___ (the “Computation Date”).


1.
Consolidated Fixed Charge Coverage Ratio (Section 8.9(a)).  On the Computation
Date, the Consolidated Fixed Charge Coverage Ratio, which is required to be not
less than 1.20 to 1.00, was __________ to 1.00, as computed in the supporting
documents attached hereto as Schedule 1.



2.
Consolidated Effective Tangible Net Worth (Section 8.9(b)).  On the Computation
Date, the Consolidated Effective Tangible Net Worth, which is required to be not
less than the Base Tangible Net Worth, was $__________, as computed in the
supporting documents attached hereto as Schedule 2.



3.
Consolidated Total Debt to Consolidated EBITDA Ratio (Section 8.9(c)).  On the
Computation Date, the Consolidated Total Debt to Consolidated EBITDA Ratio,
which is required to be not more than 3.00 to 1.00, was __________, as computed
in the supporting documents attached hereto as Schedule 3.



The Borrower Representative hereby certifies that:


A.            To the best of my knowledge, all of the information set forth in
this Report (and in any Schedule attached hereto) is true and correct in all
material respects.


B.            To the best of my knowledge, the representation and warranties of
the Credit Parties contained in the Credit Agreement and in the Loan Documents
are true and correct in all material respects with the same effect as though
such representations and warranties had been made on and at the date hereof,
except to the extent that such representations and warranties expressly relate
to an earlier specific date, in which case such representations and warranties
were true and correct in all material respects as of the date when made.

 
 

--------------------------------------------------------------------------------

 

C.             I have reviewed the Credit Agreement and this Report is based on
an examination sufficient to assure that this Report is accurate.


D.            To the best of my knowledge, except as stated in Schedule 4 hereto
(which shall describe any existing Default or Event of Default and the notice
and period of existence thereof and any action taken with respect thereto or
contemplated to be taken by Borrowers or any other Credit Party), no Default or
Event of Default has occurred and is continuing on the date of this Report.


Capitalized terms used in this Report and in the Schedules hereto, unless
specifically defined to the contrary, have the meanings given to them in the
Credit Agreement.


IN WITNESS WHEREOF, Borrowers have caused this Report to be executed and
delivered by the Borrower Representative this ______ day of __________________,
____.





 
NATIONAL TECHNICAL SYSTEMS, INC.,
 
as Borrower Representative
             
By:
         
Its:
 


 
2

--------------------------------------------------------------------------------

 

EXHIBIT K


FORM OF AMENDED AND RESTATED TERM LOAN NOTE

 
$___________________
________, 2010



 
FOR VALUE RECEIVED,  National Technical Systems, Inc. (“Company”) and NTS
Technical Systems, Approved Engineering Test Laboratories, Inc., NTS Engineering
Services, Inc. (f/k/a XXCAL, Inc.), ETCR, Inc., Phase Seven Laboratories, Inc.,
Elliott Laboratories, LLC, Acton Environmental Testing Corporation and United
States Test Laboratory, L.L.C. (each, with Company and any Subsidiary that
becomes a Borrower pursuant to Section 8.13 of the Credit Agreement or otherwise
from time to time, individually a “Borrower,” and collectively the “Borrowers”)
jointly and severally promise to pay to the order of [Insert Lender name]
(“Payee”), in care of Agent, the principal sum of [insert amount derived from
Percentages] Dollars ($_____________), or if less, the aggregate principal
amount of the Term Loan Advances made by the Payee, in lawful money of the
United States of America payable in quarterly principal installments each in the
amount and on the dates set forth in the Credit Agreement (as defined below)
until the Term Loan Maturity Date, when the entire unpaid balance of principal
and interest thereon shall be due and payable. Interest shall be payable at the
rate (including the default rate) and on the dates provided in the Amended and
Restated Credit Agreement made as of November 10, 2010 (as amended, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among the
financial institutions from time to time signatory thereto (collectively the
“Lenders”), Comerica Bank, as administrative agent for the Lenders (in such
capacity, the “Agent”), and Borrowers.


This Note evidences Term Loan Advances made under, is subject to, may be
accelerated and may be prepaid in accordance with, the terms of the Credit
Agreement, to which reference is hereby made.


This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of California.


Borrowers hereby waive presentment for payment, demand, protest and notice of
dishonor and nonpayment of this Note and agree that no obligation hereunder
shall be discharged by reason of any extension, indulgence, release, or
forbearance granted by any holder of this Note to any party now or hereafter
liable hereon or any present or subsequent owner of any property, real or
personal, which is now or hereafter security for this Note.

 
 

--------------------------------------------------------------------------------

 

This Note, along with the other Term Loan Notes issued as of the date hereof
(the “New Notes”), amends and restates those certain Term A Notes, Term B Notes
and Term C Notes issued by Borrowers under the Prior Credit Agreement (as
defined in the Credit Agreement) (the “Prior Notes”); provided, however, (i) the
execution and delivery by Borrowers of this Note shall not, in any manner or
circumstance, be deemed to be a payment of, a novation of or to have terminated,
extinguished or discharged any of Borrowers’ indebtedness evidenced by the Prior
Notes, all of which indebtedness shall continue under and shall hereinafter be
evidenced and governed by the New Notes, and (ii) all collateral and guaranties
securing or supporting the Prior Notes shall continue to secure and support the
New Notes.




*     *     *


[SIGNATURES FOLLOW ON SUCCEEDING PAGES]

 
2

--------------------------------------------------------------------------------

 

Nothing herein shall limit any right granted Payee by any other instrument or by
law.





 
NATIONAL TECHNICAL SYSTEMS, INC.
             
By:
         
Its:
               
NTS TECHNICAL SYSTEMS
             
By:
         
Its:
               
APPROVED ENGINEERING TEST LABORATORIES, INC.
             
By:
         
Its:
               
NTS ENGINEERING SERVICES, INC. (f/k/a XXCAL, Inc.)
             
By:
         
Its:
               
ETCR, INC.
             
By:
         
Its:
 


 
3

--------------------------------------------------------------------------------

 



 
PHASE SEVEN LABORATORIES, INC.
             
By:
         
Its:
               
ELLIOTT LABORATORIES, LLC
             
By:
         
Its:
               
ACTON ENVIRONMENTAL TESTING CORPORATION
             
By:
         
Its:
               
UNITED STATES TEST LABORATORY, L.L.C.
             
By:
         
Its:
 


 
4

--------------------------------------------------------------------------------

 

EXHIBIT L


FORM OF TERM LOAN RATE REQUEST


No.___________
Dated:__________



To:
Comerica Bank, as Agent



RE:
Amended and Restated Credit Agreement made as of November 10, 2010 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among the financial institutions from time to time signatory thereto
(collectively the “Lenders”), Comerica Bank, as administrative agent for the
Lenders (in such capacity, the “Agent”), National Technical Systems, Inc.
(“Company”) and NTS Technical Systems, Approved Engineering Test Laboratories,
Inc., NTS Engineering Services, Inc. (f/k/a XXCAL, Inc.), ETCR, Inc., Phase
Seven Laboratories, Inc., Elliott Laboratories, LLC, Acton Environmental Testing
Corporation and United States Test Laboratory, L.L.C. (each, with Company and
any Subsidiary that becomes a Borrower pursuant to Section 8.13 of the Credit
Agreement or otherwise from time to time, individually a “Borrower,” and
collectively the “Borrowers”).



Pursuant to the Credit Agreement, the Borrowers hereby request that the Lenders
refund or convert, as applicable, an Advance under the Term Loan from Lenders as
follows:


(A)
Date of Refunding or Conversion of Advance: ____________________________



(B)
Type of Activity:



£  Refunding
£  Conversion


(C)
Type of Advance (check only one):



£  Base Rate Advance
£  Eurodollar-based Advance


(D)
Amount of Advance:



$______________________


(E)
Interest Period (applicable to Eurodollar-based Advances)



________ months (insert 1, 2, 3, or 6)1

 
______________________________
 
1
If any shorter or longer periods are agreed to in advance by the Borrowers,
Agent and the Lenders, Borrowers may insert one of such periods.



 
 

--------------------------------------------------------------------------------

 
 
(F)
Disbursement Instructions



£  Comerica Bank Account No. _________________
£  Other: ____________________________________
_____________________________________




Borrowers hereby certify as follows:


1.             There is no Default or Event of Default in existence, and none
will exist upon the refunding or conversion of such Advance (both before and
immediately after giving effect to such Advance); and


2.             The representations and warranties of the Credit Parties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects and shall be true and correct in all material
respects as of the date of this Request (both before and immediately after
giving effect to such Request), other than any representation or warranty that
expressly speaks only as of a different date.


Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.





 
NATIONAL TECHNICAL SYSTEMS, INC.,
 
as Borrower Representative
             
By:
         
Its:
 


 
2

--------------------------------------------------------------------------------

 

EXHIBIT M


FORM OF SWING LINE PARTICIPATION CERTIFICATE



 
__________________, ____



[Name of Lender]


_________________________


_________________________


Re:
Amended and Restated Credit Agreement made as of November 10, 2010 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among the financial institutions from time to time signatory thereto
(collectively the “Lenders”), Comerica Bank, as administrative agent for the
Lenders (in such capacity, the “Agent”), National Technical Systems, Inc.
(“Company”) and NTS Technical Systems, Approved Engineering Test Laboratories,
Inc., NTS Engineering Services, Inc. (f/k/a XXCAL, Inc.), ETCR, Inc., Phase
Seven Laboratories, Inc., Elliott Laboratories, LLC, Acton Environmental Testing
Corporation and United States Test Laboratory, L.L.C. (each, with Company and
any Subsidiary that becomes a Borrower pursuant to Section 8.13 of the Credit
Agreement or otherwise from time to time, individually a “Borrower,” and
collectively the “Borrowers”).



Ladies and Gentlemen:


Pursuant to subsection 2.5(e) of the Credit Agreement, the undersigned hereby
acknowledges receipt from you of $___________________ as payment for a
participating interest in the following Swing Line Advance:


Date of Swing Line Advance:_________________________________


Principal amount of Swing Line Advance:_______________________


The participation evidenced by this certificate shall be subject to the terms
and conditions of the Credit Agreement including without limitation Section
2.5(e) thereof.





 
Very truly yours,
       
Comerica Bank, as Agent
             
By:
         
Its:
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT N


FORM OF ACQUISITION CREDIT NOTE
 


[$____________]
______________, 2010



On or before the Acquisition Credit Maturity Date, FOR VALUE RECEIVED, National
Technical Systems, Inc. (“Company”) and NTS Technical Systems, Approved
Engineering Test Laboratories, Inc., NTS Engineering Services, Inc. (f/k/a
XXCAL, Inc.), ETCR, Inc., Phase Seven Laboratories, Inc., Elliott Laboratories,
LLC, Acton Environmental Testing Corporation and United States Test Laboratory,
L.L.C. (each, with Company and any Subsidiary that becomes a Borrower pursuant
to Section 8.13 of the Credit Agreement or otherwise from time to time,
individually a “Borrower,” and collectively the “Borrowers”) jointly and
severally promise to pay to the order of [Insert Lender name] (“Payee”), care of
the Agent (for the account of Payee’s Eurodollar Lending Office with respect to
any Eurodollar-based Advances hereunder and for the account of the Payee with
respect to any Base Rate Advances hereunder), in lawful money of the United
States of America so much of the sum of [insert amount derived from Percentages]
Dollars ($__________), as may from time to time have been advanced by Payee to
the Borrowers and then be outstanding hereunder pursuant to the Amended and
Restated Credit Agreement made as of November 10, 2010 (as amended, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among the
financial institutions from time to time signatory thereto (collectively the
“Lenders”), Comerica Bank, as administrative agent for the Lenders (in such
capacity, the “Agent”), and Borrowers, together with interest thereon as
hereinafter set forth.


Each of the Advances made hereunder shall bear interest at the Applicable
Interest Rate from time to time applicable thereto under the Credit Agreement or
as otherwise determined thereunder, and interest shall be computed, assessed and
payable as set forth in the Credit Agreement.


This Note is an Acquisition Credit Note under which Advances of the Acquisition
Credit (including refundings and conversions) and repayments but not readvances
may be made from time to time, by Payee, but only in accordance with the terms
and conditions of the Credit Agreement. This Note evidences borrowings under, is
subject to, is secured in accordance with, and may be accelerated or prepaid
under, the terms of the Credit Agreement to which reference is hereby made.
Capitalized terms used herein, except as defined to the contrary, shall have the
meanings given them in the Credit Agreement.


This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of California.

 
 

--------------------------------------------------------------------------------

 

Borrowers hereby waive presentment for payment, demand, protest and notice of
dishonor and nonpayment of this Note and agree that no obligation hereunder
shall be discharged by reason of any extension, indulgence, release, or
forbearance granted by any holder of this Note to any party now or hereafter
liable hereon or any present or subsequent owner of any property, real or
personal, which is now or hereafter security for this Note.

 
2

--------------------------------------------------------------------------------

 

Nothing herein shall limit any right granted Payee by any other instrument or by
law.





 
NATIONAL TECHNICAL SYSTEMS, INC.
             
By:
         
Its:
               
NTS TECHNICAL SYSTEMS
             
By:
         
Its:
               
APPROVED ENGINEERING TEST LABORATORIES, INC.
             
By:
         
Its:
               
NTS ENGINEERING SERVICES, INC. (f/k/a XXCAL, Inc.)
             
By:
         
Its:
               
ETCR, INC.
             
By:
         
Its:
 


 
3

--------------------------------------------------------------------------------

 
 

 
PHASE SEVEN LABORATORIES, INC.
             
By:
         
Its:
               
ELLIOTT LABORATORIES, LLC
             
By:
         
Its:
               
ACTON ENVIRONMENTAL TESTING CORPORATION
             
By:
         
Its:
               
UNITED STATES TEST LABORATORY, L.L.C.
             
By:
         
Its:
 


 
4

--------------------------------------------------------------------------------

 

EXHIBIT O


REQUEST FOR ACQUISITION CREDIT ADVANCE
 


No. ____________________
Dated: ________________



TO:
Comerica Bank (“Agent”)



RE:
Amended and Restated Credit Agreement made as of November 10, 2010 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among the financial institutions from time to time signatory thereto
(collectively the “Lenders”), Comerica Bank, as administrative agent for the
Lenders (in such capacity, the “Agent”), National Technical Systems, Inc.
(“Company”) and NTS Technical Systems, Approved Engineering Test Laboratories,
Inc., NTS Engineering Services, Inc. (f/k/a XXCAL, Inc.), ETCR, Inc., Phase
Seven Laboratories, Inc., Elliott Laboratories, LLC, Acton Environmental Testing
Corporation and United States Test Laboratory, L.L.C. (each, with Company and
any Subsidiary that becomes a Borrower pursuant to Section 8.13 of the Credit
Agreement or otherwise from time to time, individually a “Borrower,” and
collectively the “Borrowers”).



Borrowers, pursuant to the Credit Agreement, request an Advance of the
Acquisition Credit from the Lenders, as follows:


A.
Date of Advance: ________________



B.
£  (check if applicable)



This Advance is or includes a whole or partial refunding/conversion of:


[Describe Advance to be refunded or converted by reference to principal amount,
current interest rate and current interest period]


Advance No(s). _______________________


C.
Type of Advance (check only one);



£  Base Rate Advance
£  Eurodollar-based Advance


D.
Amount of Advance (if requesting a new Advance):



________________________

 
 

--------------------------------------------------------------------------------

 

E.
Interest Period (not applicable to Base Rate Advances)



_______ months (insert 1, 2, 3 or 6)6


F.
Use of Proceeds:7 ____________________________________________________



G.
Amount of the Acquisition Credit Sublimit remaining after Advance:
______________



H.
Disbursement Instructions



£  Comerica Bank Account No. __________________________
£  Other: ___________________________________
___________________________________________


Borrowers certify to the matters specified in Section 5.3(i) of the Credit
Agreement.


Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.





   
NATIONAL TECHNICAL SYSTEMS, INC.,
   
as Borrower Representative
                   
By:
             
Its:
                 
Agent Approval:
     




______________________________
 
1
If any shorter or longer periods are agreed to in advance by the Borrowers,
Agent and the Lenders, Borrowers may insert one of such periods.

 
2
Insert “Eligible Equipment” or “Permitted Acquisition.”

 
 
2

--------------------------------------------------------------------------------